UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. Franklin All Cap Value Fund AAR CORP. Meeting Date:OCT 09, 2013 Record Date:AUG 19, 2013 Meeting Type:ANNUAL Ticker:AIR Security ID:000361105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman R. Bobins Management For Withhold 1.2 Elect Director Ronald R. Fogleman Management For Withhold 1.3 Elect Director James E. Goodwin Management For For 1.4 Elect Director Marc J. Walfish Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For ADIDAS AG Meeting Date:MAY 08, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:ADS Security ID:00687A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013 Management For For 5.1 Reelect Stefan Jentzsch to the Supervisory Board Management For For 5.2 Reelect Herbert Kauffmann to the Supervisory Board Management For For 5.3 Reelect Igor Landau to the Supervisory Board Management For For 5.4 Reelect Willi Schwerdtle to the Supervisory Board Management For For 5.5 Elect Katja Kraus to the Supervisory Board Management For For 5.6 Elect Kathrin Menges to the Supervisory Board Management For For 6 Amend Articles Re: Compensation of Supervisory Board Members Management For For 7 Approve Issuance of Warrants/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 1 Billion; Approve Creation of EUR 12.5 Million Pool of Capital to Guarantee Conversion Rights Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For 10a Ratify KMPG as Auditors for Fiscal 2014 Management For For 10b Ratify KMPG as Auditors for the 2014 Half Year Report Management For For ALCOA INC. Meeting Date:MAY 02, 2014 Record Date:FEB 20, 2014 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Klaus Kleinfeld Management For For 1.2 Elect Director James W. Owens Management For For 1.3 Elect Director Martin S. Sorrell Management For For 1.4 Elect Director Ratan N. Tata Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Share Retention Policy For Senior Executives Shareholder Against Against APACHE CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director G. Steven Farris Management For For 2 Elect Director A.D. Frazier, Jr. Management For For 3 Elect Director Amy H. Nelson Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Declassify the Board of Directors Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Mollie Hale Carter Management For For 1.3 Elect Director Terrell K. Crews Management For For 1.4 Elect Director Pierre Dufour Management For For 1.5 Elect Director Donald E. Felsinger Management For For 1.6 Elect Director Antonio Maciel Neto Management For For 1.7 Elect Director Patrick J. Moore Management For For 1.8 Elect Director Thomas F. O'Neill Management For For 1.9 Elect Director Francisco Sanchez Management For For 1.10 Elect Director Daniel Shih Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 1.12 Elect Director Patricia A. Woertz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against AUTOLIV, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ALV Security ID:052800109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Carlson Management For For 1.2 Elect Director Lars Nyberg - WITHDRAWN Management None None 1.3 Elect Director James M. Ringler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Ratify Auditors Management For For AVISTA CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:AVA Security ID:05379B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Erik J. Anderson Management For For 1b Elect Director Kristianne Blake Management For For 1c Elect Director Donald C. Burke Management For For 1d Elect Director John F. Kelly Management For For 1e Elect Director Rebecca A. Klein Management For For 1f Elect Director Scott L. Morris Management For For 1g Elect Director Marc F. Racicot Management For For 1h Elect Director Heidi B. Stanley Management For For 1i Elect Director R. John Taylor Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BAKER HUGHES INCORPORATED Meeting Date:APR 24, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. Brady Management For For 1.2 Elect Director Clarence P. Cazalot, Jr. Management For For 1.3 Elect Director Martin S. Craighead Management For For 1.4 Elect Director Lynn L. Elsenhans Management For For 1.5 Elect Director Anthony G. Fernandes Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Pierre H. Jungels Management For For 1.8 Elect Director James A. Lash Management For For 1.9 Elect Director J. Larry Nichols Management For For 1.10 Elect Director James W. Stewart Management For Withhold 1.11 Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For BECTON, DICKINSON AND COMPANY Meeting Date:JAN 28, 2014 Record Date:DEC 10, 2013 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Henry P. Becton, Jr. Management For For 1.3 Elect Director Catherine M. Burzik Management For For 1.4 Elect Director Edward F. DeGraan Management For For 1.5 Elect Director Vincent A. Forlenza Management For For 1.6 Elect Director Claire M. Fraser Management For For 1.7 Elect Director Christopher Jones Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Gary A. Mecklenburg Management For For 1.10 Elect Director James F. Orr Management For For 1.11 Elect Director Willard J. Overlock, Jr. Management For For 1.12 Elect Director Rebecca W. Rimel Management For For 1.13 Elect Director Bertram L. Scott Management For For 1.14 Elect Director Alfred Sommer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against For BENCHMARK ELECTRONICS, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:BHE Security ID:08160H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Dawson Management For For 1.2 Elect Director Gayla J. Delly Management For For 1.3 Elect Director Peter G. Dorflinger Management For For 1.4 Elect Director Douglas G. Duncan Management For For 1.5 Elect Director Kenneth T. Lamneck Management For For 1.6 Elect Director David W. Scheible Management For For 1.7 Elect Director Bernee D.L. Strom Management For For 1.8 Elect Director Clay C. Williams Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For BRIGGS & STRATTON CORPORATION Meeting Date:OCT 16, 2013 Record Date:AUG 19, 2013 Meeting Type:ANNUAL Ticker:BGG Security ID:109043109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William F. Achtmeyer Management For For 1.2 Elect Director Patricia L. Kampling Management For For 1.3 Elect Director Todd J. Teske Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BRISTOW GROUP INC. Meeting Date:AUG 01, 2013 Record Date:JUN 13, 2013 Meeting Type:ANNUAL Ticker:BRS Security ID:110394103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Amonett Management For For 1.2 Elect Director Stephen J. Cannon Management For For 1.3 Elect Director William E. Chiles Management For For 1.4 Elect Director Michael A. Flick Management For For 1.5 Elect Director Lori A. Gobillot Management For For 1.6 Elect Director Ian A. Godden Management For For 1.7 Elect Director Stephen A. King Management For For 1.8 Elect Director Thomas C. Knudson Management For For 1.9 Elect Director Mathew Masters Management For For 1.10 Elect Director Bruce H. Stover Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For BUNGE LIMITED Meeting Date:MAY 23, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ernest G. Bachrach Management For For 1b Elect Director Enrique H. Boilini Management For For 1c Elect Director Carol M. Browner Management For For 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to Determine the Independent Auditor's Fees Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For CARPENTER TECHNOLOGY CORPORATION Meeting Date:OCT 15, 2013 Record Date:AUG 16, 2013 Meeting Type:ANNUAL Ticker:CRS Security ID:144285103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director I. Martin Inglis Management For For 1.2 Elect Director Peter N. Stephans Management For For 1.3 Elect Director Kathryn C. Turner Management For For 1.4 Elect Director Stephen M. Ward, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CORNING INCORPORATED Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephanie A. Burns Management For For 1.2 Elect Director John A. Canning, Jr. Management For For 1.3 Elect Director Richard T. Clark Management For For 1.4 Elect Director Robert F. Cummings, Jr. Management For Against 1.5 Elect Director James B. Flaws Management For For 1.6 Elect Director Deborah A. Henretta Management For For 1.7 Elect Director Kurt M. Landgraf Management For For 1.8 Elect Director Kevin J. Martin Management For For 1.9 Elect Director Deborah D. Rieman Management For For 1.10 Elect Director Hansel E. Tookes, II Management For For 1.11 Elect Director Wendell P. Weeks Management For For 1.12 Elect Director Mark S. Wrighton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For EATON CORPORATION PLC Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:ETN Security ID:G29183103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director George S. Barrett Management For For 1b Elect Director Todd M. Bluedorn Management For For 1c Elect Director Christopher M. Connor Management For For 1d Elect Director Michael J. Critelli Management For For 1e Elect Director Alexander M. Cutler Management For For 1f Elect Director Charles E. Golden Management For For 1g Elect Director Linda A. Hill Management For For 1h Elect Director Arthur E. Johnson Management For For 1i Elect Director Ned C. Lautenbach Management For For 1j Elect Director Deborah L. McCoy Management For For 1k Elect Director Gregory R. Page Management For For 1l Elect Director Gerald B. Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approval of Overseas Market Purchases of the Company Shares Management For For ENCORE WIRE CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:WIRE Security ID:292562105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Courtney Management For For 1.2 Elect Director Gregory J. Fisher Management For For 1.3 Elect Director Daniel L. Jones Management For For 1.4 Elect Director William R. Thomas, III Management For For 1.5 Elect Director Scott D. Weaver Management For For 1.6 Elect Director John H. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ENSCO PLC Meeting Date:MAY 19, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect J. Roderick Clark as Director Management For For 1b Re-elect Roxanne J. Decyk as Director Management For For 1c Re-elect Mary E. Francis CBE as Director Management For For 1d Re-elect C. Christopher Gaut as Director Management For For 1e Re-elect Gerald W. Haddock as Director Management For For 1f Re-elect Francis S. Kalman as Director Management For For 1g Re-elect Daniel W. Rabun as Director Management For For 1h Re-elect Keith O. Rattie as Director Management For For 1i Re-elect Paul E. Rowsey, III as Director Management For For 2 Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Management For For 3 Reappoint KPMG LLP as Auditors of the Company Management For For 4 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Approve Remuneration Policy Management For For 7 Approve Remuneration Report Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Capital Reorganisation Converting Undistributable Reserves to Distributable Reserves Management For For 11 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For GENTEX CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pete Hoekstra Management For For 1.2 Elect Director James Hollars Management For For 1.3 Elect Director John Mulder Management For For 1.4 Elect Director Mark Newton Management For For 1.5 Elect Director Richard Schaum Management For For 1.6 Elect Director Frederick Sotok Management For For 2 Increase Authorized Common Stock Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Stock Option Plan Management For For 6 Amend Non-Employee Director Stock Option Plan Management For For GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 02, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brinn J. Lipke Management For For 1.2 Elect Director William P. Montague Management For For 1.3 Elect Director Arthur A. Russ, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GRAINCORP LTD. Meeting Date:FEB 25, 2014 Record Date:FEB 23, 2014 Meeting Type:ANNUAL Ticker:GNC Security ID:Q42655102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve Remuneration Report Management For For 3.1 Elect Peter J Housden as Director Management For For 3.2 Elect Simon L Tregoning as Director Management For For GRIFFON CORPORATION Meeting Date:JAN 30, 2014 Record Date:DEC 05, 2013 Meeting Type:ANNUAL Ticker:GFF Security ID:398433102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Harrison Management For Withhold 1.2 Elect Director Ronald J. Kramer Management For For 1.3 Elect Director Victor Eugene Renuart Management For For 1.4 Elect Director Martin S. Sussman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For H.B. FULLER COMPANY Meeting Date:APR 10, 2014 Record Date:FEB 12, 2014 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Michael Losh Management For Withhold 1.2 Elect Director Lee R. Mitau Management For For 1.3 Elect Director R. William Van Sant Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Meeting Date:DEC 04, 2013 Record Date:OCT 07, 2013 Meeting Type:ANNUAL Ticker:HAR Security ID:413086109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Adriane M. Brown Management For For 1b Elect Director John W. Diercksen Management For For 1c Elect Director Ann M. Korologos Management For For 1d Elect Director Jiren Liu Management For Against 1e Elect Director Edward H. Meyer Management For For 1f Elect Director Dinesh C. Paliwal Management For For 1g Elect Director Kenneth M. Reiss Management For For 1h Elect Director Hellene S. Runtagh Management For For 1i Elect Director Frank S. Sklarsky Management For For 1j Elect Director Gary G. Steel Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IDACORP, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darrel T. Anderson Management For For 1.2 Elect Director Thomas Carlile Management For For 1.3 Elect Director Richard J. Dahl Management For For 1.4 Elect Director Ronald W. Jibson Management For For 1.5 Elect Director Judith A. Johansen Management For For 1.6 Elect Director Dennis L. Johnson Management For For 1.7 Elect Director J. LaMont Keen Management For For 1.8 Elect Director Joan H. Smith Management For For 1.9 Elect Director Robert A. Tinstman Management For For 1.10 Elect Director Thomas J. Wilford Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For INSTEEL INDUSTRIES, INC. Meeting Date:FEB 12, 2014 Record Date:DEC 10, 2013 Meeting Type:ANNUAL Ticker:IIIN Security ID:45774W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary L. Pechota Management For For 1.2 Elect Director W. Allen Rogers, II Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For 8 Pro-rata Vesting of Equity Awards Shareholder Against Against JOHN BEAN TECHNOLOGIES CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:JBT Security ID:477839104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas W. Giacomini Management For For 1.2 Elect Director Polly B. Kawalek Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For JOHNSON & JOHNSON Meeting Date:APR 24, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary Sue Coleman Management For For 1b Elect Director James G. Cullen Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For Against 1h Elect Director Leo F. Mullin Management For For 1i Elect Director William D. Perez Management For For 1j Elect Director Charles Prince Management For Against 1k Elect Director A. Eugene Washington Management For For 1l Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 29, 2014 Record Date:NOV 21, 2013 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Natalie A. Black Management For Withhold 1.2 Elect Director Raymond L. Conner Management For For 1.3 Elect Director William H. Lacy Management For For 1.4 Elect Director Alex A. Molinaroli Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KAISER ALUMINUM CORPORATION Meeting Date:JUN 04, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:KALU Security ID:483007704 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carolyn Bartholomew Management For For 1.2 Elect Director Jack A. Hockema Management For For 1.3 Elect Director Lauralee E. Martin Management For For 1.4 Elect Director Brett E. Wilcox Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For KEYCORP Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph A. Carrabba Management For For 1.2 Elect Director Charles P. Cooley Management For For 1.3 Elect Director Alexander M. Cutler Management For For 1.4 Elect Director H. James Dallas Management For For 1.5 Elect Director Elizabeth R. Gile Management For For 1.6 Elect Director Ruth Ann M. Gillis Management For For 1.7 Elect Director William G. Gisel, Jr. Management For For 1.8 Elect Director Richard J. Hipple Management For For 1.9 Elect Director Kristen L. Manos Management For For 1.10 Elect Director Beth E. Mooney Management For For 1.11 Elect Director Demos Parneros Management For For 1.12 Elect Director Barbara R. Snyder Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against KRAFT FOODS GROUP, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:KRFT Security ID:50076Q106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director L. Kevin Cox Management For For 1b Elect Director Myra M. Hart Management For For 1c Elect Director Peter B. Henry Management For For 1d Elect Director Terry J. Lundgren Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Prohibit Political Contributions Shareholder Against Against 5 Adopt Policy to Ensure Consistency between Company Values and Political Contributions Shareholder Against Against 6 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 7 Report on Supply Chain and Deforestation Shareholder Against Against 8 Adopt Policy to Require Suppliers to Eliminate Cattle Dehorning Shareholder Against Against 9 Support for Animal Welfare Improvements in the Company's Pork Supply Chain Shareholder For For L. B. FOSTER COMPANY Meeting Date:MAY 22, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:FSTR Security ID:350060109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert P. Bauer Management For For 1.2 Elect Director Lee B. Foster, II Management For For 1.3 Elect Director Peter McIlroy, II Management For Withhold 1.4 Elect Director G. Thomas McKane Management For Withhold 1.5 Elect Director Diane B. Owen Management For For 1.6 Elect Director William H. Rackoff Management For Withhold 1.7 Elect Director Suzanne B. Rowland Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against LA-Z-BOY INCORPORATED Meeting Date:AUG 21, 2013 Record Date:JUN 28, 2013 Meeting Type:ANNUAL Ticker:LZB Security ID:505336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kurt L. Darrow Management For For 1.2 Elect Director John H. Foss Management For For 1.3 Elect Director Richard M. Gabrys Management For For 1.4 Elect Director Janet L. Gurwitch Management For For 1.5 Elect Director David K. Hehl Management For For 1.6 Elect Director Edwin J. Holman Management For For 1.7 Elect Director Janet E. Kerr Management For For 1.8 Elect Director Michael T. Lawton Management For For 1.9 Elect Director H. George Levy Management For For 1.10 Elect Director W. Alan McCollough Management For For 1.11 Elect Director Nido R. Qubein Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For MAIDENFORM BRANDS, INC. Meeting Date:OCT 03, 2013 Record Date:AUG 23, 2013 Meeting Type:SPECIAL Ticker:MFB Security ID:560305104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For MCGRATH RENTCORP Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:MGRC Security ID:580589109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Dawson Management For For 1.2 Elect Director Elizabeth A. Fetter Management For For 1.3 Elect Director Robert C. Hood Management For For 1.4 Elect Director Dennis C. Kakures Management For For 1.5 Elect Director M. Richard Smith Management For For 1.6 Elect Director Dennis P. Stradford Management For For 1.7 Elect Director Ronald H. Zech Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 16, 2013 Record Date:JUN 20, 2013 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For Withhold 1.4 Elect Director Albert J. Hugo-Martinez Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MILLER INDUSTRIES, INC. Meeting Date:MAY 23, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:MLR Security ID:600551204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Theodore H. Ashford, III Management For For 1.2 Elect Director A. Russell Chandler, III Management For For 1.3 Elect Director William G. Miller Management For Withhold 1.4 Elect Director William G. Miller, II Management For For 1.5 Elect Director Richard H. Roberts Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MONDELEZ INTERNATIONAL, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:MDLZ Security ID:609207105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen F. Bollenbach Management For For 1b Elect Director Lewis W.K. Booth Management For For 1c Elect Director Lois D. Juliber Management For For 1d Elect Director Mark D. Ketchum Management For For 1e Elect Director Jorge S. Mesquita Management For For 1f Elect Director Nelson Peltz Management For For 1g Elect Director Fredric G. Reynolds Management For For 1h Elect Director Irene B. Rosenfeld Management For For 1i Elect Director Patrick T. Siewert Management For For 1j Elect Director Ruth J. Simmons Management For For 1k Elect Director Ratan N. Tata Management For For 1l Elect Director Jean-Francois M. L. van Boxmeer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against NATURAL GAS SERVICES GROUP, INC. Meeting Date:JUN 03, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:NGS Security ID:63886Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen C. Taylor Management For For 1.2 Elect Director Charles G. Curtis Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Restricted Stock Plan Management For For NUCOR CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter C. Browning Management For Withhold 1.2 Elect Director John J. Ferriola Management For For 1.3 Elect Director Harvey B. Gantt Management For For 1.4 Elect Director Gregory J. Hayes Management For For 1.5 Elect Director Victoria F. Haynes Management For For 1.6 Elect Director Bernard L. Kasriel Management For For 1.7 Elect Director Christopher J. Kearney Management For For 1.8 Elect Director Raymond J. Milchovich Management For For 1.9 Elect Director John H. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For NV ENERGY, INC. Meeting Date:SEP 25, 2013 Record Date:AUG 19, 2013 Meeting Type:SPECIAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 02, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director Edward P. Djerejian Management For For 1.6 Elect Director John E. Feick Management For For 1.7 Elect Director Margaret M. Foran Management For For 1.8 Elect Director Carlos M. Gutierrez Management For For 1.9 Elect Director William R. Klesse Management For Against 1.10 Elect Director Avedick B. Poladian Management For For 1.11 Elect Director Elisse B. Walter Management For For 2 Remove Age Restriction for Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Separate the Roles of the Chairman of the Board and the Chief Executive Officer Management For For 6 Ratify Auditors Management For For 7 Stock Retention/Holding Period Shareholder Against Against 8 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 9 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 10 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against OMEGA PROTEIN CORPORATION Meeting Date:JUN 19, 2014 Record Date:APR 24, 2014 Meeting Type:ANNUAL Ticker:OME Security ID:68210P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary L. Allee Management For For 1.2 Elect Director David A. Owen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OWENS CORNING Meeting Date:APR 17, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:OC Security ID:690742101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ann Iverson Management For For 1.2 Elect Director Edward F. Lonergan Management For For 1.3 Elect Director John D. Williams Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against PENTAIR LTD. Meeting Date:MAY 20, 2014 Record Date:APR 30, 2014 Meeting Type:ANNUAL Ticker:PNR Security ID:H6169Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glynis A. Bryan Management For For 1b Elect Director Jerry W. Burris Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director T. Michael Glenn Management For For 1e Elect Director David H.Y. Ho Management For For 1f Elect Director Randall J. Hogan Management For For 1g Elect Director David A. Jones Management For For 1h Elect Director Ronald L. Merriman Management For For 1i Elect Director William T. Monahan Management For For 1j Elect Director Billie Ida Williamson Management For For 2 Elect Randall J. Hogan as Board Chairman Management For For 3a Appoint David A. Jones as Member of the Compensation Committee Management For For 3b Appoint Glynis A. Bryan as Member of the Compensation Committee Management For For 3c Appoint T. Michael Glenn as Member of the Compensation Committee Management For For 3d Appoint William T. Monahan as Member of the Compensation Committee Management For For 4 Designate Proxy Voting Services GmbH as Independent Proxy Management For For 5 Accept Financial Statements and Statutory Reports Management For For 6 Approve Discharge of Board and Senior Management Management For For 7a Ratify Deloitte AG as Statutory Auditors Management For For 7b Ratify Deloitte & Touche LLP as Auditors Management For For 7c Ratify PricewaterhouseCoopers as Special Auditors Management For For 8a Approve the Appropriation of results for the year ended December 31, 2013 Management For For 8b Approve Dividends Management For For 9 Advisory Vote to Ratify Names Executive Officers' Compensation Management For For 10 Approve Renewal of the Authorized Share Capital of Pentair Ltd Management For For PENTAIR LTD. Meeting Date:MAY 20, 2014 Record Date:APR 30, 2014 Meeting Type:SPECIAL Ticker:PNR Security ID:H6169Q111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change State of Incorporation [from Switzerland to Ireland] Management For For 2 Approve Proposal to Eliminate the 20% Voting Cap in Pentair-Ireland's Articles of Association Management For For 3 Approval to Create Distributable Reserves of Pentair-Ireland Management For For PEPSICO, INC. Meeting Date:MAY 07, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Ian M. Cook Management For For 1d Elect Director Dina Dublon Management For For 1e Elect Director Rona A. Fairhead Management For For 1f Elect Director Ray L. Hunt Management For For 1g Elect Director Alberto Ibarguen Management For For 1h Elect Director Indra K. Nooyi Management For For 1i Elect Director Sharon Percy Rockefeller Management For For 1j Elect Director James J. Schiro Management For For 1k Elect Director Lloyd G. Trotter Management For For 1l Elect Director Daniel Vasella Management For For 1m Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Stock Retention/Holding Period Shareholder Against Against QUALCOMM INCORPORATED Meeting Date:MAR 04, 2014 Record Date:JAN 06, 2014 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Steven M. Mollenkopf Management For For 1i Elect Director Duane A. Nelles Management For For 1j Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1k Elect Director Francisco Ros Management For For 1l Elect Director Jonathan J. Rubinstein Management For For 1m Elect Director Brent Scowcroft Management For For 1n Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year REGAL BELOIT CORPORATION Meeting Date:APR 28, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:RBC Security ID:758750103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas J. Fischer Management For For 1b Elect Director Rakesh Sachdev Management For For 1c Elect Director Jane L. Warner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ROYAL CARIBBEAN CRUISES LTD. Meeting Date:MAY 12, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:RCL Security ID:V7780T103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Brock Management For For 1b Elect Director Eyal M. Ofer Management For For 1c Elect Director William K. Reilly Management For For 1d Elect Director Vagn O. Sorensen Management For For 1e Elect Director Arne Alexander Wilhelmsen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For SENECA FOODS CORPORATION Meeting Date:AUG 01, 2013 Record Date:JUN 21, 2013 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070501 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Gaylord Management For For 1.2 Elect Director Susan A. Henry Management For For 1.3 Elect Director Susan W. Stuart Management For For 2 Ratify Auditors Management For For SENSIENT TECHNOLOGIES CORPORATION Meeting Date:APR 24, 2014 Record Date:FEB 28, 2014 Meeting Type:PROXY CONTEST Ticker:SXT Security ID:81725T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Hank Brown Management For For 1.2 Elect Director Edward H. Cichurski Management For For 1.3 Elect Director Fergus M. Clydesdale Management For For 1.4 Elect Director James A. D. Croft Management For For 1.5 Elect Director William V. Hickey Management For For 1.6 Elect Director Kenneth P. Manning Management For For 1.7 Elect Director Paul Manning Management For For 1.8 Elect Director Elaine R. Wedral Management For For 1.9 Elect Director Essie Whitelaw Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Green Card) 1.1 Elect Director James R. Henderson Shareholder For Did Not Vote 1.2 Elect Director James E. Hyman Shareholder For Did Not Vote 1.3 Elect Director Stephen E. Loukas Shareholder For Did Not Vote 1.4 Elect Director William E. Redmond, Jr. Shareholder For Did Not Vote 1.5 Management Nominee - Hank Brown Shareholder None Did Not Vote 1.6 Management Nominee - Edward H. Cichurski Shareholder None Did Not Vote 1.7 Management Nominee - Fergus M. Clydesdale Shareholder None Did Not Vote 1.8 Management Nominee - Paul Manning Shareholder None Did Not Vote 1.9 Management Nominee - Elaine R. Wedral Shareholder None Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management None Did Not Vote 3 Amend Executive Incentive Bonus Plan Management None Did Not Vote 4 Ratify Auditors Management None Did Not Vote SPARTAN MOTORS, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:SPAR Security ID:846819100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard R. Current Management For For 1.2 Elect Director Hugh W. Sloan, Jr. Management For For 1.3 Elect Director Andrew M. Rooke Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STEPAN COMPANY Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:SCL Security ID:858586100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joaquin Delgado Management For For 1.2 Elect Director F. Quinn Stepan, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TARGET CORPORATION Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Calvin Darden Management For For 1d Elect Director Henrique De Castro Management For For 1e Elect Director James A. Johnson Management For Against 1f Elect Director Mary E. Minnick Management For For 1g Elect Director Anne M. Mulcahy Management For Against 1h Elect Director Derica W. Rice Management For For 1i Elect Director Kenneth L. Salazar Management For For 1j Elect Director John G. Stumpf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Eliminate Perquisites Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Cease Discrimination in Hiring, Vendor Contracts, or Customer Relations Shareholder Against Against THE ALLSTATE CORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For For 1b Elect Director Robert D. Beyer Management For For 1c Elect Director Kermit R. Crawford Management For For 1d Elect Director Jack M. Greenberg Management For For 1e Elect Director Herbert L. Henkel Management For For 1f Elect Director Siddharth N. (Bobby) Mehta Management For For 1g Elect Director Andrea Redmond Management For For 1h Elect Director John W. Rowe Management For For 1i Elect Director Judith A. Sprieser Management For For 1j Elect Director Mary Alice Taylor Management For For 1k Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Political Contributions Shareholder Against Against THE CHUBB CORPORATION Meeting Date:APR 29, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zoe Baird Budinger Management For For 1b Elect Director Sheila P. Burke Management For For 1c Elect Director James I. Cash, Jr. Management For For 1d Elect Director John D. Finnegan Management For For 1e Elect Director Timothy P. Flynn Management For For 1f Elect Director Karen M. Hoguet Management For For 1g Elect Director Lawrence W. Kellner Management For For 1h Elect Director Martin G. McGuinn Management For For 1i Elect Director Lawrence M. Small Management For For 1j Elect Director Jess Soderberg Management For For 1k Elect Director Daniel E. Somers Management For For 1l Elect Director William C. Weldon Management For For 1m Elect Director James M. Zimmerman Management For For 1n Elect Director Alfred W. Zollar Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Sustainability Shareholder Against Against THE HOME DEPOT, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:HD Security ID:437076102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For For 1b Elect Director Francis S. Blake Management For For 1c Elect Director Ari Bousbib Management For For 1d Elect Director Gregory D. Brenneman Management For For 1e Elect Director J. Frank Brown Management For For 1f Elect Director Albert P. Carey Management For For 1g Elect Director Armando Codina Management For Against 1h Elect Director Helena B. Foulkes Management For For 1i Elect Director Wayne M. Hewett Management For For 1j Elect Director Karen L. Katen Management For For 1k Elect Director Mark Vadon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against For 5 Prepare Employment Diversity Report Shareholder Against Against THE PEP BOYS - MANNY, MOE & JACK Meeting Date:JUN 11, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:PBY Security ID:713278109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jane Scaccetti Management For Against 1b Elect Director John T. Sweetwood Management For Against 1c Elect Director M. Shan Atkins Management For Against 1d Elect Director Robert H. Hotz Management For Against 1e Elect Director James A. Mitarotonda Management For Against 1f Elect Director Nick White Management For Against 1g Elect Director Michael R. Odell Management For Against 1h Elect Director Robert Rosenblatt Management For For 1i Elect Director Andrea M. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Amend Executive Incentive Bonus Plan Management For Against 5 Amend Omnibus Stock Plan Management For Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 08, 2013 Record Date:AUG 09, 2013 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angela F. Braly Management For For 1b Elect Director Kenneth I. Chenault Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Susan Desmond-Hellmann Management For For 1e Elect Director A.G. Lafley Management For For 1f Elect Director Terry J. Lundgren Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Mary Agnes Wilderotter Management For For 1j Elect Director Patricia A. Woertz Management For For 1k Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TIDEWATER INC. Meeting Date:AUG 01, 2013 Record Date:JUN 13, 2013 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Richard A. Pattarozzi Management For For 1.8 Elect Director Jeffrey M. Platt Management For For 1.9 Elect Director Nicholas J. Sutton Management For For 1.10 Elect Director Cindy B. Taylor Management For For 1.11 Elect Director Dean E. Taylor Management For For 1.12 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For U.S. BANCORP Meeting Date:APR 15, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Y. Marc Belton Management For For 1c Elect Director Victoria Buyniski Gluckman Management For For 1d Elect Director Arthur D. Collins, Jr. Management For For 1e Elect Director Richard K. Davis Management For For 1f Elect Director Roland A. Hernandez Management For For 1g Elect Director Doreen Woo Ho Management For For 1h Elect Director Joel W. Johnson Management For For 1i Elect Director Olivia F. Kirtley Management For For 1j Elect Director Jerry W. Levin Management For Against 1k Elect Director David B. O'Maley Management For For 1l Elect Director O'dell M. Owens Management For For 1m Elect Director Craig D. Schnuck Management For For 1n Elect Director Patrick T. Stokes Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For UNIT CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Michael Adcock Management For For 1.2 Elect Director Steven B. Hildebrand Management For For 1.3 Elect Director Larry C. Payne Management For For 1.4 Elect Director G. Bailey Peyton, IV Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require a Majority Vote for the Election of Directors Shareholder None For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 28, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Louis R. Chenevert Management For For 1b Elect Director John V. Faraci Management For For 1c Elect Director Jean-Pierre Garnier Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Ellen J. Kullman Management For For 1g Elect Director Marshall O. Larsen Management For For 1h Elect Director Harold McGraw, III Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director H. Patrick Swygert Management For Against 1k Elect Director Andre Villeneuve Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNIVERSAL FOREST PRODUCTS, INC. Meeting Date:APR 16, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:UFPI Security ID:913543104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary F. Goode Management For For 1.2 Elect Director Mark A. Murray Management For For 1.3 Elect Director Mary E. Tuuk Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC. Meeting Date:MAY 13, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:USAP Security ID:913837100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher L. Ayers Management For For 1.2 Elect Director Douglas M. Dunn Management For For 1.3 Elect Director M. David Kornblatt Management For For 1.4 Elect Director Dennis M. Oates Management For For 1.5 Elect Director Udi Toledano Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VALERO ENERGY CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jerry D. Choate Management For For 1b Elect Director Joseph W. Gorder Management For For 1c Elect Director William R. Klesse Management For For 1d Elect Director Deborah P. Majoras Management For For 1e Elect Director Donald L. Nickles Management For For 1f Elect Director Philip J. Pfeiffer Management For For 1g Elect Director Robert A. Profusek Management For For 1h Elect Director Susan Kaufman Purcell Management For For 1i Elect Director Stephen M. Waters Management For For 1j Elect Director Randall J. Weisenburger Management For For 1k Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against For 5 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For WABASH NATIONAL CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:WNC Security ID:929566107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard J. Giromini Management For For 2 Elect Director Martin C. Jischke Management For For 3 Elect Director James D. Kelly Management For For 4 Elect Director John E. Kunz Management For For 5 Elect Director Larry J. Magee Management For For 6 Elect Director Ann D. Murtlow Management For For 7 Elect Director Scott K. Sorensen Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Ratify Auditors Management For For WAL-MART STORES, INC. Meeting Date:JUN 06, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aida M. Alvarez Management For Against 1b Elect Director James I. Cash, Jr. Management For Against 1c Elect Director Roger C. Corbett Management For For 1d Elect Director Pamela J. Craig Management For For 1e Elect Director Douglas N. Daft Management For For 1f Elect Director Michael T. Duke Management For Against 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Marissa A. Mayer Management For For 1i Elect Director C. Douglas McMillon Management For For 1j Elect Director Gregory B. Penner Management For For 1k Elect Director Steven S Reinemund Management For For 1l Elect Director Jim C. Walton Management For For 1m Elect Director S. Robson Walton Management For For 1n Elect Director Linda S. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Disclosure of Recoupment Activity from Senior Officers Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against For XYLEM INC. Meeting Date:MAY 06, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:XYL Security ID:98419M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sten E. Jakobsson Management For For 1b Elect Director Steven R. Loranger Management For For 1c Elect Director Edward J. Ludwig Management For For 1d Elect Director Jerome A. Peribere Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Provide Right to Call Special Meeting Management For For 7 Stock Retention Shareholder Against Against Franklin Balance Sheet Investment Fund ALCOA INC. Meeting Date:MAY 02, 2014 Record Date:FEB 20, 2014 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Klaus Kleinfeld Management For For 1.2 Elect Director James W. Owens Management For For 1.3 Elect Director Martin S. Sorrell Management For For 1.4 Elect Director Ratan N. Tata Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Share Retention Policy For Senior Executives Shareholder Against Against AMERICAN NATIONAL INSURANCE COMPANY Meeting Date:APR 25, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:ANAT Security ID:028591105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Moody, Sr. Management For For 1.2 Elect Director James E. Pozzi Management For For 1.3 Elect Director Frances A. Moody-Dahlberg Management For For 1.4 Elect Director Russell S. Moody Management For For 1.5 Elect Director William L. Moody, IV Management For For 1.6 Elect Director James D. Yarbrough Management For For 1.7 Elect Director Arthur O. Dummer Management For For 1.8 Elect Director Shelby M. Elliott Management For For 1.9 Elect Director E. J. 'Jere' Pederson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For APACHE CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director G. Steven Farris Management For For 2 Elect Director A.D. Frazier, Jr. Management For For 3 Elect Director Amy H. Nelson Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Declassify the Board of Directors Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Mollie Hale Carter Management For For 1.3 Elect Director Terrell K. Crews Management For For 1.4 Elect Director Pierre Dufour Management For For 1.5 Elect Director Donald E. Felsinger Management For For 1.6 Elect Director Antonio Maciel Neto Management For For 1.7 Elect Director Patrick J. Moore Management For For 1.8 Elect Director Thomas F. O'Neill Management For For 1.9 Elect Director Francisco Sanchez Management For For 1.10 Elect Director Daniel Shih Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 1.12 Elect Director Patricia A. Woertz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against ASHLAND INC. Meeting Date:JAN 30, 2014 Record Date:DEC 02, 2013 Meeting Type:ANNUAL Ticker:ASH Security ID:044209104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Kirk Management For For 1.2 Elect Director James J. O'Brien Management For For 1.3 Elect Director Barry W. Perry Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For ASSURANT, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:AIZ Security ID:04621X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Elaine D. Rosen Management For For 1b Elect Director Howard L. Carver Management For For 1c Elect Director Juan N. Cento Management For For 1d Elect Director Elyse Douglas Management For For 1e Elect Director Lawrence V. Jackson Management For For 1f Elect Director David B. Kelso Management For For 1g Elect Director Charles J. Koch Management For For 1h Elect Director Jean-Paul L. Montupet Management For For 1i Elect Director Robert B. Pollock Management For For 1j Elect Director Paul J. Reilly Management For For 1k Elect Director Robert W. Stein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BENCHMARK ELECTRONICS, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:BHE Security ID:08160H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Dawson Management For For 1.2 Elect Director Gayla J. Delly Management For For 1.3 Elect Director Peter G. Dorflinger Management For For 1.4 Elect Director Douglas G. Duncan Management For For 1.5 Elect Director Kenneth T. Lamneck Management For For 1.6 Elect Director David W. Scheible Management For For 1.7 Elect Director Bernee D.L. Strom Management For For 1.8 Elect Director Clay C. Williams Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For BRISTOW GROUP INC. Meeting Date:AUG 01, 2013 Record Date:JUN 13, 2013 Meeting Type:ANNUAL Ticker:BRS Security ID:110394103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Amonett Management For For 1.2 Elect Director Stephen J. Cannon Management For For 1.3 Elect Director William E. Chiles Management For For 1.4 Elect Director Michael A. Flick Management For For 1.5 Elect Director Lori A. Gobillot Management For For 1.6 Elect Director Ian A. Godden Management For For 1.7 Elect Director Stephen A. King Management For For 1.8 Elect Director Thomas C. Knudson Management For For 1.9 Elect Director Mathew Masters Management For For 1.10 Elect Director Bruce H. Stover Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For BUNGE LIMITED Meeting Date:MAY 23, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ernest G. Bachrach Management For For 1b Elect Director Enrique H. Boilini Management For For 1c Elect Director Carol M. Browner Management For For 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to Determine the Independent Auditor's Fees Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For CITIGROUP INC. Meeting Date:APR 22, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Duncan P. Hennes Management For For 1c Elect Director Franz B. Humer Management For For 1d Elect Director Eugene M. McQuade Management For For 1e Elect Director Michael E. O'Neill Management For For 1f Elect Director Gary M. Reiner Management For For 1g Elect Director Judith Rodin Management For Against 1h Elect Director Robert L. Ryan Management For For 1i Elect Director Anthony M. Santomero Management For For 1j Elect Director Joan E. Spero Management For For 1k Elect Director Diana L. Taylor Management For For 1l Elect Director William S. Thompson, Jr. Management For For 1m Elect Director James S. Turley Management For For 1n Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Director Indemnifications Provisions Shareholder Against Against 8 Adopt Proxy Access Right Shareholder Against Against COMERICA INCORPORATED Meeting Date:APR 22, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Babb, Jr. Management For For 1.2 Elect Director Roger A. Cregg Management For For 1.3 Elect Director T. Kevin DeNicola Management For For 1.4 Elect Director Jacqueline P. Kane Management For For 1.5 Elect Director Richard G. Lindner Management For For 1.6 Elect Director Alfred A. Piergallini Management For For 1.7 Elect Director Robert S. Taubman Management For For 1.8 Elect Director Reginald M. Turner, Jr. Management For For 1.9 Elect Director Nina G. Vaca Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMMERCIAL METALS COMPANY Meeting Date:JAN 30, 2014 Record Date:DEC 09, 2013 Meeting Type:ANNUAL Ticker:CMC Security ID:201723103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Guido Management For For 1.2 Elect Director Sarah E. Raiss Management For For 1.3 Elect Director J. David Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CORNING INCORPORATED Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephanie A. Burns Management For For 1.2 Elect Director John A. Canning, Jr. Management For For 1.3 Elect Director Richard T. Clark Management For For 1.4 Elect Director Robert F. Cummings, Jr. Management For Against 1.5 Elect Director James B. Flaws Management For For 1.6 Elect Director Deborah A. Henretta Management For For 1.7 Elect Director Kurt M. Landgraf Management For For 1.8 Elect Director Kevin J. Martin Management For For 1.9 Elect Director Deborah D. Rieman Management For For 1.10 Elect Director Hansel E. Tookes, II Management For For 1.11 Elect Director Wendell P. Weeks Management For For 1.12 Elect Director Mark S. Wrighton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For CST BRANDS, INC. Meeting Date:JUN 04, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:CST Security ID:12646R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger G. Burton Management For For 1.2 Elect Director Stephen A. Smith Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year DEVON ENERGY CORPORATION Meeting Date:JUN 04, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director Robert H. Henry Management For Withhold 1.4 Elect Director John A. Hill Management For For 1.5 Elect Director Michael M. Kanovsky Management For For 1.6 Elect Director Robert A. Mosbacher, Jr. Management For For 1.7 Elect Director J. Larry Nichols Management For For 1.8 Elect Director Duane C. Radtke Management For For 1.9 Elect Director Mary P. Ricciardello Management For For 1.10 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Financial Risks of Climate Change Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Review Public Policy Advocacy on Climate Change Shareholder Against Against E-L FINANCIAL CORPORATION LIMITED Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:ELF Security ID:268575107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Christopher Barron Management For For 1.2 Elect Director James F. Billett Management For For 1.3 Elect Director Michael J. Cooper Management For For 1.4 Elect Director William J. Corcoran Management For For 1.5 Elect Director Duncan N.R. Jackman Management For Withhold 1.6 Elect Director Henry N.R. Jackman Management For Withhold 1.7 Elect Director R.B. Matthews Management For For 1.8 Elect Director Clive P. Rowe Management For For 1.9 Elect Director Mark M. Taylor Management For Withhold 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ENCORE WIRE CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:WIRE Security ID:292562105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Courtney Management For For 1.2 Elect Director Gregory J. Fisher Management For For 1.3 Elect Director Daniel L. Jones Management For For 1.4 Elect Director William R. Thomas, III Management For For 1.5 Elect Director Scott D. Weaver Management For For 1.6 Elect Director John H. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ENSCO PLC Meeting Date:MAY 19, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect J. Roderick Clark as Director Management For For 1b Re-elect Roxanne J. Decyk as Director Management For For 1c Re-elect Mary E. Francis CBE as Director Management For For 1d Re-elect C. Christopher Gaut as Director Management For For 1e Re-elect Gerald W. Haddock as Director Management For For 1f Re-elect Francis S. Kalman as Director Management For For 1g Re-elect Daniel W. Rabun as Director Management For For 1h Re-elect Keith O. Rattie as Director Management For For 1i Re-elect Paul E. Rowsey, III as Director Management For For 2 Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Management For For 3 Reappoint KPMG LLP as Auditors of the Company Management For For 4 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Approve Remuneration Policy Management For For 7 Approve Remuneration Report Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Capital Reorganisation Converting Undistributable Reserves to Distributable Reserves Management For For 11 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For ESCO TECHNOLOGIES INC. Meeting Date:FEB 05, 2014 Record Date:DEC 06, 2013 Meeting Type:ANNUAL Ticker:ESE Security ID:296315104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director L.W. Solley Management For For 1.2 Elect Director J.D. Woods Management For For 1.3 Elect Director G.E. Muenster Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Sustainability Shareholder Against Against FARMERS & MERCHANTS BANK OF LONG BEACH Meeting Date:JUL 18, 2013 Record Date:JUN 14, 2013 Meeting Type:ANNUAL Ticker:FMBL Security ID:308243104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard W. Darling Management For Withhold 1.2 Elect Director Walter M. Florie Management For Withhold 1.3 Elect Director William G. Hayter Management For Withhold 1.4 Elect Director Timothy W. Jackert Management For Withhold 1.5 Elect Director Lawrence J. McLaughlin Management For Withhold 1.6 Elect Director Daniel K. Walker Management For Withhold 1.7 Elect Director Timothy M. Wilson Management For Withhold 2 Ratify Auditors Management For Abstain 3 Authorize Share Repurchase Program Management For Abstain FIRST SOLAR, INC. Meeting Date:MAY 21, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:FSLR Security ID:336433107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Ahearn Management For For 1.2 Elect Director Sharon L. Allen Management For For 1.3 Elect Director Richard D. Chapman Management For For 1.4 Elect Director George A. ('Chip') Hambro Management For For 1.5 Elect Director James A. Hughes Management For For 1.6 Elect Director Craig Kennedy Management For For 1.7 Elect Director James F. Nolan Management For For 1.8 Elect Director William J. Post Management For For 1.9 Elect Director J. Thomas Presby Management For For 1.10 Elect Director Paul H. Stebbins Management For For 1.11 Elect Director Michael Sweeney Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against 5 Require a Majority Vote for the Election of Directors Shareholder Against For GRAINCORP LTD. Meeting Date:FEB 25, 2014 Record Date:FEB 23, 2014 Meeting Type:ANNUAL Ticker:GNC Security ID:Q42655102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve Remuneration Report Management For For 3.1 Elect Peter J Housden as Director Management For For 3.2 Elect Simon L Tregoning as Director Management For For GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 06, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Thomas D. Hyde Management For For 1.6 Elect Director James A. Mitchell Management For For 1.7 Elect Director Ann D. Murtlow Management For For 1.8 Elect Director John J. Sherman Management For For 1.9 Elect Director Linda H. Talbott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Issue Updated Indemnification Agreements to Directors Management For For 4 Ratify Auditors Management For For HAVERTY FURNITURE COMPANIES, INC. Meeting Date:MAY 12, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:HVT Security ID:419596101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2.8 Elect Director Terence F. McGuirk Management For For 2.9 Elect Director Vicki R. Palmer Management For For 2.10 Elect Director Fred L. Schuermann Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For HCC INSURANCE HOLDINGS, INC. Meeting Date:MAY 21, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:HCC Security ID:404132102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emmanuel T. Ballases Management For For 1.2 Elect Director Frank J. Bramanti Management For For 1.3 Elect Director Walter M. Duer Management For For 1.4 Elect Director James C. Flagg Management For For 1.5 Elect Director Thomas M. Hamilton Management For Withhold 1.6 Elect Director John N. Molbeck, Jr. Management For For 1.7 Elect Director Susan Rivera Management For For 1.8 Elect Director Hans D. Rohlf Management For For 1.9 Elect Director Robert A. Rosholt Management For For 1.10 Elect Director J. Mikesell Thomas Management For For 1.11 Elect Director Christopher J.B. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For IDACORP, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darrel T. Anderson Management For For 1.2 Elect Director Thomas Carlile Management For For 1.3 Elect Director Richard J. Dahl Management For For 1.4 Elect Director Ronald W. Jibson Management For For 1.5 Elect Director Judith A. Johansen Management For For 1.6 Elect Director Dennis L. Johnson Management For For 1.7 Elect Director J. LaMont Keen Management For For 1.8 Elect Director Joan H. Smith Management For For 1.9 Elect Director Robert A. Tinstman Management For For 1.10 Elect Director Thomas J. Wilford Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For KAISER ALUMINUM CORPORATION Meeting Date:JUN 04, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:KALU Security ID:483007704 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carolyn Bartholomew Management For For 1.2 Elect Director Jack A. Hockema Management For For 1.3 Elect Director Lauralee E. Martin Management For For 1.4 Elect Director Brett E. Wilcox Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For KEYCORP Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph A. Carrabba Management For For 1.2 Elect Director Charles P. Cooley Management For For 1.3 Elect Director Alexander M. Cutler Management For For 1.4 Elect Director H. James Dallas Management For For 1.5 Elect Director Elizabeth R. Gile Management For For 1.6 Elect Director Ruth Ann M. Gillis Management For For 1.7 Elect Director William G. Gisel, Jr. Management For For 1.8 Elect Director Richard J. Hipple Management For For 1.9 Elect Director Kristen L. Manos Management For For 1.10 Elect Director Beth E. Mooney Management For For 1.11 Elect Director Demos Parneros Management For For 1.12 Elect Director Barbara R. Snyder Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against LENNAR CORPORATION Meeting Date:APR 09, 2014 Record Date:FEB 14, 2014 Meeting Type:ANNUAL Ticker:LEN Security ID:526057302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Irving Bolotin Management For For 1.2 Elect Director Steven L. Gerard Management For For 1.3 Elect Director Theron I. 'Tig' Gilliam Management For For 1.4 Elect Director Sherrill W. Hudson Management For For 1.5 Elect Director R. Kirk Landon Management For For 1.6 Elect Director Sidney Lapidus Management For For 1.7 Elect Director Stuart A. Miller Management For For 1.8 Elect Director Teri P. McClure Management For For 1.9 Elect Director Jeffrey Sonnenfeld Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MANULIFE FINANCIAL CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:MFC Security ID:56501R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph P. Caron Management For For 1.2 Elect Director John M. Cassaday Management For For 1.3 Elect Director Susan F. Dabarno Management For For 1.4 Elect Director Richard B. DeWolfe Management For For 1.5 Elect Director Sheila S. Fraser Management For For 1.6 Elect Director Donald A. Guloien Management For For 1.7 Elect Director Scott M. Hand Management For For 1.8 Elect Director Luther S. Helms Management For For 1.9 Elect Director Tsun-yan Hsieh Management For For 1.10 Elect Director Donald R. Lindsay Management For For 1.11 Elect Director John R.V. Palmer Management For For 1.12 Elect Director C. James Prieur Management For For 1.13 Elect Director Andrea S. Rosen Management For For 1.14 Elect Director Lesley D. Webster Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Remuneration of Directors Management For For 4 Advisory Vote on Executive Compensation Approach Management For For MCDERMOTT INTERNATIONAL, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:MDR Security ID:580037109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bookout, III Management For For 1.2 Elect Director Roger A. Brown Management For For 1.3 Elect Director David Dickson Management For For 1.4 Elect Director Stephen G. Hanks Management For For 1.5 Elect Director Gary P. Luquette Management For For 1.6 Elect Director William H. Schumann, III Management For For 1.7 Elect Director Mary L. Shafer-Malicki Management For For 1.8 Elect Director David A. Trice Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For METLIFE, INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director John M. Keane Management For For 1.6 Elect Director Alfred F. Kelly, Jr. Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Non-Employee Director Omnibus Stock Plan Management For For MUELLER INDUSTRIES, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:MLI Security ID:624756102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory L. Christopher Management For For 1.2 Elect Director Paul J. Flaherty Management For For 1.3 Elect Director Gennaro J. Fulvio Management For For 1.4 Elect Director Gary S. Gladstein Management For For 1.5 Elect Director Scott J. Goldman Management For Withhold 1.6 Elect Director Terry Hermanson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For NATIONAL WESTERN LIFE INSURANCE COMPANY Meeting Date:JUN 20, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:NWLI Security ID:638522102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen E. Glasgow Management For For 1.2 Elect Director E. Douglas McLeod Management For For 1.3 Elect Director Louis E. Pauls, Jr. Management For For 1.4 Elect Director E. J. Pederson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NOBLE CORPORATION Meeting Date:OCT 11, 2013 Record Date:SEP 23, 2013 Meeting Type:SPECIAL Ticker:NE Security ID:H5833N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Jurisdiction of Incorporation Management For For NORTHEAST UTILITIES Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:NU Security ID:664397106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Booth Management For For 1.2 Elect Director John S. Clarkeson Management For For 1.3 Elect Director Cotton M. Cleveland Management For For 1.4 Elect Director Sanford Cloud, Jr. Management For For 1.5 Elect Director James S. DiStasio Management For For 1.6 Elect Director Francis A. Doyle Management For For 1.7 Elect Director Charles K. Gifford Management For For 1.8 Elect Director Paul A. La Camera Management For For 1.9 Elect Director Kenneth R. Leibler Management For For 1.10 Elect Director Thomas J. May Management For For 1.11 Elect Director William C. Van Faasen Management For For 1.12 Elect Director Frederica M. Williams Management For For 1.13 Elect Director Dennis R. Wraase Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NV ENERGY, INC. Meeting Date:SEP 25, 2013 Record Date:AUG 19, 2013 Meeting Type:SPECIAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For OFFICEMAX INCORPORATED Meeting Date:JUL 10, 2013 Record Date:MAY 28, 2013 Meeting Type:SPECIAL Ticker:OMX Security ID:67622P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 23, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James C. Hellauer Management For For 1.2 Elect Director Arnold L. Steiner Management For For 1.3 Elect Director Fredricka Taubitz Management For For 1.4 Elect Director Aldo C. Zucaro Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PNM RESOURCES, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:PNM Security ID:69349H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Adelmo E. Archuleta Management For For 1.2 Elect Director Patricia K. Collawn Management For For 1.3 Elect Director E. Renae Conley Management For For 1.4 Elect Director Alan J. Fohrer Management For For 1.5 Elect Director Maureen T. Mullarkey Management For For 1.6 Elect Director Robert R. Nordhaus Management For For 1.7 Elect Director Donald K. Schwanz Management For For 1.8 Elect Director Bruce W. Wilkinson Management For For 1.9 Elect Director Joan B. Woodard Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PRUDENTIAL FINANCIAL, INC. Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:PRU Security ID:744320102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas J. Baltimore, Jr. Management For For 1.2 Elect Director Gordon M. Bethune Management For For 1.3 Elect Director Gilbert F. Casellas Management For For 1.4 Elect Director James G. Cullen Management For For 1.5 Elect Director Mark B. Grier Management For For 1.6 Elect Director Constance J. Horner Management For For 1.7 Elect Director Martina Hund-Mejean Management For For 1.8 Elect Director Karl J. Krapek Management For For 1.9 Elect Director Christine A. Poon Management For For 1.10 Elect Director Douglas A. Scovanner Management For For 1.11 Elect Director John R. Strangfeld Management For For 1.12 Elect Director James A. Unruh Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Stock Retention/Holding Period Shareholder Against Against RELIANCE STEEL & ALUMINUM CO. Meeting Date:MAY 21, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:RS Security ID:759509102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sarah J. Anderson Management For For 1.2 Elect Director John G. Figueroa Management For For 1.3 Elect Director Thomas W. Gimbel Management For For 1.4 Elect Director David H. Hannah Management For For 1.5 Elect Director Douglas M. Hayes Management For For 1.6 Elect Director Mark V. Kaminski Management For For 1.7 Elect Director Gregg J. Mollins Management For For 1.8 Elect Director Andrew G. Sharkey, III Management For For 1.9 Elect Director Leslie A. Waite Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ROWAN COMPANIES PLC Meeting Date:APR 25, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Thomas P. Burke as Director Management For For 2 Elect William T. Fox, III as Director Management For For 3 Elect Graham Hearne as Director Management For For 4 Elect Lord Moynihan as Director Management For For 5 Elect John J. Quicke as Director Management For For 6 Elect W. Matt Ralls as Director Management For For 7 Elect Tore I. Sandvold as Director Management For For 8 Ratify Deloitte & Touche LLP as U.S. Auditors Management For For 9 Reappoint Deloitte LLP as U.K. Auditors Management For For 10 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 11 Approve Remuneration Policy Management For For 12 Approve Remuneration Report Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROYAL CARIBBEAN CRUISES LTD. Meeting Date:MAY 12, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:RCL Security ID:V7780T103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Brock Management For For 1b Elect Director Eyal M. Ofer Management For For 1c Elect Director William K. Reilly Management For For 1d Elect Director Vagn O. Sorensen Management For For 1e Elect Director Arne Alexander Wilhelmsen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For RTI INTERNATIONAL METALS, INC. Meeting Date:APR 25, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:RTI Security ID:74973W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel I. Booker Management For For 1.2 Elect Director Ronald L. Gallatin Management For Withhold 1.3 Elect Director Robert M. Hernandez Management For Withhold 1.4 Elect Director Dawne S. Hickton Management For For 1.5 Elect Director Edith E. Holiday Management For For 1.6 Elect Director Jerry Howard Management For For 1.7 Elect Director Bryan T. Moss Management For For 1.8 Elect Director James A. Williams Management For Withhold 1.9 Elect Director Arthur B. Winkleblack Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock and Remove Series A Junior Participating Preferred Stock Management For For 5 Approve Omnibus Stock Plan Management For Against RUBY TUESDAY, INC. Meeting Date:OCT 09, 2013 Record Date:AUG 12, 2013 Meeting Type:ANNUAL Ticker:RT Security ID:781182100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James J. Buettgen Management For For 1b Elect Director Matthew A. Drapkin Management For For 1c Elect Director Bernard Lanigan, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For SELECTIVE INSURANCE GROUP, INC. Meeting Date:APR 23, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:SIGI Security ID:816300107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Bauer Management For For 1.2 Elect Director Annabelle G. Bexiga Management For For 1.3 Elect Director A. David Brown Management For For 1.4 Elect Director John C. Burville Management For For 1.5 Elect Director Joan M. Lamm-Tennant Management For For 1.6 Elect Director Michael J. Morrissey Management For For 1.7 Elect Director Gregory E. Murphy Management For For 1.8 Elect Director Cynthia S. Nicholson Management For For 1.9 Elect Director Ronald L. O'Kelley Management For For 1.10 Elect Director William M. Rue Management For Against 1.11 Elect Director J. Brian Thebault Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For SMITHFIELD FOODS, INC. Meeting Date:SEP 24, 2013 Record Date:AUG 05, 2013 Meeting Type:SPECIAL Ticker:SFD Security ID:832248108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For STANCORP FINANCIAL GROUP, INC. Meeting Date:MAY 12, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:SFG Security ID:852891100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick W. Buckman Management For For 1.2 Elect Director J. Greg Ness Management For For 1.3 Elect Director Mary F. Sammons Management For For 1.4 Elect Director Timothy A. Holt Management For For 1.5 Elect Director Kevin M. Murai Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE CHUBB CORPORATION Meeting Date:APR 29, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zoe Baird Budinger Management For For 1b Elect Director Sheila P. Burke Management For For 1c Elect Director James I. Cash, Jr. Management For For 1d Elect Director John D. Finnegan Management For For 1e Elect Director Timothy P. Flynn Management For For 1f Elect Director Karen M. Hoguet Management For For 1g Elect Director Lawrence W. Kellner Management For For 1h Elect Director Martin G. McGuinn Management For For 1i Elect Director Lawrence M. Small Management For For 1j Elect Director Jess Soderberg Management For For 1k Elect Director Daniel E. Somers Management For For 1l Elect Director William C. Weldon Management For For 1m Elect Director James M. Zimmerman Management For For 1n Elect Director Alfred W. Zollar Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Sustainability Shareholder Against Against THE TRAVELERS COMPANIES, INC. Meeting Date:MAY 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:TRV Security ID:89417E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan L. Beller Management For For 1b Elect Director John H. Dasburg Management For For 1c Elect Director Janet M. Dolan Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Jay S. Fishman Management For For 1f Elect Director Patricia L. Higgins Management For For 1g Elect Director Thomas R. Hodgson Management For For 1h Elect Director William J. Kane Management For For 1i Elect Director Cleve L. Killingsworth, Jr. Management For For 1j Elect Director Philip T. (Pete) Ruegger, III Management For For 1k Elect Director Donald J. Shepard Management For For 1l Elect Director Laurie J. Thomsen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Report on Political Contributions Shareholder Against Against TIDEWATER INC. Meeting Date:AUG 01, 2013 Record Date:JUN 13, 2013 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Richard A. Pattarozzi Management For For 1.8 Elect Director Jeffrey M. Platt Management For For 1.9 Elect Director Nicholas J. Sutton Management For For 1.10 Elect Director Cindy B. Taylor Management For For 1.11 Elect Director Dean E. Taylor Management For For 1.12 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For TRINITY INDUSTRIES, INC. Meeting Date:MAY 05, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:TRN Security ID:896522109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John L. Adams Management For For 1.2 Elect Director Rhys J. Best Management For For 1.3 Elect Director David W. Biegler Management For For 1.4 Elect Director Leldon E. Echols Management For For 1.5 Elect Director Ronald J. Gafford Management For For 1.6 Elect Director Adrian Lajous Management For For 1.7 Elect Director Charles W. Matthews Management For For 1.8 Elect Director Douglas L. Rock Management For For 1.9 Elect Director Dunia A. Shive Management For For 1.10 Elect Director Timothy R. Wallace Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VAIL RESORTS, INC. Meeting Date:DEC 06, 2013 Record Date:OCT 10, 2013 Meeting Type:ANNUAL Ticker:MTN Security ID:91879Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roland A. Hernandez Management For For 1b Elect Director Robert A. Katz Management For For 1c Elect Director Richard D. Kincaid Management For For 1d Elect Director John T. Redmond Management For For 1e Elect Director Hilary A. Schneider Management For For 1f Elect Director D. Bruce Sewell Management For For 1g Elect Director John F. Sorte Management For For 1h Elect Director Peter A. Vaughn Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VALERO ENERGY CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jerry D. Choate Management For For 1b Elect Director Joseph W. Gorder Management For For 1c Elect Director William R. Klesse Management For For 1d Elect Director Deborah P. Majoras Management For For 1e Elect Director Donald L. Nickles Management For For 1f Elect Director Philip J. Pfeiffer Management For For 1g Elect Director Robert A. Profusek Management For For 1h Elect Director Susan Kaufman Purcell Management For For 1i Elect Director Stephen M. Waters Management For For 1j Elect Director Randall J. Weisenburger Management For For 1k Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against For 5 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For VALIDUS HOLDINGS, LTD. Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:VR Security ID:G9319H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph E. (Jeff) Consolino Management For For 1.2 Elect Director Matthew J. Grayson Management For For 1.3 Elect Director Jean-Marie Nessi Management For For 1.4 Elect Director Mandakini Puri Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers, Ltd., Hamilton, Bermuda as Independent Auditors Management For For WESTAR ENERGY, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mollie H. Carter Management For For 1.2 Elect Director Jerry B. Farley Management For For 1.3 Elect Director Mark A. Ruelle Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For Franklin Large Cap Value Fund 3M COMPANY Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:MMM Security ID:88579Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda G. Alvarado Management For For 1b Elect Director Thomas 'Tony' K. Brown Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Michael L. Eskew Management For For 1e Elect Director Herbert L. Henkel Management For For 1f Elect Director Muhtar Kent Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director Inge G. Thulin Management For For 1i Elect Director Robert J. Ulrich Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For ABBOTT LABORATORIES Meeting Date:APR 25, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Label Products with GMO Ingredients Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Cease Compliance Adjustments to Performance Criteria Shareholder Against Abstain AFLAC INCORPORATED Meeting Date:MAY 05, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director John Shelby Amos, II Management For For 1c Elect Director Paul S. Amos, II Management For For 1d Elect Director W. Paul Bowers Management For For 1e Elect Director Kriss Cloninger, III Management For Against 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Charles B. Knapp Management For For 1j Elect Director Barbara K. Rimer Management For For 1k Elect Director Melvin T. Stith Management For For 1l Elect Director David Gary Thompson Management For For 1m Elect Director Takuro Yoshida Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 23, 2014 Record Date:NOV 29, 2013 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Chadwick C. Deaton Management For For 1b Elect Director Edward L. Monser Management For For 1c Elect Director Matthew H. Paull Management For For 1d Elect Director Lawrence S. Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For ALCOA INC. Meeting Date:MAY 02, 2014 Record Date:FEB 20, 2014 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Klaus Kleinfeld Management For For 1.2 Elect Director James W. Owens Management For For 1.3 Elect Director Martin S. Sorrell Management For For 1.4 Elect Director Ratan N. Tata Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Share Retention Policy For Senior Executives Shareholder Against Against APACHE CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director G. Steven Farris Management For For 2 Elect Director A.D. Frazier, Jr. Management For For 3 Elect Director Amy H. Nelson Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Declassify the Board of Directors Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Mollie Hale Carter Management For For 1.3 Elect Director Terrell K. Crews Management For For 1.4 Elect Director Pierre Dufour Management For For 1.5 Elect Director Donald E. Felsinger Management For For 1.6 Elect Director Antonio Maciel Neto Management For For 1.7 Elect Director Patrick J. Moore Management For For 1.8 Elect Director Thomas F. O'Neill Management For For 1.9 Elect Director Francisco Sanchez Management For For 1.10 Elect Director Daniel Shih Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 1.12 Elect Director Patricia A. Woertz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against BAKER HUGHES INCORPORATED Meeting Date:APR 24, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. Brady Management For For 1.2 Elect Director Clarence P. Cazalot, Jr. Management For For 1.3 Elect Director Martin S. Craighead Management For For 1.4 Elect Director Lynn L. Elsenhans Management For For 1.5 Elect Director Anthony G. Fernandes Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Pierre H. Jungels Management For For 1.8 Elect Director James A. Lash Management For For 1.9 Elect Director J. Larry Nichols Management For For 1.10 Elect Director James W. Stewart Management For Withhold 1.11 Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For BANK OF AMERICA CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sharon L. Allen Management For Against 1.2 Elect Director Susan S. Bies Management For Against 1.3 Elect Director Jack O. Bovender, Jr. Management For For 1.4 Elect Director Frank P. Bramble, Sr. Management For For 1.5 Elect Director Pierre J. P. de Weck Management For For 1.6 Elect Director Arnold W. Donald Management For For 1.7 Elect Director Charles K. Gifford Management For For 1.8 Elect Director Charles O. Holliday, Jr. Management For For 1.9 Elect Director Linda P. Hudson Management For For 1.10 Elect Director Monica C. Lozano Management For For 1.11 Elect Director Thomas J. May Management For For 1.12 Elect Director Brian T. Moynihan Management For For 1.13 Elect Director Lionel L. Nowell, III Management For For 1.14 Elect Director Clayton S. Rose Management For For 1.15 Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For Against 4 Amend Certificate of Designations for Series T Preferred Stock Management For For 5 Provide for Cumulative Voting Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Climate Change Financing Risk Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against For BECTON, DICKINSON AND COMPANY Meeting Date:JAN 28, 2014 Record Date:DEC 10, 2013 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Henry P. Becton, Jr. Management For For 1.3 Elect Director Catherine M. Burzik Management For For 1.4 Elect Director Edward F. DeGraan Management For For 1.5 Elect Director Vincent A. Forlenza Management For For 1.6 Elect Director Claire M. Fraser Management For For 1.7 Elect Director Christopher Jones Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Gary A. Mecklenburg Management For For 1.10 Elect Director James F. Orr Management For For 1.11 Elect Director Willard J. Overlock, Jr. Management For For 1.12 Elect Director Rebecca W. Rimel Management For For 1.13 Elect Director Bertram L. Scott Management For For 1.14 Elect Director Alfred Sommer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against For BERKSHIRE HATHAWAY INC. Meeting Date:MAY 03, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:BRK.B Security ID:084670108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren E. Buffett Management For For 1.2 Elect Director Charles T. Munger Management For For 1.3 Elect Director Howard G. Buffett Management For For 1.4 Elect Director Stephen B. Burke Management For For 1.5 Elect Director Susan L. Decker Management For For 1.6 Elect Director William H. Gates, III Management For For 1.7 Elect Director David S. Gottesman Management For For 1.8 Elect Director Charlotte Guyman Management For For 1.9 Elect Director Donald R. Keough Management For For 1.10 Elect Director Thomas S. Murphy Management For Withhold 1.11 Elect Director Ronald L. Olson Management For For 1.12 Elect Director Walter Scott, Jr. Management For For 1.13 Elect Director Meryl B. Witmer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years Three Years 4 Adopt Quantitative Goals for GHG and Other Air Emissions Shareholder Against Against 5 Approve Annual Dividends Shareholder Against Against BORGWARNER INC. Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Carlson Management For For 1.2 Elect Director Dennis C. Cuneo Management For For 1.3 Elect Director Vicki L. Sato Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Declassify the Board of Directors Management For For 6 Reduce Supermajority Vote Requirement Shareholder Against For BUNGE LIMITED Meeting Date:MAY 23, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ernest G. Bachrach Management For For 1b Elect Director Enrique H. Boilini Management For For 1c Elect Director Carol M. Browner Management For For 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to Determine the Independent Auditor's Fees Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard D. Fairbank Management For For 1b Elect Director Patrick W. Gross Management For For 1c Elect Director Ann Fritz Hackett Management For For 1d Elect Director Lewis Hay, III Management For For 1e Elect Director Benjamin P. Jenkins, III Management For For 1f Elect Director Pierre E. Leroy Management For For 1g Elect Director Peter E. Raskind Management For For 1h Elect Director Mayo A. Shattuck, III Management For For 1i Elect Director Bradford H. Warner Management For For 1j Elect Director Catherine G. West Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5a Reduce Supermajority Vote Requirement Management For For 5b Reduce Supermajority Vote Requirement Management For For 5c Reduce Supermajority Vote Requirement Management For For 6 Require Independent Board Chairman Shareholder Against Against CHEVRON CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director Jon M. Huntsman, Jr. Management For For 1f Elect Director George L. Kirkland Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director Kevin W. Sharer Management For For 1i Elect Director John G. Stumpf Management For For 1j Elect Director Ronald D. Sugar Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Amend Bylaws Call Special Meetings Shareholder Against Against 9 Require Director Nominee with Environmental Experience Shareholder Against Against 10 Adopt Guidelines for Country Selection Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 19, 2013 Record Date:SEP 20, 2013 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director Marc Benioff Management For For 1c Elect Director Gregory Q. Brown Management For For 1d Elect Director M. Michele Burns Management For For 1e Elect Director Michael D. Capellas Management For For 1f Elect Director John T. Chambers Management For For 1g Elect Director Brian L. Halla Management For For 1h Elect Director John L. Hennessy Management For Against 1i Elect Director Kristina M. Johnson Management For For 1j Elect Director Roderick C. McGeary Management For For 1k Elect Director Arun Sarin Management For For 1l Elect Director Steven M. West Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Approve Proxy Advisor Competition Shareholder Against Against CITIGROUP INC. Meeting Date:APR 22, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Duncan P. Hennes Management For For 1c Elect Director Franz B. Humer Management For For 1d Elect Director Eugene M. McQuade Management For For 1e Elect Director Michael E. O'Neill Management For For 1f Elect Director Gary M. Reiner Management For For 1g Elect Director Judith Rodin Management For Against 1h Elect Director Robert L. Ryan Management For For 1i Elect Director Anthony M. Santomero Management For For 1j Elect Director Joan E. Spero Management For For 1k Elect Director Diana L. Taylor Management For For 1l Elect Director William S. Thompson, Jr. Management For For 1m Elect Director James S. Turley Management For For 1n Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Director Indemnifications Provisions Shareholder Against Against 8 Adopt Proxy Access Right Shareholder Against Against COMERICA INCORPORATED Meeting Date:APR 22, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Babb, Jr. Management For For 1.2 Elect Director Roger A. Cregg Management For For 1.3 Elect Director T. Kevin DeNicola Management For For 1.4 Elect Director Jacqueline P. Kane Management For For 1.5 Elect Director Richard G. Lindner Management For For 1.6 Elect Director Alfred A. Piergallini Management For For 1.7 Elect Director Robert S. Taubman Management For For 1.8 Elect Director Reginald M. Turner, Jr. Management For For 1.9 Elect Director Nina G. Vaca Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONOCOPHILLIPS Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard L. Armitage Management For For 1b Elect Director Richard H. Auchinleck Management For Against 1c Elect Director Charles E. Bunch Management For For 1d Elect Director James E. Copeland, Jr. Management For For 1e Elect Director Jody L. Freeman Management For For 1f Elect Director Gay Huey Evans Management For For 1g Elect Director Ryan M. Lance Management For For 1h Elect Director Robert A. Niblock Management For For 1i Elect Director Harald J. Norvik Management For For 1j Elect Director William E. Wade, Jr. Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Adopt Quantitative GHG Goals for Operations Shareholder Against Against CORNING INCORPORATED Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephanie A. Burns Management For For 1.2 Elect Director John A. Canning, Jr. Management For For 1.3 Elect Director Richard T. Clark Management For For 1.4 Elect Director Robert F. Cummings, Jr. Management For Against 1.5 Elect Director James B. Flaws Management For For 1.6 Elect Director Deborah A. Henretta Management For For 1.7 Elect Director Kurt M. Landgraf Management For For 1.8 Elect Director Kevin J. Martin Management For For 1.9 Elect Director Deborah D. Rieman Management For For 1.10 Elect Director Hansel E. Tookes, II Management For For 1.11 Elect Director Wendell P. Weeks Management For For 1.12 Elect Director Mark S. Wrighton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For COVIDIEN PLC Meeting Date:MAR 19, 2014 Record Date:JAN 09, 2014 Meeting Type:ANNUAL Ticker:COV Security ID:G2554F113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jose E. Almeida Management For For 1b Elect Director Joy A. Amundson Management For For 1c Elect Director Craig Arnold Management For For 1d Elect Director Robert H. Brust Management For For 1e Elect Director Christopher J. Coughlin Management For For 1f Elect Director Randall J. Hogan, III Management For For 1g Elect Director Martin D. Madaus Management For For 1h Elect Director Dennis H. Reilley Management For For 1i Elect Director Stephen H. Rusckowski Management For For 1j Elect Director Joseph A. Zaccagnino Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Market Purchases of Ordinary Shares Management For For 5 Authorize the Price Range at which the Company can Reissue Shares that it holds as Treasury Shares Management For For 6 Renew Director's Authority to Issue Shares Management For For 7 Renew Director's Authority to Issue Shares for Cash Management For For DENBURY RESOURCES INC. Meeting Date:MAY 20, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:DNR Security ID:247916208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wieland F. Wettstein Management For For 1.2 Elect Director Michael L. Beatty Management For For 1.3 Elect Director Michael B. Decker Management For For 1.4 Elect Director John P. Dielwart Management For For 1.5 Elect Director Ronald G. Greene Management For For 1.6 Elect Director Gregory L. McMichael Management For For 1.7 Elect Director Kevin O. Meyers Management For For 1.8 Elect Director Phil Rykhoek Management For For 1.9 Elect Director Randy Stein Management For For 1.10 Elect Director Laura A. Sugg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 04, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director Robert H. Henry Management For Withhold 1.4 Elect Director John A. Hill Management For For 1.5 Elect Director Michael M. Kanovsky Management For For 1.6 Elect Director Robert A. Mosbacher, Jr. Management For For 1.7 Elect Director J. Larry Nichols Management For For 1.8 Elect Director Duane C. Radtke Management For For 1.9 Elect Director Mary P. Ricciardello Management For For 1.10 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Financial Risks of Climate Change Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Review Public Policy Advocacy on Climate Change Shareholder Against Against DOVER CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert W. Cremin Management For For 1b Elect Director Jean-Pierre M. Ergas Management For For 1c Elect Director Peter T. Francis Management For For 1d Elect Director Kristiane C. Graham Management For For 1e Elect Director Michael F. Johnston Management For For 1f Elect Director Robert A. Livingston Management For For 1g Elect Director Richard K. Lochridge Management For For 1h Elect Director Bernard G. Rethore Management For For 1i Elect Director Michael B. Stubbs Management For For 1j Elect Director Stephen M. Todd Management For For 1k Elect Director Stephen K. Wagner Management For For 1l Elect Director Mary A. Winston Management For For 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Eliminate Supermajority Vote Requirement Management For For 6 Eliminate Supermajority Vote Requirement Management For For 7 Eliminate Supermajority Vote Requirement Management For For 8 Provide Right to Call Special Meeting Management For For EATON CORPORATION PLC Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:ETN Security ID:G29183103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director George S. Barrett Management For For 1b Elect Director Todd M. Bluedorn Management For For 1c Elect Director Christopher M. Connor Management For For 1d Elect Director Michael J. Critelli Management For For 1e Elect Director Alexander M. Cutler Management For For 1f Elect Director Charles E. Golden Management For For 1g Elect Director Linda A. Hill Management For For 1h Elect Director Arthur E. Johnson Management For For 1i Elect Director Ned C. Lautenbach Management For For 1j Elect Director Deborah L. McCoy Management For For 1k Elect Director Gregory R. Page Management For For 1l Elect Director Gerald B. Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approval of Overseas Market Purchases of the Company Shares Management For For EMC CORPORATION Meeting Date:APR 30, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael W. Brown Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director Gail Deegan Management For For 1d Elect Director James S. DiStasio Management For For 1e Elect Director John R. Egan Management For For 1f Elect Director William D. Green Management For For 1g Elect Director Edmund F. Kelly Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Paul Sagan Management For For 1j Elect Director David N. Strohm Management For For 1k Elect Director Joseph M. Tucci Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against ENSCO PLC Meeting Date:MAY 19, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect J. Roderick Clark as Director Management For For 1b Re-elect Roxanne J. Decyk as Director Management For For 1c Re-elect Mary E. Francis CBE as Director Management For For 1d Re-elect C. Christopher Gaut as Director Management For For 1e Re-elect Gerald W. Haddock as Director Management For For 1f Re-elect Francis S. Kalman as Director Management For For 1g Re-elect Daniel W. Rabun as Director Management For For 1h Re-elect Keith O. Rattie as Director Management For For 1i Re-elect Paul E. Rowsey, III as Director Management For For 2 Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Management For For 3 Reappoint KPMG LLP as Auditors of the Company Management For For 4 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Approve Remuneration Policy Management For For 7 Approve Remuneration Report Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Capital Reorganisation Converting Undistributable Reserves to Distributable Reserves Management For For 11 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For EXELON CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director John A. Canning, Jr. Management For For 1d Elect Director Christopher M. Crane Management For For 1e Elect Director Yves C. de Balmann Management For For 1f Elect Director Nicholas DeBenedictis Management For For 1g Elect Director Nelson A. Diaz Management For For 1h Elect Director Sue L. Gin Management For For 1i Elect Director Paul L. Joskow Management For For 1j Elect Director Robert J. Lawless Management For For 1k Elect Director Richard W. Mies Management For For 1l Elect Director William C. Richardson Management For For 1m Elect Director John W. Rogers, Jr. Management For For 1n Elect Director Mayo A. Shattuck, III Management For For 1o Elect Director Stephen D. Steinour Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Executive Incentive Bonus Plan Management For For 5 Limit Executive Compensation Shareholder Against Against EXXON MOBIL CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director William W. George Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 6 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FAMILY DOLLAR STORES, INC. Meeting Date:JAN 16, 2014 Record Date:NOV 27, 2013 Meeting Type:ANNUAL Ticker:FDO Security ID:307000109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark R. Bernstein Management For For 1.2 Elect Director Pamela L. Davies Management For For 1.3 Elect Director Sharon Allred Decker Management For For 1.4 Elect Director Edward C. Dolby Management For For 1.5 Elect Director Glenn A. Eisenberg Management For For 1.6 Elect Director Edward P. Garden Management For For 1.7 Elect Director Howard R. Levine Management For For 1.8 Elect Director George R. Mahoney, Jr. Management For For 1.9 Elect Director James G. Martin Management For For 1.10 Elect Director Harvey Morgan Management For For 1.11 Elect Director Dale C. Pond Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GENERAL DYNAMICS CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary T. Barra Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director James S. Crown Management For Against 1.4 Elect Director William P. Fricks Management For For 1.5 Elect Director Paul G. Kaminski Management For For 1.6 Elect Director John M. Keane Management For For 1.7 Elect Director Lester L. Lyles Management For For 1.8 Elect Director James N. Mattis Management For For 1.9 Elect Director Phebe N. Novakovic Management For For 1.10 Elect Director William A. Osborn Management For For 1.11 Elect Director Laura J. Schumacher Management For For 1.12 Elect Director Robert Walmsley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against GENERAL ELECTRIC COMPANY Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director John J. Brennan Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Ann M. Fudge Management For For 7 Elect Director Susan J. Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Rochelle B. Lazarus Management For For 12 Elect Director James J. Mulva Management For For 13 Elect Director James E. Rohr Management For For 14 Elect Director Mary L. Schapiro Management For For 15 Elect Director Robert J. Swieringa Management For For 16 Elect Director James S. Tisch Management For For 17 Elect Director Douglas A. Warner, III Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Ratify Auditors Management For For 20 Provide for Cumulative Voting Shareholder Against Against 21 Stock Retention/Holding Period Shareholder Against Against 22 Require More Director Nominations Than Open Seats Shareholder Against Against 23 Provide Right to Act by Written Consent Shareholder Against For 24 Cessation of All Stock Options and Bonuses Shareholder Against Against 25 Seek Sale of Company Shareholder Against Against GILEAD SCIENCES, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Etienne F. Davignon Management For For 1c Elect Director Carla A. Hills Management For For 1d Elect Director Kevin E. Lofton Management For For 1e Elect Director John W. Madigan Management For For 1f Elect Director John C. Martin Management For For 1g Elect Director Nicholas G. Moore Management For For 1h Elect Director Richard J. Whitley Management For For 1i Elect Director Gayle E. Wilson Management For For 1j Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Approve Amendment to Certificate of Incorporation to Adopt Delaware as the Exclusive Forum for Certain Legal Actions Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For 7 Link CEO Compensation to Patient Access to the Company's Medicine Shareholder Against Against HOLLYFRONTIER CORPORATION Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:HFC Security ID:436106108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas Y. Bech Management For For 1b Elect Director Leldon E. Echols Management For For 1c Elect Director R. Kevin Hardage Management For For 1d Elect Director Michael C. Jennings Management For For 1e Elect Director Robert J. Kostelnik Management For For 1f Elect Director James H. Lee Management For For 1g Elect Director Franklin Myers Management For For 1h Elect Director Michael E. Rose Management For For 1i Elect Director Tommy A. Valenta Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against ILLINOIS TOOL WORKS INC. Meeting Date:MAY 02, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:ITW Security ID:452308109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel J. Brutto Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director Don H. Davis, Jr. Management For For 1d Elect Director James W. Griffith Management For For 1e Elect Director Robert C. McCormack Management For For 1f Elect Director Robert S. Morrison Management For For 1g Elect Director E. Scott Santi Management For For 1h Elect Director James A. Skinner Management For For 1i Elect Director David B. Smith, Jr. Management For For 1j Elect Director Pamela B. Strobel Management For For 1k Elect Director Kevin M. Warren Management For For 1l Elect Director Anre D. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Management For For 5 Amend Certificate of Incorporation to Eliminate Provisions Regarding Board Size Management For For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For 8 Pro-rata Vesting of Equity Awards Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 29, 2014 Record Date:NOV 21, 2013 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Natalie A. Black Management For Withhold 1.2 Elect Director Raymond L. Conner Management For For 1.3 Elect Director William H. Lacy Management For For 1.4 Elect Director Alex A. Molinaroli Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KEYCORP Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph A. Carrabba Management For For 1.2 Elect Director Charles P. Cooley Management For For 1.3 Elect Director Alexander M. Cutler Management For For 1.4 Elect Director H. James Dallas Management For For 1.5 Elect Director Elizabeth R. Gile Management For For 1.6 Elect Director Ruth Ann M. Gillis Management For For 1.7 Elect Director William G. Gisel, Jr. Management For For 1.8 Elect Director Richard J. Hipple Management For For 1.9 Elect Director Kristen L. Manos Management For For 1.10 Elect Director Beth E. Mooney Management For For 1.11 Elect Director Demos Parneros Management For For 1.12 Elect Director Barbara R. Snyder Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against MCDONALD'S CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b ElectionElect Director Richard H. Lenny Management For For 1c Elect Director Walter E. Massey Management For For 1d Elect Director Cary D. McMillan Management For For 1e Elect Director Sheila A. Penrose Management For For 1f Elect Director John W. Rogers, Jr. Management For For 1g Elect Director Roger W. Stone Management For For 1h Elect Director Miles D. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For MERCK & CO., INC. Meeting Date:MAY 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison, Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against METLIFE, INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director John M. Keane Management For For 1.6 Elect Director Alfred F. Kelly, Jr. Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Non-Employee Director Omnibus Stock Plan Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 16, 2013 Record Date:JUN 20, 2013 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For Withhold 1.4 Elect Director Albert J. Hugo-Martinez Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:NOV 19, 2013 Record Date:SEP 13, 2013 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates Management For For 4 Elect Director Maria M. Klawe Management For For 5 Elect Director Stephen J. Luczo Management For For 6 Elect Director David F. Marquardt Management For For 7 Elect Director Charles H. Noski Management For For 8 Elect Director Helmut Panke Management For For 9 Elect Director John W. Thompson Management For Against 10 Amend Executive Incentive Bonus Plan Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For NIKE, INC. Meeting Date:SEP 19, 2013 Record Date:JUL 19, 2013 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against NOBLE CORPORATION Meeting Date:OCT 11, 2013 Record Date:SEP 23, 2013 Meeting Type:SPECIAL Ticker:NE Security ID:H5833N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Jurisdiction of Incorporation Management For For NOBLE CORPORATION PLC Meeting Date:JUN 10, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:NE Security ID:G65431101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Scott D. Josey Management For For 2 Elect Director Jon A. Marshall Management For For 3 Elect Director Mary P. Ricciardello Management For For 4 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm Management For For 5 Ratify PricewaterhouseCoopers LLP as Statutory Auditor Management For For 6 Authorize Audit Committee to Fix Remuneration of Statutory Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote to Ratify Directors' Compensation Report Management For For 9 Approve Remuneration Policy Management For For 10 Approve Dividends Management For For 11 Declassify the Board of Directors Management For For NORDSTROM, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Phyllis J. Campbell Management For For 1b Elect Director Michelle M. Ebanks Management For For 1c Elect Director Enrique Hernandez, Jr. Management For For 1d Elect Director Robert G. Miller Management For For 1e Elect Director Blake W. Nordstrom Management For For 1f Elect Director Erik B. Nordstrom Management For For 1g Elect Director Peter E. Nordstrom Management For For 1h Elect Director Philip G. Satre Management For For 1i Elect Director Brad D. Smith Management For For 1j Elect Director B. Kevin Turner Management For For 1k Elect Director Robert D. Walter Management For For 1l Elect Director Alison A. Winter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORFOLK SOUTHERN CORPORATION Meeting Date:MAY 08, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:NSC Security ID:655844108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas D. Bell, Jr. Management For For 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Wesley G. Bush Management For For 1.5 Elect Director Daniel A. Carp Management For For 1.6 Elect Director Karen N. Horn Management For Against 1.7 Elect Director Steven F. Leer Management For For 1.8 Elect Director Michael D. Lockhart Management For For 1.9 Elect Director Amy E. Miles Management For For 1.10 Elect Director Charles W. Moorman, IV Management For For 1.11 Elect Director Martin H. Nesbitt Management For For 1.12 Elect Director James A. Squires Management For For 1.13 Elect Director John R. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against NORTHERN TRUST CORPORATION Meeting Date:APR 15, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:NTRS Security ID:665859104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda Walker Bynoe Management For For 1.2 Elect Director Nicholas D. Chabraja Management For Withhold 1.3 Elect Director Susan Crown Management For For 1.4 Elect Director Dipak C. Jain Management For For 1.5 Elect Director Robert W. Lane Management For For 1.6 Elect Director Jose Luis Prado Management For For 1.7 Elect Director John W. Rowe Management For For 1.8 Elect Director Martin P. Slark Management For For 1.9 Elect Director David H. B. Smith, Jr. Management For For 1.10 Elect Director Charles A. Tribbett, III Management For For 1.11 Elect Director Frederick H. Waddell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Report on Lobbying and Political Contributions Shareholder Against For NUCOR CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter C. Browning Management For Withhold 1.2 Elect Director John J. Ferriola Management For For 1.3 Elect Director Harvey B. Gantt Management For For 1.4 Elect Director Gregory J. Hayes Management For For 1.5 Elect Director Victoria F. Haynes Management For For 1.6 Elect Director Bernard L. Kasriel Management For For 1.7 Elect Director Christopher J. Kearney Management For For 1.8 Elect Director Raymond J. Milchovich Management For For 1.9 Elect Director John H. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 02, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director Edward P. Djerejian Management For For 1.6 Elect Director John E. Feick Management For For 1.7 Elect Director Margaret M. Foran Management For For 1.8 Elect Director Carlos M. Gutierrez Management For For 1.9 Elect Director William R. Klesse Management For Against 1.10 Elect Director Avedick B. Poladian Management For For 1.11 Elect Director Elisse B. Walter Management For For 2 Remove Age Restriction for Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Separate the Roles of the Chairman of the Board and the Chief Executive Officer Management For For 6 Ratify Auditors Management For For 7 Stock Retention/Holding Period Shareholder Against Against 8 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 9 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 10 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against OFFICE DEPOT, INC. Meeting Date:JUL 10, 2013 Record Date:MAY 28, 2013 Meeting Type:SPECIAL Ticker:ODP Security ID:676220106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For OFFICE DEPOT, INC. Meeting Date:AUG 21, 2013 Record Date:JUL 11, 2013 Meeting Type:PROXY CONTEST Ticker:ODP Security ID:676220106 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Neil R. Austrian Management For Did Not Vote 1.2 Elect Director Justin Bateman Management For Did Not Vote 1.3 Elect Director Thomas J. Colligan Management For Did Not Vote 1.4 Elect Director Marsha J. Evans Management For Did Not Vote 1.5 Elect Director Eugene V. Fife Management For Did Not Vote 1.6 Elect Director W. Scott Hedrick Management For Did Not Vote 1.7 Elect Director Kathleen Mason Management For Did Not Vote 1.8 Elect Director Michael J. Massey Management For Did Not Vote 1.9 Elect Director Raymond Svider Management For Did Not Vote 1.10 Elect Director Nigel Travis Management For Did Not Vote 2 Ratify Auditors Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Director Cynthia T. Jamison Shareholder For For 1.2 Elect Director Robert L. Nardelli Shareholder For Withhold 1.3 Elect Director Jeffrey C. Smith Shareholder For For 1.4 Elect Director Joseph S. Vassalluzzo Shareholder For For 1.5 Management Nominee - Neil R. Austrian Shareholder For For 1.6 Management Nominee - Justin Bateman Shareholder For For 1.7 Management Nominee - Kathleen Mason Shareholder For For 1.8 Management Nominee - Michael J. Massey Shareholder For For 1.9 Management Nominee - Raymond Svider Shareholder For For 1.10 Management Nominee - Nigel Travis Shareholder For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OFFICE DEPOT, INC. Meeting Date:APR 24, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:ODP Security ID:676220106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roland C. Smith Management For For 1b Elect Director Warren F. Bryant Management For For 1c Elect Director Rakesh Gangwal Management For For 1d Elect Director Cynthia T. Jamison Management For For 1e Elect Director V. James Marino Management For For 1f Elect Director Francesca Ruiz de Luzuriaga Management For For 1g Elect Director Michael J. Massey Management For For 1h Elect Director Jeffrey C. Smith Management For For 1i Elect Director David M. Szymanski Management For For 1j Elect Director Nigel Travis Management For For 1k Elect Director Joseph Vassalluzzo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against PARKER-HANNIFIN CORPORATION Meeting Date:OCT 23, 2013 Record Date:AUG 30, 2013 Meeting Type:ANNUAL Ticker:PH Security ID:701094104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Bohn Management For For 1.2 Elect Director Linda S. Harty Management For For 1.3 Elect Director William E. Kassling Management For For 1.4 Elect Director Robert J. Kohlhepp Management For For 1.5 Elect Director Kevin A. Lobo Management For For 1.6 Elect Director Klaus-Peter Muller Management For Withhold 1.7 Elect Director Candy M. Obourn Management For For 1.8 Elect Director Joseph M. Scaminace Management For For 1.9 Elect Director Wolfgang R. Schmitt Management For For 1.10 Elect Director Ake Svensson Management For For 1.11 Elect Director James L. Wainscott Management For For 1.12 Elect Director Donald E. Washkewicz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PFIZER INC. Meeting Date:APR 24, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director Constance J. Horner Management For For 1.6 Elect Director James M. Kilts Management For For 1.7 Elect Director George A. Lorch Management For For 1.8 Elect Director Shantanu Narayen Management For For 1.9 Elect Director Suzanne Nora Johnson Management For For 1.10 Elect Director Ian C. Read Management For For 1.11 Elect Director Stephen W. Sanger Management For For 1.12 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For PHILLIPS 66 Meeting Date:MAY 07, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:PSX Security ID:718546104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William R. Loomis, Jr. Management For For 1b Elect Director Glenn F. Tilton Management For For 1c Elect Director Marna C. Whittington Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Quantitative GHG Goals for Operations Shareholder Against Against PRAXAIR, INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Claire W. Gargalli Management For For 1.6 Elect Director Ira D. Hall Management For For 1.7 Elect Director Raymond W. LeBoeuf Management For For 1.8 Elect Director Larry D. McVay Management For For 1.9 Elect Director Denise L. Ramos Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For PRUDENTIAL FINANCIAL, INC. Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:PRU Security ID:744320102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas J. Baltimore, Jr. Management For For 1.2 Elect Director Gordon M. Bethune Management For For 1.3 Elect Director Gilbert F. Casellas Management For For 1.4 Elect Director James G. Cullen Management For For 1.5 Elect Director Mark B. Grier Management For For 1.6 Elect Director Constance J. Horner Management For For 1.7 Elect Director Martina Hund-Mejean Management For For 1.8 Elect Director Karl J. Krapek Management For For 1.9 Elect Director Christine A. Poon Management For For 1.10 Elect Director Douglas A. Scovanner Management For For 1.11 Elect Director John R. Strangfeld Management For For 1.12 Elect Director James A. Unruh Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Stock Retention/Holding Period Shareholder Against Against QUALCOMM INCORPORATED Meeting Date:MAR 04, 2014 Record Date:JAN 06, 2014 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Steven M. Mollenkopf Management For For 1i Elect Director Duane A. Nelles Management For For 1j Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1k Elect Director Francisco Ros Management For For 1l Elect Director Jonathan J. Rubinstein Management For For 1m Elect Director Brent Scowcroft Management For For 1n Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ROCKWELL AUTOMATION, INC. Meeting Date:FEB 04, 2014 Record Date:DEC 09, 2013 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Steven R. Kalmanson Management For For A2 Elect Director James P. Keane Management For For A3 Elect Director Donald R. Parfet Management For For B Ratify Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Require a Majority Vote for the Election of Directors Shareholder None For SCHLUMBERGER LIMITED Meeting Date:APR 09, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Maureen Kempston Darkes Management For For 1e Elect Director Paal Kibsgaard Management For For 1f Elect Director Nikolay Kudryavtsev Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director Leo Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 15, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George W. Buckley Management For For 1.2 Elect Director Patrick D. Campbell Management For For 1.3 Elect Director Carlos M. Cardoso Management For For 1.4 Elect Director Robert B. Coutts Management For For 1.5 Elect Director Debra A. Crew Management For For 1.6 Elect Director Benjamin H. Griswold, IV Management For For 1.7 Elect Director John F. Lundgren Management For For 1.8 Elect Director Anthony Luiso Management For For 1.9 Elect Director Marianne M. Parrs Management For For 1.10 Elect Director Robert L. Ryan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STATE STREET CORPORATION Meeting Date:MAY 14, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:STT Security ID:857477103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jose E. Almeida Management For For 1b Elect Director Kennett F. Burnes Management For For 1c Elect Director Peter Coym Management For For 1d Elect Director Patrick de Saint-Aignan Management For For 1e Elect Director Amelia C. Fawcett Management For For 1f Elect Director Linda A. Hill Management For For 1g Elect Director Joseph L. Hooley Management For For 1h Elect Director Robert S. Kaplan Management For For 1i Elect Director Richard P. Sergel Management For For 1j Elect Director Ronald L. Skates Management For For 1k Elect Director Gregory L. Summe Management For For 1l Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TARGET CORPORATION Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Calvin Darden Management For For 1d Elect Director Henrique De Castro Management For For 1e Elect Director James A. Johnson Management For Against 1f Elect Director Mary E. Minnick Management For For 1g Elect Director Anne M. Mulcahy Management For Against 1h Elect Director Derica W. Rice Management For For 1i Elect Director Kenneth L. Salazar Management For For 1j Elect Director John G. Stumpf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Eliminate Perquisites Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Cease Discrimination in Hiring, Vendor Contracts, or Customer Relations Shareholder Against Against TE CONNECTIVITY LTD. Meeting Date:MAR 04, 2014 Record Date:FEB 12, 2014 Meeting Type:ANNUAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pierre R. Brondeau Management For For 1b Elect Director Juergen W. Gromer Management For For 1c Elect Director William A. Jeffrey Management For For 1d Elect Director Thomas J. Lynch Management For For 1e Elect Director Yong Nam Management For For 1f Elect Director Daniel J. Phelan Management For For 1g Elect Director Frederic M. Poses Management For For 1h Elect Director Lawrence S. Smith Management For For 1i Elect Director Paula A. Sneed Management For For 1j Elect Director David P. Steiner Management For For 1k Elect Director John C. Van Scoter Management For For 1l Elect Director Laura H. Wright Management For For 2 Elect Board Chairman Thomas J. Lynch Management For For 3a Elect Daniel J. Phelan as Member of Management Development & Compensation Committee Management For For 3b Elect Paula A. Sneed as Member of Management Development & Compensation Committee Management For For 3c Elect David P. Steiner as Member of Management Development & Compensation Committee Management For For 4 Designate Jvo Grundler as Independent Proxy Management For For 5.1 Accept Annual Report for Fiscal Year Ended September 27, 2013 Management For For 5.2 Accept Statutory Financial Statements for Fiscal Year Ended September 27, 2013 Management For For 5.3 Approve Consolidated Financial Statements for Fiscal Year Ended September 27, 2013 Management For For 6 Approve Discharge of Board and Senior Management Management For For 7.1 Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal Year Ending September 26, 2014 Management For For 7.2 Ratify Deloitte AG as Swiss Registered Auditors Management For For 7.3 Ratify PricewaterhouseCoopers AG as Special Auditors Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Approve Allocation of Available Earnings for Fiscal Year 2013 Management For For 10 Approve Declaration of Dividend Management For For 11 Authorize Repurchase of Up to USD 1 Billion of Share Capital Management For For 12 Approve Reduction of Share Capital Management For For 13 Adjourn Meeting Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:AUG 27, 2013 Record Date:JUL 25, 2013 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Moshe Many as Director Until the End of the 2016 General Meeting Management For For 1b Reelect Arie Belldegrun as Director Until the End of the 2016 General Meeting Management For For 1c Reelect Amir Elstein as Director Until the End of the 2016 General Meeting Management For For 1d Reelect Yitzhak Peterburg as Director Until the End of the 2016 General Meeting Management For For 2a Approve Cash Bonus of USD 1,203,125 to Jeremy Levin, President and CEO Management For For 2a.1 Vote YES if you have a personal interest in item 2a; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. Management None Against 2b Approval of Bonus Objectives and Payout Terms for 2013 for Jeremy Levin, President and CEO Management For For 2b.1 Vote YES if you have a personal interest in item 2b; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. Management None Against 3 Approve Compensation Policy for the Directors and Officers of the Company Management For For 3.a Vote YES if you have a personal interest in item 3; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. Management None Against 4 Approve Dividend for First and Second Quarters of 2012, Paid in Two Installments in an Aggregate Amount of NIS 2.00 (USD 0.51) per Ordinary Share Management For For 5 Appoint Kesselman and Kesselman (Member of PricewaterhouseCoopers International Ltd.) as External Auditors until the 2014 General Meeting Management For For 6 Discuss Financial Statements for 2012 Management None None TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:FEB 24, 2014 Record Date:JAN 23, 2014 Meeting Type:SPECIAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Employment Terms of Erez Vigodman, President and Chief Executive Officer-Designate Management For For THE ALLSTATE CORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For For 1b Elect Director Robert D. Beyer Management For For 1c Elect Director Kermit R. Crawford Management For For 1d Elect Director Jack M. Greenberg Management For For 1e Elect Director Herbert L. Henkel Management For For 1f Elect Director Siddharth N. (Bobby) Mehta Management For For 1g Elect Director Andrea Redmond Management For For 1h Elect Director John W. Rowe Management For For 1i Elect Director Judith A. Sprieser Management For For 1j Elect Director Mary Alice Taylor Management For For 1k Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Political Contributions Shareholder Against Against THE CHUBB CORPORATION Meeting Date:APR 29, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zoe Baird Budinger Management For For 1b Elect Director Sheila P. Burke Management For For 1c Elect Director James I. Cash, Jr. Management For For 1d Elect Director John D. Finnegan Management For For 1e Elect Director Timothy P. Flynn Management For For 1f Elect Director Karen M. Hoguet Management For For 1g Elect Director Lawrence W. Kellner Management For For 1h Elect Director Martin G. McGuinn Management For For 1i Elect Director Lawrence M. Small Management For For 1j Elect Director Jess Soderberg Management For For 1k Elect Director Daniel E. Somers Management For For 1l Elect Director William C. Weldon Management For For 1m Elect Director James M. Zimmerman Management For For 1n Elect Director Alfred W. Zollar Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Sustainability Shareholder Against Against THE HOME DEPOT, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:HD Security ID:437076102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For For 1b Elect Director Francis S. Blake Management For For 1c Elect Director Ari Bousbib Management For For 1d Elect Director Gregory D. Brenneman Management For For 1e Elect Director J. Frank Brown Management For For 1f Elect Director Albert P. Carey Management For For 1g Elect Director Armando Codina Management For Against 1h Elect Director Helena B. Foulkes Management For For 1i Elect Director Wayne M. Hewett Management For For 1j Elect Director Karen L. Katen Management For For 1k Elect Director Mark Vadon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against For 5 Prepare Employment Diversity Report Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 08, 2013 Record Date:AUG 09, 2013 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angela F. Braly Management For For 1b Elect Director Kenneth I. Chenault Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Susan Desmond-Hellmann Management For For 1e Elect Director A.G. Lafley Management For For 1f Elect Director Terry J. Lundgren Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Mary Agnes Wilderotter Management For For 1j Elect Director Patricia A. Woertz Management For For 1k Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE TRAVELERS COMPANIES, INC. Meeting Date:MAY 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:TRV Security ID:89417E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan L. Beller Management For For 1b Elect Director John H. Dasburg Management For For 1c Elect Director Janet M. Dolan Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Jay S. Fishman Management For For 1f Elect Director Patricia L. Higgins Management For For 1g Elect Director Thomas R. Hodgson Management For For 1h Elect Director William J. Kane Management For For 1i Elect Director Cleve L. Killingsworth, Jr. Management For For 1j Elect Director Philip T. (Pete) Ruegger, III Management For For 1k Elect Director Donald J. Shepard Management For For 1l Elect Director Laurie J. Thomsen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Report on Political Contributions Shareholder Against Against U.S. BANCORP Meeting Date:APR 15, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Y. Marc Belton Management For For 1c Elect Director Victoria Buyniski Gluckman Management For For 1d Elect Director Arthur D. Collins, Jr. Management For For 1e Elect Director Richard K. Davis Management For For 1f Elect Director Roland A. Hernandez Management For For 1g Elect Director Doreen Woo Ho Management For For 1h Elect Director Joel W. Johnson Management For For 1i Elect Director Olivia F. Kirtley Management For For 1j Elect Director Jerry W. Levin Management For Against 1k Elect Director David B. O'Maley Management For For 1l Elect Director O'dell M. Owens Management For For 1m Elect Director Craig D. Schnuck Management For For 1n Elect Director Patrick T. Stokes Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 28, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Louis R. Chenevert Management For For 1b Elect Director John V. Faraci Management For For 1c Elect Director Jean-Pierre Garnier Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Ellen J. Kullman Management For For 1g Elect Director Marshall O. Larsen Management For For 1h Elect Director Harold McGraw, III Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director H. Patrick Swygert Management For Against 1k Elect Director Andre Villeneuve Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VALERO ENERGY CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jerry D. Choate Management For For 1b Elect Director Joseph W. Gorder Management For For 1c Elect Director William R. Klesse Management For For 1d Elect Director Deborah P. Majoras Management For For 1e Elect Director Donald L. Nickles Management For For 1f Elect Director Philip J. Pfeiffer Management For For 1g Elect Director Robert A. Profusek Management For For 1h Elect Director Susan Kaufman Purcell Management For For 1i Elect Director Stephen M. Waters Management For For 1j Elect Director Randall J. Weisenburger Management For For 1k Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against For 5 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For WAL-MART STORES, INC. Meeting Date:JUN 06, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aida M. Alvarez Management For Against 1b Elect Director James I. Cash, Jr. Management For Against 1c Elect Director Roger C. Corbett Management For For 1d Elect Director Pamela J. Craig Management For For 1e Elect Director Douglas N. Daft Management For For 1f Elect Director Michael T. Duke Management For Against 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Marissa A. Mayer Management For For 1i Elect Director C. Douglas McMillon Management For For 1j Elect Director Gregory B. Penner Management For For 1k Elect Director Steven S Reinemund Management For For 1l Elect Director Jim C. Walton Management For For 1m Elect Director S. Robson Walton Management For For 1n Elect Director Linda S. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Disclosure of Recoupment Activity from Senior Officers Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against For WALGREEN CO. Meeting Date:JAN 08, 2014 Record Date:NOV 11, 2013 Meeting Type:ANNUAL Ticker:WAG Security ID:931422109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director Steven A. Davis Management For For 1d Elect Director William C. Foote Management For For 1e Elect Director Mark P. Frissora Management For For 1f Elect Director Ginger L. Graham Management For For 1g Elect Director Alan G. McNally Management For For 1h Elect Director Dominic P. Murphy Management For For 1i Elect Director Stefano Pessina Management For For 1j Elect Director Nancy M. Schlichting Management For For 1k Elect Director Alejandro Silva Management For For 1l Elect Director James A. Skinner Management For For 1m Elect Director Gregory D. Wasson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Adopt Proxy Access Right Shareholder Against For XEROX CORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glenn A. Britt Management For For 1.2 Elect Director Ursula M. Burns Management For For 1.3 Elect Director Richard J. Harrington Management For For 1.4 Elect Director William Curt Hunter Management For For 1.5 Elect Director Robert J. Keegan Management For For 1.6 Elect Director Robert A. McDonald Management For For 1.7 Elect Director Charles Prince Management For Against 1.8 Elect Director Ann N. Reese Management For Against 1.9 Elect Director Sara Martinez Tucker Management For For 1.10 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin MicroCap Value Fund ACMAT CORPORATION Meeting Date:JUN 26, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:ACMTA Security ID:004616207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry W. Nozko, Jr. Management For Withhold 1.2 Elect Director Henry W. Nozko, III Management For Withhold 1.3 Elect Director Andrew M. Sullivan, Jr. Management For Withhold 2 Ratify Auditors Management For Abstain ALAMO GROUP INC. Meeting Date:MAY 07, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:ALG Security ID:011311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roderick R. Baty Management For For 1.2 Elect Director Helen W. Cornell Management For For 1.3 Elect Director Jerry E. Goldress Management For Against 1.4 Elect Director David W. Grzelak Management For For 1.5 Elect Director Gary L. Martin Management For For 1.6 Elect Director Ronald A. Robinson Management For For 1.7 Elect Director James B. Skaggs Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALCO STORES, INC. Meeting Date:OCT 30, 2013 Record Date:SEP 30, 2013 Meeting Type:SPECIAL Ticker:ALCS Security ID:001600105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For AMERICAN PACIFIC CORPORATION Meeting Date:MAR 11, 2014 Record Date:JAN 14, 2014 Meeting Type:ANNUAL Ticker:APFC Security ID:028740108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara Smith Campbell Management For For 1.2 Elect Director C. Keith Rooker Management For For 1.3 Elect Director Charlotte E. Sibley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AMERICAN SAFETY INSURANCE HOLDINGS, LTD. Meeting Date:AUG 26, 2013 Record Date:JUL 15, 2013 Meeting Type:SPECIAL Ticker:ASI Security ID:G02995101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against ARBOR REALTY TRUST, INC. Meeting Date:MAY 20, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:ABR Security ID:038923108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ivan Kaufman Management For For 1.2 Elect Director Melvin F. Lazar Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against ATLANTIC TELE-NETWORK, INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:ATNI Security ID:049079205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin L. Budd Management For Withhold 1.2 Elect Director Michael T. Flynn Management For Withhold 1.3 Elect Director Liane J. Pelletier Management For Withhold 1.4 Elect Director Cornelius B. Prior, Jr. Management For For 1.5 Elect Director Michael T. Prior Management For For 1.6 Elect Director Charles J. Roesslein Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BAR HARBOR BANKSHARES Meeting Date:MAY 20, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:BHB Security ID:066849100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew L. Caras Management For For 1.2 Elect Director Robert C. Carter Management For For 1.3 Elect Director Thomas A. Colwell Management For For 1.4 Elect Director Peter Dodge Management For For 1.5 Elect Director Martha T. Dudman Management For For 1.6 Elect Director Lauri E. Fernald Management For For 1.7 Elect Director Gregg S. Hannah Management For For 1.8 Elect Director Clyde H. Lewis Management For For 1.9 Elect Director Joseph M. Murphy Management For For 1.10 Elect Director Constance C. Shea Management For For 1.11 Elect Director Curtis C. Simard Management For For 1.12 Elect Director Kenneth E. Smith Management For For 1.13 Elect Director Scott G. Toothaker Management For For 1.14 Elect Director David B. Woodside Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BROWN SHOE COMPANY, INC. Meeting Date:MAY 29, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:BWS Security ID:115736100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Lee Capps, III Management For For 1.2 Elect Director Carla Hendra Management For For 1.3 Elect Director Patricia G. McGinnis Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BURNHAM HOLDINGS, INC. Meeting Date:APR 28, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:BURCA Security ID:122295108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William F. Dodge, II Management For For 1.2 Elect Director John W. Lyman Management For For 1.3 Elect Director Robert P. Newcomer Management For For 2 Ratify Auditors Management For For CAL DIVE INTERNATIONAL, INC. Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:DVR Security ID:12802T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John T. Mills Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CALLAWAY GOLF COMPANY Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:ELY Security ID:131193104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Oliver G. (Chip) Brewer, III Management For For 1.2 Elect Director Ronald S. Beard Management For For 1.3 Elect Director Samuel H. Armacost Management For For 1.4 Elect Director John C. Cushman, III Management For For 1.5 Elect Director John F. Lundgren Management For For 1.6 Elect Director Adebayo O. Ogunlesi Management For For 1.7 Elect Director Richard L. Rosenfield Management For For 1.8 Elect Director Anthony S. Thornley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CENTRAL STEEL AND WIRE COMPANY Meeting Date:APR 21, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:CSTW Security ID:155411101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Sullivan Management For For 1.2 Elect Director Kevin G. Powers Management For Withhold 1.3 Elect Director Stephen E. Fuhrman Management For For 1.4 Elect Director Ronald V. Kazmar Management For For 1.5 Elect Director James E. Rinn Management For For 2 Ratify Auditors Management For Abstain CITIZENS COMMUNITY BANCORP, INC. Meeting Date:MAR 27, 2014 Record Date:JAN 13, 2014 Meeting Type:ANNUAL Ticker:CZWI Security ID:174903104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard McHugh Management For For 1.2 Elect Director Michael L. Swenson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COBRA ELECTRONICS CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:COBR Security ID:191042100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James R. Bazet Management For Withhold 1.2 Elect Director William P. Carmichael Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONTINENTAL MATERIALS CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:CUO Security ID:211615307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Gidwitz Management For For 1.2 Elect Director Peter E. Thieriot Management For For 1.3 Elect Director Theodore R. Tetzlaff Management For Withhold 2 Ratify Auditors Management For For COSTA INC. Meeting Date:JAN 30, 2014 Record Date:DEC 17, 2013 Meeting Type:SPECIAL Ticker:ATX Security ID:22149T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For DELTA APPAREL, INC. Meeting Date:NOV 07, 2013 Record Date:SEP 13, 2013 Meeting Type:ANNUAL Ticker:DLA Security ID:247368103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James A. Cochran Management For For 1.2 Elect Director Sam P. Cortez Management For For 1.3 Elect Director Elizabeth J. Gatewood Management For For 1.4 Elect Director G. Jay Gogue Management For For 1.5 Elect Director Robert W. Humphreys Management For For 1.6 Elect Director David T. Peterson Management For For 1.7 Elect Director Suzanne B. Rudy Management For For 1.8 Elect Director Robert E. Staton, Sr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DUCOMMUN INCORPORATED Meeting Date:MAY 07, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:DCO Security ID:264147109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Baldridge Management For For 1.2 Elect Director Joseph C. Berenato Management For For 1.3 Elect Director Robert D. Paulson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ECOLOGY AND ENVIRONMENT, INC. Meeting Date:JAN 16, 2014 Record Date:DEC 04, 2013 Meeting Type:ANNUAL Ticker:EEI Security ID:278878103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ross M. Cellino Management For Withhold 1.2 Elect Director Timothy Butler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year ESPEY MFG. & ELECTRONICS CORP. Meeting Date:NOV 15, 2013 Record Date:OCT 01, 2013 Meeting Type:ANNUAL Ticker:ESP Security ID:296650104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry Pinsley Management For For 1.2 Elect Director Mark St. Pierre Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Auditors Management For For FIRST DEFIANCE FINANCIAL CORP. Meeting Date:APR 22, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:FDEF Security ID:32006W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean A. Hubbard Management For For 1.2 Elect Director Barbara A. Mitzel Management For For 1.3 Elect Director James L. Rohrs Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For FLEXSTEEL INDUSTRIES, INC. Meeting Date:DEC 09, 2013 Record Date:OCT 14, 2013 Meeting Type:ANNUAL Ticker:FLXS Security ID:339382103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey T. Bertsch Management For For 1.2 Elect Director Lynn J. Davis Management For For 1.3 Elect Director Eric S. Rangen Management For Withhold 1.4 Elect Director Nancy E. Uridil Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Approve Executive Incentive Bonus Plan Management For For 5 Approve Restricted Stock Plan Management For For 6 Approve Omnibus Stock Plan Management For Against FRED'S, INC. Meeting Date:JUN 18, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL Ticker:FRED Security ID:356108100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Hayes Management For Withhold 1.2 Elect Director John R. Eisenman Management For For 1.3 Elect Director Thomas H. Tashjian Management For Withhold 1.4 Elect Director B. Mary McNabb Management For For 1.5 Elect Director Michael T. McMillan Management For For 1.6 Elect Director Bruce A. Efird Management For For 1.7 Elect Director Steven R. Fitzpatrick Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FRISCH'S RESTAURANTS, INC. Meeting Date:OCT 02, 2013 Record Date:AUG 05, 2013 Meeting Type:ANNUAL Ticker:FRS Security ID:358748101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dale P. Brown Management For For 1.2 Elect Director Daniel W. Geeding Management For For 1.3 Elect Director Craig F. Maier Management For For 1.4 Elect Director Jerome P. Montopoli Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FULL HOUSE RESORTS, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:FLL Security ID:359678109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth R. Adams Management For For 1.2 Elect Director Carl G. Braunlich Management For For 1.3 Elect Director Kathleen Marshall Management For For 1.4 Elect Director Andre M. Hilliou Management For For 1.5 Elect Director Mark J. Miller Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 02, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brinn J. Lipke Management For For 1.2 Elect Director William P. Montague Management For For 1.3 Elect Director Arthur A. Russ, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GLOBAL INDEMNITY PLC Meeting Date:JUN 11, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:GBLI Security ID:G39319101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Saul A. Fox Management For Against 1b Elect Director Stephen A. Cozen Management For Against 1c Elect Director James W. Crystal Management For Against 1d Elect Director Seth J. Gersch Management For For 1e Elect Director John H. Howes Management For Against 1f Elect Director Chad A. Leat Management For For 1g Elect Director Cynthia Y. Valko Management For Against 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Elect Subsidiary Directors and Independent Auditor Management For For 4 Authorize Share Repurchase Program Management For Against 5 Authorize Reissuance of Repurchased Shares Management For For 6 Change Location of Annual Meeting Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For Against 9 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Omnibus Stock Plan Management For Against GRIFFIN LAND & NURSERIES, INC. Meeting Date:MAY 13, 2014 Record Date:APR 10, 2014 Meeting Type:PROXY CONTEST Ticker:GRIF Security ID:398231100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Winston J. Churchill, Jr. Management For For 1.2 Elect Director David M. Danziger Management For For 1.3 Elect Director Frederick M. Danziger Management For For 1.4 Elect Director Thomas C. Israel Management For For 1.5 Elect Director John J. Kirby, Jr. Management For For 1.6 Elect Director Jonathan P. May Management For For 1.7 Elect Director Albert H. Small, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Griffin to Qualify as a REIT or MLP Shareholder Against Against Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Blue Card) 1.1 Elect Director Christopher P. Haley Shareholder For Did Not Vote 1.2 Elect Director Walter M. Schenker Shareholder For Did Not Vote 2 Ratify Auditors Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Abstain Did Not Vote 4 Approve Griffin to Qualify as a REIT or MLP Shareholder For Did Not Vote GRIFFON CORPORATION Meeting Date:JAN 30, 2014 Record Date:DEC 05, 2013 Meeting Type:ANNUAL Ticker:GFF Security ID:398433102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Harrison Management For Withhold 1.2 Elect Director Ronald J. Kramer Management For For 1.3 Elect Director Victor Eugene Renuart Management For For 1.4 Elect Director Martin S. Sussman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For HALLMARK FINANCIAL SERVICES, INC. Meeting Date:MAY 30, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:HALL Security ID:40624Q203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark E. Schwarz Management For For 1.2 Elect Director Scott T. Berlin Management For Withhold 1.3 Elect Director James H. Graves Management For Withhold 1.4 Elect Director Jim W. Henderson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HARDINGE INC. Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:HDNG Security ID:412324303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Philip Hunter Management For For 1.2 Elect Director R. Tony Tripeny Management For Withhold 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management None One Year HAVERTY FURNITURE COMPANIES, INC. Meeting Date:MAY 12, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:HVT Security ID:419596101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2.8 Elect Director Terence F. McGuirk Management For For 2.9 Elect Director Vicki R. Palmer Management For For 2.10 Elect Director Fred L. Schuermann Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For HEALTHCARE SERVICES GROUP, INC. Meeting Date:MAY 27, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:HCSG Security ID:421906108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel P. McCartney Management For Withhold 1.2 Elect Director Robert L. Frome Management For Withhold 1.3 Elect Director Robert J. Moss Management For Withhold 1.4 Elect Director John M. Briggs Management For Withhold 1.5 Elect Director Dino D. Ottaviano Management For Withhold 1.6 Elect Director Theodore Wahl Management For Withhold 1.7 Elect Director Michael E. McBryan Management For Withhold 1.8 Elect Director Diane S. Casey Management For Withhold 1.9 Elect Director John J. McFadden Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For HURCO COMPANIES, INC. Meeting Date:MAR 13, 2014 Record Date:JAN 13, 2014 Meeting Type:ANNUAL Ticker:HURC Security ID:447324104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Cruickshank Management For For 1.2 Elect Director Michael Doar Management For For 1.3 Elect Director Philip James Management For For 1.4 Elect Director Michael P. Mazza Management For For 1.5 Elect Director Andrew Niner Management For For 1.6 Elect Director Richard Porter Management For For 1.7 Elect Director Janaki Sivanesan Management For For 1.8 Elect Director Ronald Strackbein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For INSTEEL INDUSTRIES, INC. Meeting Date:FEB 12, 2014 Record Date:DEC 10, 2013 Meeting Type:ANNUAL Ticker:IIIN Security ID:45774W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary L. Pechota Management For For 1.2 Elect Director W. Allen Rogers, II Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For INTERNATIONAL SHIPHOLDING CORPORATION Meeting Date:APR 30, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:ISH Security ID:460321201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth H. Beer Management For For 1.2 Elect Director Erik L. Johnsen Management For For 1.3 Elect Director Niels M. Johnsen Management For For 1.4 Elect Director H. Merritt Lane, III Management For For 1.5 Elect Director Edwin A. Lupberger Management For For 1.6 Elect Director James J. McNamara Management For For 1.7 Elect Director Harris V. Morrissette Management For For 1.8 Elect Director T. Lee Robinson, Jr. Management For For 2 Increase Authorized Preferred Stock Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JOHN B. SANFILIPPO & SON, INC. Meeting Date:OCT 30, 2013 Record Date:SEP 03, 2013 Meeting Type:ANNUAL Ticker:JBSS Security ID:800422107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jim Edgar Management For For 1.2 Elect Director Ellen C. Taaffe Management For For 1.3 Elect Director Daniel M. Wright Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KCAP FINANCIAL, INC. Meeting Date:AUG 09, 2013 Record Date:APR 26, 2013 Meeting Type:SPECIAL Ticker:KCAP Security ID:48668E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares Below Net Asset Value (NAV) Management For Against 2 Approve Issuance of Shares for a Private Placement Management For For KCAP FINANCIAL, INC. Meeting Date:MAY 05, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:KCAP Security ID:48668E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert G. Pastino Management For For 1.2 Elect Director C. Michael Jacobi Management For For 1.3 Elect Director Jay R. Bloom Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For KIMBALL INTERNATIONAL, INC. Meeting Date:OCT 15, 2013 Record Date:AUG 12, 2013 Meeting Type:ANNUAL Ticker:KBALB Security ID:494274103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jack R. Wentworth Management For Withhold LYDALL, INC. Meeting Date:APR 25, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:LDL Security ID:550819106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dale G. Barnhart Management For For 1.2 Elect Director Kathleen Burdett Management For For 1.3 Elect Director W. Leslie Duffy Management For For 1.4 Elect Director Matthew T. Farrell Management For For 1.5 Elect Director Marc T. Giles Management For For 1.6 Elect Director William D. Gurley Management For For 1.7 Elect Director Suzanne Hammett Management For For 1.8 Elect Director S. Carl Soderstrom, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MAGELLAN PETROLEUM CORPORATION Meeting Date:AUG 14, 2013 Record Date:JUN 20, 2013 Meeting Type:SPECIAL Ticker:MPET Security ID:559091301 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Conversion of Securities Management For For 2 Ratify the Approval by Board of Directors of By-law Amendment to Allow for Participation in Stockholder Meetings by Means of Remote Communication Management For For MAGELLAN PETROLEUM CORPORATION Meeting Date:DEC 11, 2013 Record Date:OCT 21, 2013 Meeting Type:ANNUAL Ticker:MPET Security ID:559091301 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald P. Pettirossi Management For For 1.2 Elect Director J. Robinson West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MERCER INTERNATIONAL INC. Meeting Date:MAY 30, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:MERC Security ID:588056101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jimmy S.H. Lee Management For For 1.2 Elect Director William D. McCartney Management For For 1.3 Elect Director Eric Lauritzen Management For For 1.4 Elect Director Graeme A. Witts Management For For 1.5 Elect Director Bernard Picchi Management For For 1.6 Elect Director James Shepherd Management For For 1.7 Elect Director R. Keith Purchase Management For For 1.8 Elect Director Nancy Orr Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For MIDSOUTH BANCORP, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:MSL Security ID:598039105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James R. Davis, Jr. Management For Withhold 1.2 Elect Director Milton B. Kidd, III Management For For 1.3 Elect Director R. Glenn Pumpelly Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MILLER INDUSTRIES, INC. Meeting Date:MAY 23, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:MLR Security ID:600551204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Theodore H. Ashford, III Management For For 1.2 Elect Director A. Russell Chandler, III Management For For 1.3 Elect Director William G. Miller Management For Withhold 1.4 Elect Director William G. Miller, II Management For For 1.5 Elect Director Richard H. Roberts Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATURAL GAS SERVICES GROUP, INC. Meeting Date:JUN 03, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:NGS Security ID:63886Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen C. Taylor Management For For 1.2 Elect Director Charles G. Curtis Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Restricted Stock Plan Management For For NORTHEAST BANCORP Meeting Date:NOV 21, 2013 Record Date:SEP 26, 2013 Meeting Type:ANNUAL Ticker:NBN Security ID:663904209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John C. Orestis Management For For 1.2 Elect Director David A. Tanner Management For For 1.3 Elect Director Judith E. Wallingford Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For NORTHWEST PIPE COMPANY Meeting Date:MAY 29, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:NWPX Security ID:667746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wayne B. Kingsley Management For For 1.2 Elect Director Scott J. Montross Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For OLD LINE BANCSHARES, INC. Meeting Date:AUG 15, 2013 Record Date:JUN 25, 2013 Meeting Type:ANNUAL Ticker:OLBK Security ID:67984M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James W. Cornelsen Management For For 1.2 Elect Director James F. Dent Management For For 1.3 Elect Director Jeffrey A. Rivest Management For For 1.4 Elect Director Carla Hargrove McGill Management For For 1.5 Elect Director William J. Harnett Management For For 1.6 Elect Director Michael J. Sullivan Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For Against 4 Amend Omnibus Stock Plan Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year OLD LINE BANCSHARES, INC. Meeting Date:MAY 28, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:OLBK Security ID:67984M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig E. Clark Management For For 1.2 Elect Director G. Thomas Daugherty Management For Withhold 1.3 Elect Director Gail D. Manuel Management For For 1.4 Elect Director Gregory S. Proctor, Jr. Management For For 1.5 Elect Director Suhas R. Shah Management For For 1.6 Elect Director Thomas H. Graham Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OMEGA PROTEIN CORPORATION Meeting Date:JUN 19, 2014 Record Date:APR 24, 2014 Meeting Type:ANNUAL Ticker:OME Security ID:68210P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary L. Allee Management For For 1.2 Elect Director David A. Owen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ORIGEN FINANCIAL, INC. Meeting Date:SEP 16, 2013 Record Date:JUL 18, 2013 Meeting Type:ANNUAL Ticker:ORGN Security ID:68619E208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul A. Halpern Management For Withhold 1.2 Elect Director Ronald A. Klein Management For For 1.3 Elect Director Gary A. Shiffman Management For For 1.4 Elect Director Michael J. Wechsler Management For For 2 Ratify Auditors Management For For P&F INDUSTRIES, INC. Meeting Date:MAY 21, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:PFIN Security ID:692830508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth M. Scheriff Management For For 1.2 Elect Director Mitchell A. Solomon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against P.A.M. TRANSPORTATION SERVICES, INC. Meeting Date:MAY 29, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:PTSI Security ID:693149106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick P. Calderone Management For Withhold 1.2 Elect Director W. Scott Davis Management For For 1.3 Elect Director Manuel J. Moroun Management For Withhold 1.4 Elect Director Matthew T. Moroun Management For Withhold 1.5 Elect Director Daniel C. Sullivan Management For For 1.6 Elect Director Daniel H. Cushman Management For Withhold 1.7 Elect Director Norman E. Harned Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For PARKER DRILLING COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:PKD Security ID:701081101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Parker, Jr. Management For For 1.2 Elect Director Roger B. Plank Management For Withhold 1.3 Elect Director Gary G. Rich Management For For 1.4 Elect Director Peter C. Wallace Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PENSECO FINANCIAL SERVICES CORPORATION Meeting Date:NOV 21, 2013 Record Date:SEP 27, 2013 Meeting Type:SPECIAL Ticker:PFNS Security ID:709570105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For PEOPLES FINANCIAL SERVICES CORP. Meeting Date:MAY 10, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:PFIS Security ID:711040105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James G. Keisling Management For For 1.2 Elect Director P. Frank Kozik Management For For 1.3 Elect Director Ronald G. Kukuchka Management For For 1.4 Elect Director Robert W. Naismith Management For For 1.5 Elect Director George H. Stover, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For PROVIDENCE AND WORCESTER RAILROAD COMPANY Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:PWX Security ID:743737108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Anderson Management For For 1.2 Elect Director Robert Eder Management For For 1.3 Elect Director Alfred Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKY BRANDS, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:RCKY Security ID:774515100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Patrick Campbell Management For Withhold 1.2 Elect Director Michael L. Finn Management For Withhold 1.3 Elect Director G. Courtney Haning Management For Withhold 1.4 Elect Director Curtis A. Loveland Management For Withhold 1.5 Elect Director David N. Sharp Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For RTI INTERNATIONAL METALS, INC. Meeting Date:APR 25, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:RTI Security ID:74973W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel I. Booker Management For For 1.2 Elect Director Ronald L. Gallatin Management For Withhold 1.3 Elect Director Robert M. Hernandez Management For Withhold 1.4 Elect Director Dawne S. Hickton Management For For 1.5 Elect Director Edith E. Holiday Management For For 1.6 Elect Director Jerry Howard Management For For 1.7 Elect Director Bryan T. Moss Management For For 1.8 Elect Director James A. Williams Management For Withhold 1.9 Elect Director Arthur B. Winkleblack Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock and Remove Series A Junior Participating Preferred Stock Management For For 5 Approve Omnibus Stock Plan Management For Against RUBY TUESDAY, INC. Meeting Date:OCT 09, 2013 Record Date:AUG 12, 2013 Meeting Type:ANNUAL Ticker:RT Security ID:781182100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James J. Buettgen Management For For 1b Elect Director Matthew A. Drapkin Management For For 1c Elect Director Bernard Lanigan, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For SAFETY INSURANCE GROUP, INC. Meeting Date:MAY 23, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:SAFT Security ID:78648T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David F. Brussard Management For For 1.2 Elect Director A. Richard Caputo, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SAIA, INC. Meeting Date:APR 24, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:SAIA Security ID:78709Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda J. French Management For For 1.2 Elect Director William F. Martin, Jr. Management For For 1.3 Elect Director Bjorn E. Olsson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SENECA FOODS CORPORATION Meeting Date:AUG 01, 2013 Record Date:JUN 21, 2013 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Gaylord Management For For 1.2 Elect Director Susan A. Henry Management For For 1.3 Elect Director Susan W. Stuart Management For For 2 Ratify Auditors Management For For SENECA FOODS CORPORATION Meeting Date:AUG 01, 2013 Record Date:JUN 21, 2013 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070501 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Gaylord Management For For 1.2 Elect Director Susan A. Henry Management For For 1.3 Elect Director Susan W. Stuart Management For For 2 Ratify Auditors Management For For SHOE CARNIVAL, INC. Meeting Date:JUN 12, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:SCVL Security ID:824889109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Wayne Weaver Management For For 1.2 Elect Director Gerald W. Schoor Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SMITHFIELD FOODS, INC. Meeting Date:SEP 24, 2013 Record Date:AUG 05, 2013 Meeting Type:SPECIAL Ticker:SFD Security ID:832248108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For SOUTHERN MISSOURI BANCORP, INC. Meeting Date:OCT 28, 2013 Record Date:SEP 06, 2013 Meeting Type:ANNUAL Ticker:SMBC Security ID:843380106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sammy A. Schalk Management For For 1.2 Elect Director Charles R. Love Management For For 1.3 Elect Director Charles R. Moffitt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SPARTAN MOTORS, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:SPAR Security ID:846819100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard R. Current Management For For 1.2 Elect Director Hugh W. Sloan, Jr. Management For For 1.3 Elect Director Andrew M. Rooke Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPARTON CORPORATION Meeting Date:NOV 13, 2013 Record Date:OCT 07, 2013 Meeting Type:ANNUAL Ticker:SPA Security ID:847235108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James D. Fast Management For For 1.2 Elect Director Joseph J. Hartnett Management For For 1.3 Elect Director Charles R. Kummeth Management For For 1.4 Elect Director David P. Molfenter Management For For 1.5 Elect Director Douglas R. Schrank Management For For 1.6 Elect Director James R. Swartwout Management For For 1.7 Elect Director Cary B. Wood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STERLING CONSTRUCTION COMPANY, INC. Meeting Date:MAY 09, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:STRL Security ID:859241101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marian M. Davenport Management For For 1.2 Elect Director Robert A. Eckels Management For Against 1.3 Elect Director Joseph P. Harper, Sr. Management For For 1.4 Elect Director Charles R. Patton Management For For 1.5 Elect Director Paul J. Varello Management For For 2 Increase Authorized Common Stock Management For For 3 Declassify the Board of Directors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TESCO CORPORATION Meeting Date:MAY 09, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:TESO Security ID:88157K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Dielwart Management For For 1.2 Elect Director Fred J. Dyment Management For For 1.3 Elect Director Gary L. Kott Management For For 1.4 Elect Director R. Vance Milligan Management For For 1.5 Elect Director Julio M. Quintana Management For For 1.6 Elect Director John T. Reynolds Management For For 1.7 Elect Director Elijio V. Serrano Management For For 1.8 Elect Director Michael W. Sutherlin Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4a Allow Electronic Distribution of Company Communications Management For For 4b Approve Advance Notice Policy Management For For 4c Amend Articles to Make other Updates and Changes Management For For THE DIXIE GROUP, INC. Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:DXYN Security ID:255519100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Brock Management For For 1.2 Elect Director J. Don Brock Management For Withhold 1.3 Elect Director Daniel K. Frierson Management For For 1.4 Elect Director D. Kennedy Frierson, Jr. Management For For 1.5 Elect Director Walter W. Hubbard Management For For 1.6 Elect Director Lowry F. Kline Management For For 1.7 Elect Director Hilda S. Murray Management For For 1.8 Elect Director John W. Murrey, III Management For For 1.9 Elect Director Michael L. Owens Management For For 2 Approve Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For THE MONARCH CEMENT COMPANY Meeting Date:APR 09, 2014 Record Date:FEB 14, 2014 Meeting Type:ANNUAL Ticker:MCEM Security ID:609031109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Deffner Management For For 1.2 Elect Director Gayle C. McMillen Management For For 1.3 Elect Director Steve W. Sloan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC. Meeting Date:MAY 13, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:USAP Security ID:913837100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher L. Ayers Management For For 1.2 Elect Director Douglas M. Dunn Management For For 1.3 Elect Director M. David Kornblatt Management For For 1.4 Elect Director Dennis M. Oates Management For For 1.5 Elect Director Udi Toledano Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VILLAGE SUPER MARKET, INC. Meeting Date:DEC 13, 2013 Record Date:OCT 11, 2013 Meeting Type:ANNUAL Ticker:VLGEA Security ID:927107409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Sumas Management For Withhold 1.2 Elect Director Robert Sumas Management For Withhold 1.3 Elect Director William Sumas Management For For 1.4 Elect Director John P. Sumas Management For Withhold 1.5 Elect Director Kevin Begley Management For Withhold 1.6 Elect Director Nicholas Sumas Management For For 1.7 Elect Director John J. Sumas Management For Withhold 1.8 Elect Director Steven Crystal Management For For 1.9 Elect Director David C. Judge Management For For 1.10 Elect Director Peter R. Lavoy Management For For 1.11 Elect Director Stephen F. Rooney Management For For 2 Ratify Auditors Management For For WSFS FINANCIAL CORPORATION Meeting Date:APR 24, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:WSFS Security ID:929328102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Francis B. Brake, Jr. Management For For 1.2 Elect Director Charles G. Cheleden Management For For 1.3 Elect Director Mark A. Turner Management For For 2 Ratify Auditors Management For Against Franklin MidCap Value Fund ACTAVIS PLC Meeting Date:MAY 09, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul M. Bisaro Management For For 1b Elect Director James H. Bloem Management For For 1c Elect Director Christopher W. Bodine Management For For 1d Elect Director Tamar D. Howson Management For For 1e Elect Director John A. King Management For For 1f Elect Director Catherine M. Klema Management For For 1g Elect Director Jiri Michal Management For For 1h Elect Director Sigurdur Olafsson Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Ronald R. Taylor Management For For 1k Elect Director Andrew L. Turner Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against For ACTAVIS PLC Meeting Date:JUN 17, 2014 Record Date:MAY 02, 2014 Meeting Type:SPECIAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ACTAVIS, INC. Meeting Date:SEP 10, 2013 Record Date:JUL 30, 2013 Meeting Type:SPECIAL Ticker:ACT Security ID:00507K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Creation of Distributable Reserves Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For ALBEMARLE CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Hernandez Management For For 1.2 Elect Director Luther C. Kissam, IV Management For For 1.3 Elect Director Joseph M. Mahady Management For For 1.4 Elect Director Jim W. Nokes Management For For 1.5 Elect Director James J. O'Brien Management For For 1.6 Elect Director Barry W. Perry Management For For 1.7 Elect Director John Sherman, Jr. Management For For 1.8 Elect Director Gerald A. Steiner Management For For 1.9 Elect Director Harriett Tee Taggart Management For For 1.10 Elect Director Anne Marie Whittemore Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALCOA INC. Meeting Date:MAY 02, 2014 Record Date:FEB 20, 2014 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Klaus Kleinfeld Management For For 1.2 Elect Director James W. Owens Management For For 1.3 Elect Director Martin S. Sorrell Management For For 1.4 Elect Director Ratan N. Tata Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Share Retention Policy For Senior Executives Shareholder Against Against AMERICAN CAMPUS COMMUNITIES, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ACC Security ID:024835100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Bayless Jr. Management For For 1b Elect Director R.D. Burck Management For For 1c Elect Director G. Steven Dawson Management For For 1d Elect Director Cydney C. Donnell Management For For 1e Elect Director Dennis G. Lopez Management For For 1f Elect Director Edward Lowenthal Management For For 1g Elect Director Oliver Luck Management For For 1h Elect Director C. Patrick Oles, Jr. Management For For 1i Elect Director Winston W. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 13, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director Frank E. English, Jr. Management For For 1d Elect Director J. Patrick Gallagher, Jr. Management For For 1e Elect Director Elbert O. Hand Management For For 1f Elect Director David S. Johnson Management For For 1g Elect Director Kay W. McCurdy Management For For 1h Elect Director Norman L. Rosenthal Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AUTOLIV, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ALV Security ID:052800109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Carlson Management For For 1.2 Elect Director Lars Nyberg - WITHDRAWN Management None None 1.3 Elect Director James M. Ringler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Ratify Auditors Management For For BEMIS COMPANY, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:BMS Security ID:081437105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward N. Perry Management For For 1.2 Elect Director Timothy M. Manganello Management For For 1.3 Elect Director Philip G. Weaver Management For For 1.4 Elect Director Henry J. Theisen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Omnibus Stock Plan Management For For BORGWARNER INC. Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Carlson Management For For 1.2 Elect Director Dennis C. Cuneo Management For For 1.3 Elect Director Vicki L. Sato Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Declassify the Board of Directors Management For For 6 Reduce Supermajority Vote Requirement Shareholder Against For BUNGE LIMITED Meeting Date:MAY 23, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ernest G. Bachrach Management For For 1b Elect Director Enrique H. Boilini Management For For 1c Elect Director Carol M. Browner Management For For 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to Determine the Independent Auditor's Fees Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For CADENCE DESIGN SYSTEMS, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:CDNS Security ID:127387108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan L. Bostrom Management For For 1.2 Elect Director James D. Plummer Management For For 1.3 Elect Director Alberto Sangiovanni-Vincentelli Management For Against 1.4 Elect Director George M. Scalise Management For For 1.5 Elect Director John B. Shoven Management For For 1.6 Elect Director Roger S. Siboni Management For For 1.7 Elect Director Young K. Sohn Management For For 1.8 Elect Director Lip-Bu Tan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 06, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Bohn Management For Withhold 1.2 Elect Director Terry D. Growcock Management For Withhold 1.3 Elect Director Gregg A. Ostrander Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CELANESE CORPORATION Meeting Date:APR 24, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jean S. Blackwell Management For For 1b Elect Director Martin G. McGuinn Management For For 1c Elect Director Daniel S. Sanders Management For For 1d Elect Director John K. Wulff Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COMERICA INCORPORATED Meeting Date:APR 22, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Babb, Jr. Management For For 1.2 Elect Director Roger A. Cregg Management For For 1.3 Elect Director T. Kevin DeNicola Management For For 1.4 Elect Director Jacqueline P. Kane Management For For 1.5 Elect Director Richard G. Lindner Management For For 1.6 Elect Director Alfred A. Piergallini Management For For 1.7 Elect Director Robert S. Taubman Management For For 1.8 Elect Director Reginald M. Turner, Jr. Management For For 1.9 Elect Director Nina G. Vaca Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMMUNITY HEALTH SYSTEMS, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:CYH Security ID:203668108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Larry Cash Management For Against 1.2 Elect Director John A. Clerico Management For Against 1.3 Elect Director James S. Ely, III Management For For 1.4 Elect Director John A. Fry Management For For 1.5 Elect Director William Norris Jennings Management For For 1.6 Elect Director Julia B. North Management For Against 1.7 Elect Director Wayne T. Smith Management For For 1.8 Elect Director H. Mitchell Watson, Jr. Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Executive Incentive Bonus Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 6 Ratify Auditors Management For For CORNING INCORPORATED Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephanie A. Burns Management For For 1.2 Elect Director John A. Canning, Jr. Management For For 1.3 Elect Director Richard T. Clark Management For For 1.4 Elect Director Robert F. Cummings, Jr. Management For Against 1.5 Elect Director James B. Flaws Management For For 1.6 Elect Director Deborah A. Henretta Management For For 1.7 Elect Director Kurt M. Landgraf Management For For 1.8 Elect Director Kevin J. Martin Management For For 1.9 Elect Director Deborah D. Rieman Management For For 1.10 Elect Director Hansel E. Tookes, II Management For For 1.11 Elect Director Wendell P. Weeks Management For For 1.12 Elect Director Mark S. Wrighton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For CST BRANDS, INC. Meeting Date:JUN 04, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:CST Security ID:12646R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger G. Burton Management For For 1.2 Elect Director Stephen A. Smith Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year DENBURY RESOURCES INC. Meeting Date:MAY 20, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:DNR Security ID:247916208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wieland F. Wettstein Management For For 1.2 Elect Director Michael L. Beatty Management For For 1.3 Elect Director Michael B. Decker Management For For 1.4 Elect Director John P. Dielwart Management For For 1.5 Elect Director Ronald G. Greene Management For For 1.6 Elect Director Gregory L. McMichael Management For For 1.7 Elect Director Kevin O. Meyers Management For For 1.8 Elect Director Phil Rykhoek Management For For 1.9 Elect Director Randy Stein Management For For 1.10 Elect Director Laura A. Sugg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DOVER CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert W. Cremin Management For For 1b Elect Director Jean-Pierre M. Ergas Management For For 1c Elect Director Peter T. Francis Management For For 1d Elect Director Kristiane C. Graham Management For For 1e Elect Director Michael F. Johnston Management For For 1f Elect Director Robert A. Livingston Management For For 1g Elect Director Richard K. Lochridge Management For For 1h Elect Director Bernard G. Rethore Management For For 1i Elect Director Michael B. Stubbs Management For For 1j Elect Director Stephen M. Todd Management For For 1k Elect Director Stephen K. Wagner Management For For 1l Elect Director Mary A. Winston Management For For 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Eliminate Supermajority Vote Requirement Management For For 6 Eliminate Supermajority Vote Requirement Management For For 7 Eliminate Supermajority Vote Requirement Management For For 8 Provide Right to Call Special Meeting Management For For DTE ENERGY COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director Lillian Bauder Management For For 1.3 Elect Director David A. Brandon Management For For 1.4 Elect Director W. Frank Fountain, Jr. Management For For 1.5 Elect Director Charles G. McClure, Jr. Management For For 1.6 Elect Director Gail J. McGovern Management For For 1.7 Elect Director Mark A. Murray Management For For 1.8 Elect Director James B. Nicholson Management For For 1.9 Elect Director Charles W. Pryor, Jr. Management For For 1.10 Elect Director Josue Robles, Jr. Management For For 1.11 Elect Director Ruth G. Shaw Management For Withhold 1.12 Elect Director David A. Thomas Management For For 1.13 Elect Director James H. Vandenberghe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Report on Political Contributions Shareholder Against Against EATON CORPORATION PLC Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:ETN Security ID:G29183103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director George S. Barrett Management For For 1b Elect Director Todd M. Bluedorn Management For For 1c Elect Director Christopher M. Connor Management For For 1d Elect Director Michael J. Critelli Management For For 1e Elect Director Alexander M. Cutler Management For For 1f Elect Director Charles E. Golden Management For For 1g Elect Director Linda A. Hill Management For For 1h Elect Director Arthur E. Johnson Management For For 1i Elect Director Ned C. Lautenbach Management For For 1j Elect Director Deborah L. McCoy Management For For 1k Elect Director Gregory R. Page Management For For 1l Elect Director Gerald B. Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approval of Overseas Market Purchases of the Company Shares Management For For ENDO HEALTH SOLUTIONS INC. Meeting Date:FEB 26, 2014 Record Date:JAN 22, 2014 Meeting Type:SPECIAL Ticker:ENDP Security ID:29264F205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adopt Dividend Reinvestment Plan Management For For 4 Adjourn Meeting Management For For ENDO INTERNATIONAL PLC Meeting Date:JUN 10, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:ENDP Security ID:G30401106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roger H. Kimmel Management For For 1b Elect Director Rajiv De Silva Management For For 1c Elect Director John J. Delucca Management For For 1d Elect Director Arthur J. Higgins Management For For 1e Elect Director Nancy J. Hutson Management For For 1f Elect Director Michael Hyatt Management For For 1g Elect Director William P. Montague Management For For 1h Elect Director Jill D. Smith Management For For 1i Elect Director William F. Spengler Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For ENSCO PLC Meeting Date:MAY 19, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect J. Roderick Clark as Director Management For For 1b Re-elect Roxanne J. Decyk as Director Management For For 1c Re-elect Mary E. Francis CBE as Director Management For For 1d Re-elect C. Christopher Gaut as Director Management For For 1e Re-elect Gerald W. Haddock as Director Management For For 1f Re-elect Francis S. Kalman as Director Management For For 1g Re-elect Daniel W. Rabun as Director Management For For 1h Re-elect Keith O. Rattie as Director Management For For 1i Re-elect Paul E. Rowsey, III as Director Management For For 2 Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Management For For 3 Reappoint KPMG LLP as Auditors of the Company Management For For 4 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Approve Remuneration Policy Management For For 7 Approve Remuneration Report Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Capital Reorganisation Converting Undistributable Reserves to Distributable Reserves Management For For 11 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For EXELIS INC. Meeting Date:MAY 07, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:XLS Security ID:30162A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul J. Kern Management For For 1b Elect Director Mark L. Reuss Management For For 1c Elect Director Billie I. Williamson Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Provide Right to Call Special Meeting Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FAMILY DOLLAR STORES, INC. Meeting Date:JAN 16, 2014 Record Date:NOV 27, 2013 Meeting Type:ANNUAL Ticker:FDO Security ID:307000109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark R. Bernstein Management For For 1.2 Elect Director Pamela L. Davies Management For For 1.3 Elect Director Sharon Allred Decker Management For For 1.4 Elect Director Edward C. Dolby Management For For 1.5 Elect Director Glenn A. Eisenberg Management For For 1.6 Elect Director Edward P. Garden Management For For 1.7 Elect Director Howard R. Levine Management For For 1.8 Elect Director George R. Mahoney, Jr. Management For For 1.9 Elect Director James G. Martin Management For For 1.10 Elect Director Harvey Morgan Management For For 1.11 Elect Director Dale C. Pond Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For FORTUNE BRANDS HOME & SECURITY, INC. Meeting Date:APR 28, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:FBHS Security ID:34964C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director A. D. David Mackay Management For For 1b Elect Director David M. Thomas Management For For 1c Elect Director Norman H. Wesley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GAMESTOP CORP. Meeting Date:JUN 24, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL Ticker:GME Security ID:36467W109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Kelly, Jr. Management For For 1.2 Elect Director Gerald R. Szczepanski Management For For 1.3 Elect Director Lawrence S. Zilavy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GENTEX CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pete Hoekstra Management For For 1.2 Elect Director James Hollars Management For For 1.3 Elect Director John Mulder Management For For 1.4 Elect Director Mark Newton Management For For 1.5 Elect Director Richard Schaum Management For For 1.6 Elect Director Frederick Sotok Management For For 2 Increase Authorized Common Stock Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Stock Option Plan Management For For 6 Amend Non-Employee Director Stock Option Plan Management For For GENWORTH FINANCIAL, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:GNW Security ID:37247D106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Bolinder Management For For 1.2 Elect Director G. Kent Conrad Management For For 1.3 Elect Director Melina E. Higgins Management For For 1.4 Elect Director Nancy J. Karch Management For For 1.5 Elect Director Thomas J. McInerney Management For For 1.6 Elect Director Christine B. Mead Management For For 1.7 Elect Director David M. Moffett Management For For 1.8 Elect Director Thomas E. Moloney Management For For 1.9 Elect Director James A. Parke Management For For 1.10 Elect Director James S. Riepe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against HARLEY-DAVIDSON, INC. Meeting Date:APR 26, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:HOG Security ID:412822108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry K. Allen Management For For 1.2 Elect Director R. John Anderson Management For For 1.3 Elect Director Richard I. Beattie Management For For 1.4 Elect Director Michael J. Cave Management For For 1.5 Elect Director Georges H. Conrades Management For For 1.6 Elect Director Donald A. James Management For For 1.7 Elect Director Sara L. Levinson Management For For 1.8 Elect Director N. Thomas Linebarger Management For For 1.9 Elect Director George L. Miles, Jr. Management For Withhold 1.10 Elect Director James A. Norling Management For For 1.11 Elect Director Keith E. Wandell Management For For 1.12 Elect Director Jochen Zeitz Management For For 2 Approve Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For Against 5 Require a Majority Vote for the Election of Directors Shareholder Against For HASBRO, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:HAS Security ID:418056107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Alan R. Batkin Management For For 1.3 Elect Director Frank J. Biondi, Jr. Management For For 1.4 Elect Director Kenneth A. Bronfin Management For For 1.5 Elect Director John M. Connors, Jr. Management For For 1.6 Elect Director Michael W.O. Garrett Management For For 1.7 Elect Director Lisa Gersh Management For For 1.8 Elect Director Brian D. Goldner Management For For 1.9 Elect Director Jack M. Greenberg Management For For 1.10 Elect Director Alan G. Hassenfeld Management For For 1.11 Elect Director Tracy A. Leinbach Management For For 1.12 Elect Director Edward M. Philip Management For For 1.13 Elect Director Richard S. Stoddart Management For For 1.14 Elect Director Alfred J. Verrecchia Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Executive Incentive Bonus Plan Management For Against 4 Ratify Auditors Management For For HILL-ROM HOLDINGS, INC. Meeting Date:MAR 07, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director William G. Dempsey Management For For 1.3 Elect Director James R. Giertz Management For For 1.4 Elect Director Charles E. Golden Management For For 1.5 Elect Director John J. Greisch Management For For 1.6 Elect Director William H. Kucheman Management For For 1.7 Elect Director Ronald A. Malone Management For For 1.8 Elect Director Eduardo R. Menasce Management For For 1.9 Elect Director Joanne C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HILLENBRAND, INC. Meeting Date:FEB 26, 2014 Record Date:DEC 20, 2013 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas H. Johnson Management For For 1.2 Elect Director Neil S. Novich Management For For 1.3 Elect Director Joe A. Raver Management For For 1.4 Elect Director W. August Hillenbrand Management For For 1.5 Elect Director Joy M. Greenway Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For HOLLYFRONTIER CORPORATION Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:HFC Security ID:436106108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas Y. Bech Management For For 1b Elect Director Leldon E. Echols Management For For 1c Elect Director R. Kevin Hardage Management For For 1d Elect Director Michael C. Jennings Management For For 1e Elect Director Robert J. Kostelnik Management For For 1f Elect Director James H. Lee Management For For 1g Elect Director Franklin Myers Management For For 1h Elect Director Michael E. Rose Management For For 1i Elect Director Tommy A. Valenta Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against HUDSON CITY BANCORP, INC. Meeting Date:DEC 18, 2013 Record Date:OCT 28, 2013 Meeting Type:ANNUAL Ticker:HCBK Security ID:443683107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Cornelius E. Golding Management For For 1b Elect Director Donald O. Quest Management For For 1c Elect Director Joseph G. Sponholz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against INGREDION INCORPORATED Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:INGR Security ID:457187102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Luis Aranguren-Trellez Management For For 1b Elect Director David B. Fischer Management For For 1c Elect Director Ilene S. Gordon Management For For 1d Elect Director Paul Hanrahan Management For For 1e Elect Director Wayne M. Hewett Management For For 1f Elect Director Rhonda L. Jordan Management For For 1g Elect Director Gregory B. Kenny Management For For 1h Elect Director Barbara A. Klein Management For For 1i Elect Director Victoria J. Reich Management For For 1j Elect Director Dwayne A. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For ITT CORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:ITT Security ID:450911201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Orlando D. Ashford Management For For 1b Elect Director G. Peter D. Aloia Management For For 1c Elect Director Donald DeFosset, Jr. Management For For 1d Elect Director Christina A. Gold Management For For 1e Elect Director Rebecca A. McDonald Management For For 1f Elect Director Richard P. Lavin Management For For 1g Elect Director Frank T. MacInnis Management For For 1h Elect Director Denise L. Ramos Management For For 1i Elect Director Donald J. Stebbins Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention Shareholder Against Against J.B. HUNT TRANSPORT SERVICES, INC. Meeting Date:APR 24, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:JBHT Security ID:445658107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas G. Duncan Management For For 1.2 Elect Director Francesca M. Edwardson Management For For 1.3 Elect Director Wayne Garrison Management For For 1.4 Elect Director Sharilyn S. Gasaway Management For For 1.5 Elect Director Gary C. George Management For For 1.6 Elect Director J. Bryan Hunt, Jr. Management For Against 1.7 Elect Director Coleman H. Peterson Management For For 1.8 Elect Director John N. Roberts, III Management For For 1.9 Elect Director James L. Robo Management For For 1.10 Elect Director Kirk Thompson Management For For 1.11 Elect Director John A. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For KEYCORP Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph A. Carrabba Management For For 1.2 Elect Director Charles P. Cooley Management For For 1.3 Elect Director Alexander M. Cutler Management For For 1.4 Elect Director H. James Dallas Management For For 1.5 Elect Director Elizabeth R. Gile Management For For 1.6 Elect Director Ruth Ann M. Gillis Management For For 1.7 Elect Director William G. Gisel, Jr. Management For For 1.8 Elect Director Richard J. Hipple Management For For 1.9 Elect Director Kristen L. Manos Management For For 1.10 Elect Director Beth E. Mooney Management For For 1.11 Elect Director Demos Parneros Management For For 1.12 Elect Director Barbara R. Snyder Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against KLA-TENCOR CORPORATION Meeting Date:NOV 06, 2013 Record Date:SEP 17, 2013 Meeting Type:ANNUAL Ticker:KLAC Security ID:482480100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward W. Barnholt Management For For 1.2 Elect Director Emiko Higashi Management For For 1.3 Elect Director Stephen P. Kaufman Management For For 1.4 Elect Director Richard P. Wallace Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For KNOWLES CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:KN Security ID:49926D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Niew Management For For 1.2 Elect Director Keith L. Barnes Management For For 1.3 Elect Director Richard K. Lochridge Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year L-3 COMMUNICATIONS HOLDINGS, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:LLL Security ID:502424104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ann E. Dunwoody Management For For 1.2 Elect Director Vincent Pagano, Jr. Management For For 1.3 Elect Director H. Hugh Shelton Management For For 1.4 Elect Director Michael T. Strianese Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against LABORATORY CORPORATION OF AMERICA HOLDINGS Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:LH Security ID:50540R409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kerrii B. Anderson Management For For 1b Elect Director Jean-Luc Belingard Management For For 1c Elect Director D. Gary Gilliland Management For For 1d Elect Director David P. King Management For For 1e Elect Director Garheng Kong Management For For 1f Elect Director Robert E. Mittelstaedt, Jr. Management For For 1g Elect Director Peter M. Neupert Management For For 1h Elect Director Adam H. Schechter Management For For 1i Elect Director R. Sanders Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LEIDOS HOLDINGS, INC. Meeting Date:JUN 06, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:LDOS Security ID:525327102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David G. Fubini Management For For 1b Elect Director John J. Hamre Management For For 1c Elect Director Miriam E. John Management For For 1d Elect Director John P. Jumper Management For For 1e Elect Director Harry M.J. Kraemer, Jr. Management For For 1f Elect Director Lawrence C. Nussdorf Management For For 1g Elect Director Robert S. Shapard Management For For 1h Elect Director Noel B. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LIFEPOINT HOSPITALS, INC. Meeting Date:JUN 03, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:LPNT Security ID:53219L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William F. Carpenter, III Management For For 1.2 Elect Director Richard H. Evans Management For For 1.3 Elect Director Michael P. Haley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For MARSH & MCLENNAN COMPANIES, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:MMC Security ID:571748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Oscar Fanjul Management For For 1b Elect Director Daniel S. Glaser Management For For 1c Elect Director H. Edward Hanway Management For For 1d Elect Director Lord Lang Management For For 1e Elect Director Elaine La Roche Management For For 1f Elect Director Steven A. Mills Management For For 1g Elect Director Bruce P. Nolop Management For For 1h Elect Director Marc D. Oken Management For For 1i Elect Director Morton O. Schapiro Management For For 1j Elect Director Adele Simmons Management For For 1k Elect Director Lloyd M. Yates Management For For 1l Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 13, 2013 Record Date:SEP 19, 2013 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tunc Doluca Management For For 1.2 Elect Director B. Kipling Hagopian Management For For 1.3 Elect Director James R. Bergman Management For Withhold 1.4 Elect Director Joseph R. Bronson Management For For 1.5 Elect Director Robert E. Grady Management For For 1.6 Elect Director William D. Watkins Management For For 1.7 Elect Director A.R. Frank Wazzan Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MEADWESTVACO CORPORATION Meeting Date:APR 28, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:MWV Security ID:583334107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael E. Campbell Management For Against 1.2 Elect Director James G. Kaiser Management For For 1.3 Elect Director Richard B. Kelson Management For For 1.4 Elect Director Susan J. Kropf Management For For 1.5 Elect Director John A. Luke, Jr. Management For For 1.6 Elect Director Gracia C. Martore Management For For 1.7 Elect Director Timothy H. Powers Management For For 1.8 Elect Director Jane L. Warner Management For For 1.9 Elect Director Alan D. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 16, 2013 Record Date:JUN 20, 2013 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For Withhold 1.4 Elect Director Albert J. Hugo-Martinez Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NOBLE CORPORATION Meeting Date:OCT 11, 2013 Record Date:SEP 23, 2013 Meeting Type:SPECIAL Ticker:NE Security ID:H5833N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Jurisdiction of Incorporation Management For For NORDSTROM, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Phyllis J. Campbell Management For For 1b Elect Director Michelle M. Ebanks Management For For 1c Elect Director Enrique Hernandez, Jr. Management For For 1d Elect Director Robert G. Miller Management For For 1e Elect Director Blake W. Nordstrom Management For For 1f Elect Director Erik B. Nordstrom Management For For 1g Elect Director Peter E. Nordstrom Management For For 1h Elect Director Philip G. Satre Management For For 1i Elect Director Brad D. Smith Management For For 1j Elect Director B. Kevin Turner Management For For 1k Elect Director Robert D. Walter Management For For 1l Elect Director Alison A. Winter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORTHEAST UTILITIES Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:NU Security ID:664397106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Booth Management For For 1.2 Elect Director John S. Clarkeson Management For For 1.3 Elect Director Cotton M. Cleveland Management For For 1.4 Elect Director Sanford Cloud, Jr. Management For For 1.5 Elect Director James S. DiStasio Management For For 1.6 Elect Director Francis A. Doyle Management For For 1.7 Elect Director Charles K. Gifford Management For For 1.8 Elect Director Paul A. La Camera Management For For 1.9 Elect Director Kenneth R. Leibler Management For For 1.10 Elect Director Thomas J. May Management For For 1.11 Elect Director William C. Van Faasen Management For For 1.12 Elect Director Frederica M. Williams Management For For 1.13 Elect Director Dennis R. Wraase Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NORTHERN TRUST CORPORATION Meeting Date:APR 15, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:NTRS Security ID:665859104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda Walker Bynoe Management For For 1.2 Elect Director Nicholas D. Chabraja Management For Withhold 1.3 Elect Director Susan Crown Management For For 1.4 Elect Director Dipak C. Jain Management For For 1.5 Elect Director Robert W. Lane Management For For 1.6 Elect Director Jose Luis Prado Management For For 1.7 Elect Director John W. Rowe Management For For 1.8 Elect Director Martin P. Slark Management For For 1.9 Elect Director David H. B. Smith, Jr. Management For For 1.10 Elect Director Charles A. Tribbett, III Management For For 1.11 Elect Director Frederick H. Waddell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Report on Lobbying and Political Contributions Shareholder Against For NUCOR CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter C. Browning Management For Withhold 1.2 Elect Director John J. Ferriola Management For For 1.3 Elect Director Harvey B. Gantt Management For For 1.4 Elect Director Gregory J. Hayes Management For For 1.5 Elect Director Victoria F. Haynes Management For For 1.6 Elect Director Bernard L. Kasriel Management For For 1.7 Elect Director Christopher J. Kearney Management For For 1.8 Elect Director Raymond J. Milchovich Management For For 1.9 Elect Director John H. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For NV ENERGY, INC. Meeting Date:SEP 25, 2013 Record Date:AUG 19, 2013 Meeting Type:SPECIAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For OMNICARE, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:OCR Security ID:681904108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John L. Bernbach Management For For 1b Elect Director James G. Carlson Management For For 1c Elect Director Mark A. Emmert Management For For 1d Elect Director Steven J. Heyer Management For For 1e Elect Director Samuel R. Leno Management For For 1f Elect Director Barry P. Schochet Management For For 1g Elect Director James D. Shelton Management For For 1h Elect Director Amy Wallman Management For For 1i Elect Director John L. Workman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For OWENS CORNING Meeting Date:APR 17, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:OC Security ID:690742101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ann Iverson Management For For 1.2 Elect Director Edward F. Lonergan Management For For 1.3 Elect Director John D. Williams Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against PEABODY ENERGY CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director Henry E. Lentz Management For Withhold 1.6 Elect Director Robert A. Malone Management For For 1.7 Elect Director William C. Rusnack Management For For 1.8 Elect Director Michael W. Sutherlin Management For For 1.9 Elect Director John F. Turner Management For For 1.10 Elect Director Sandra A. Van Trease Management For For 1.11 Elect Director Alan H. Washkowitz Management For For 1.12 Elect Director Heather A. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against PENTAIR LTD. Meeting Date:MAY 20, 2014 Record Date:APR 30, 2014 Meeting Type:ANNUAL Ticker:PNR Security ID:H6169Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glynis A. Bryan Management For For 1b Elect Director Jerry W. Burris Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director T. Michael Glenn Management For For 1e Elect Director David H.Y. Ho Management For For 1f Elect Director Randall J. Hogan Management For For 1g Elect Director David A. Jones Management For For 1h Elect Director Ronald L. Merriman Management For For 1i Elect Director William T. Monahan Management For For 1j Elect Director Billie Ida Williamson Management For For 2 Elect Randall J. Hogan as Board Chairman Management For For 3a Appoint David A. Jones as Member of the Compensation Committee Management For For 3b Appoint Glynis A. Bryan as Member of the Compensation Committee Management For For 3c Appoint T. Michael Glenn as Member of the Compensation Committee Management For For 3d Appoint William T. Monahan as Member of the Compensation Committee Management For For 4 Designate Proxy Voting Services GmbH as Independent Proxy Management For For 5 Accept Financial Statements and Statutory Reports Management For For 6 Approve Discharge of Board and Senior Management Management For For 7a Ratify Deloitte AG as Statutory Auditors Management For For 7b Ratify Deloitte & Touche LLP as Auditors Management For For 7c Ratify PricewaterhouseCoopers as Special Auditors Management For For 8a Approve the Appropriation of results for the year ended December 31, 2013 Management For For 8b Approve Dividends Management For For 9 Advisory Vote to Ratify Names Executive Officers' Compensation Management For For 10 Approve Renewal of the Authorized Share Capital of Pentair Ltd Management For For PENTAIR LTD. Meeting Date:MAY 20, 2014 Record Date:APR 30, 2014 Meeting Type:SPECIAL Ticker:PNR Security ID:H6169Q111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change State of Incorporation [from Switzerland to Ireland] Management For For 2 Approve Proposal to Eliminate the 20% Voting Cap in Pentair-Ireland's Articles of Association Management For For 3 Approval to Create Distributable Reserves of Pentair-Ireland Management For For PETSMART, INC. Meeting Date:JUN 18, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:PETM Security ID:716768106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angel Cabrera Management For For 1b Elect Director Rita V. Foley Management For For 1c Elect Director Rakesh Gangwal Management For For 1d Elect Director Joseph S. Hardin, Jr. Management For For 1e Elect Director Gregory P. Josefowicz Management For For 1f Elect Director David K. Lenhardt Management For For 1g Elect Director Richard K. Lochridge Management For For 1h Elect Director Barbara Munder Management For For 1i Elect Director Elizabeth A. Nickels Management For For 1j Elect Director Thomas G. Stemberg Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RAYMOND JAMES FINANCIAL, INC. Meeting Date:FEB 20, 2014 Record Date:DEC 13, 2013 Meeting Type:ANNUAL Ticker:RJF Security ID:754730109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shelley G. Broader Management For For 1.2 Elect Director Jeffrey N. Edwards Management For For 1.3 Elect Director Benjamin C. Esty Management For For 1.4 Elect Director Francis S. Godbold Management For For 1.5 Elect Director H. William Habermeyer, Jr. Management For For 1.6 Elect Director Thomas A. James Management For For 1.7 Elect Director Gordon L. Johnson Management For For 1.8 Elect Director Paul C. Reilly Management For For 1.9 Elect Director Robert P. Saltzman Management For For 1.10 Elect Director Hardwick Simmons Management For Against 1.11 Elect Director Susan N. Story Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGAL BELOIT CORPORATION Meeting Date:APR 28, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:RBC Security ID:758750103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas J. Fischer Management For For 1b Elect Director Rakesh Sachdev Management For For 1c Elect Director Jane L. Warner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For REGIONS FINANCIAL CORPORATION Meeting Date:APR 24, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:RF Security ID:7591EP100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director George W. Bryan Management For For 1b Elect Director Carolyn H. Byrd Management For For 1c Elect Director David J. Cooper, Sr. Management For For 1d Elect Director Don DeFosset Management For For 1e Elect Director Eric C. Fast Management For For 1f Elect Director O.B. Grayson Hall, Jr. Management For For 1g Elect Director John D. Johns Management For For 1h Elect Director Charles D. McCrary Management For For 1i Elect Director James R. Malone Management For For 1j Elect Director Ruth Ann Marshall Management For For 1k Elect Director Susan W. Matlock Management For For 1l Elect Director John E. Maupin, Jr. Management For For 1m Elect Director Lee J. Styslinger, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 22, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For For 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Barbara J. Novogradac Management For For 1.4 Elect Director Robert J. Pace Management For For 1.5 Elect Director Frederick A. Richman Management For For 1.6 Elect Director M. Keith Waddell Management For Withhold 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 04, 2014 Record Date:DEC 09, 2013 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Steven R. Kalmanson Management For For A2 Elect Director James P. Keane Management For For A3 Elect Director Donald R. Parfet Management For For B Ratify Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Require a Majority Vote for the Election of Directors Shareholder None For ROWAN COMPANIES PLC Meeting Date:APR 25, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Thomas P. Burke as Director Management For For 2 Elect William T. Fox, III as Director Management For For 3 Elect Graham Hearne as Director Management For For 4 Elect Lord Moynihan as Director Management For For 5 Elect John J. Quicke as Director Management For For 6 Elect W. Matt Ralls as Director Management For For 7 Elect Tore I. Sandvold as Director Management For For 8 Ratify Deloitte & Touche LLP as U.S. Auditors Management For For 9 Reappoint Deloitte LLP as U.K. Auditors Management For For 10 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 11 Approve Remuneration Policy Management For For 12 Approve Remuneration Report Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SCIENCE APPLICATIONS INTERNATIONAL CORPORATION Meeting Date:JUN 04, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:SAIC Security ID:808625107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert A. Bedingfield Management For For 1b Elect Director Jere A. Drummond Management For For 1c Elect Director Thomas F. Frist, III Management For For 1d Elect Director John J. Hamre Management For For 1e Elect Director Anthony J. Moraco Management For For 1f Elect Director Donna S. Morea Management For For 1g Elect Director Edward J. Sanderson, Jr. Management For For 1h Elect Director Steven R. Shane Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For SEMPRA ENERGY Meeting Date:MAY 09, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director James G. Brocksmith, Jr. Management For For 1.3 Elect Director Kathleen L. Brown Management For For 1.4 Elect Director Pablo A. Ferrero Management For For 1.5 Elect Director William D. Jones Management For For 1.6 Elect Director William G. Ouchi Management For For 1.7 Elect Director Debra L. Reed Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director William P. Rutledge Management For For 1.10 Elect Director Lynn Schenk Management For For 1.11 Elect Director Jack T. Taylor Management For For 1.12 Elect Director Luis M. Tellez Management For For 1.13 Elect Director James C. Yardley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SIGMA-ALDRICH CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:SIAL Security ID:826552101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Rebecca M. Bergman Management For For 1b Elect Director George M. Church Management For For 1c Elect Director Michael L. Marberry Management For For 1d Elect Director W. Lee McCollum Management For For 1e Elect Director Avi M. Nash Management For For 1f Elect Director Steven M. Paul Management For For 1g Elect Director J. Pedro Reinhard Management For For 1h Elect Director Rakesh Sachdev Management For For 1i Elect Director D. Dean Spatz Management For For 1j Elect Director Barrett A. Toan Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For For 4 Authorize New Class of Preferred Stock Management For For 5 Approve Omnibus Stock Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 15, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George W. Buckley Management For For 1.2 Elect Director Patrick D. Campbell Management For For 1.3 Elect Director Carlos M. Cardoso Management For For 1.4 Elect Director Robert B. Coutts Management For For 1.5 Elect Director Debra A. Crew Management For For 1.6 Elect Director Benjamin H. Griswold, IV Management For For 1.7 Elect Director John F. Lundgren Management For For 1.8 Elect Director Anthony Luiso Management For For 1.9 Elect Director Marianne M. Parrs Management For For 1.10 Elect Director Robert L. Ryan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 14, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director Enoch L. Dawkins Management For Withhold 1.3 Elect Director David D. Dunlap Management For For 1.4 Elect Director James M. Funk Management For For 1.5 Elect Director Terence E. Hall Management For For 1.6 Elect Director Peter D. Kinnear Management For For 1.7 Elect Director Michael M. McShane Management For For 1.8 Elect Director W. Matt Ralls Management For For 1.9 Elect Director Justin L. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Human Rights Risk Assessment Process Shareholder Against Against THE ALLSTATE CORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For For 1b Elect Director Robert D. Beyer Management For For 1c Elect Director Kermit R. Crawford Management For For 1d Elect Director Jack M. Greenberg Management For For 1e Elect Director Herbert L. Henkel Management For For 1f Elect Director Siddharth N. (Bobby) Mehta Management For For 1g Elect Director Andrea Redmond Management For For 1h Elect Director John W. Rowe Management For For 1i Elect Director Judith A. Sprieser Management For For 1j Elect Director Mary Alice Taylor Management For For 1k Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Political Contributions Shareholder Against Against THE BABCOCK & WILCOX COMPANY Meeting Date:MAY 09, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:BWC Security ID:05615F102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director E. James Ferland Management For For 1.2 Elect Director Brian K. Ferraioli Management For For 1.3 Elect Director Robert L. Nardelli Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 22, 2014 Record Date:JAN 31, 2014 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard O. Berndt Management For For 1.2 Elect Director Charles E. Bunch Management For For 1.3 Elect Director Paul W. Chellgren Management For For 1.4 Elect Director William S. Demchak Management For For 1.5 Elect Director Andrew T. Feldstein Management For For 1.6 Elect Director Kay Coles James Management For For 1.7 Elect Director Richard B. Kelson Management For For 1.8 Elect Director Anthony A. Massaro Management For For 1.9 Elect Director Jane G. Pepper Management For For 1.10 Elect Director Donald J. Shepard Management For For 1.11 Elect Director Lorene K. Steffes Management For For 1.12 Elect Director Dennis F. Strigl Management For For 1.13 Elect Director Thomas J. Usher Management For Against 1.14 Elect Director George H. Walls, Jr. Management For For 1.15 Elect Director Helge H. Wehmeier Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Climate Change Financing Risk Shareholder Against Against THE PROGRESSIVE CORPORATION Meeting Date:MAY 16, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:PGR Security ID:743315103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stuart B. Burgdoerfer Management For For 1.2 Elect Director Charles A. Davis Management For For 1.3 Elect Director Lawton W. Fitt Management For For 1.4 Elect Director Jeffrey D. Kelly Management For For 1.5 Elect Director Heidi G. Miller Management For For 1.6 Elect Director Patrick H. Nettles Management For For 1.7 Elect Director Glenn M. Renwick Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TIDEWATER INC. Meeting Date:AUG 01, 2013 Record Date:JUN 13, 2013 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Richard A. Pattarozzi Management For For 1.8 Elect Director Jeffrey M. Platt Management For For 1.9 Elect Director Nicholas J. Sutton Management For For 1.10 Elect Director Cindy B. Taylor Management For For 1.11 Elect Director Dean E. Taylor Management For For 1.12 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For TIME WARNER CABLE INC. Meeting Date:JUN 05, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carole Black Management For For 1b Elect Director Glenn A. Britt Management For For 1c Elect Director Thomas H. Castro Management For For 1d Elect Director David C. Chang Management For For 1e Elect Director James E. Copeland, Jr. Management For For 1f Elect Director Peter R. Haje Management For For 1g Elect Director Donna A. James Management For For 1h Elect Director Don Logan Management For For 1i Elect Director Robert D. Marcus Management For For 1j Elect Director N.J. Nicholas, Jr. Management For For 1k Elect Director Wayne H. Pace Management For For 1l Elect Director Edward D. Shirley Management For For 1m Elect Director John E. Sununu Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against TOTAL SYSTEM SERVICES, INC. Meeting Date:MAY 01, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TSS Security ID:891906109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Blanchard Management For For 1.2 Elect Director Kriss Cloninger III Management For For 1.3 Elect Director Walter W. Driver, Jr. Management For For 1.4 Elect Director Gardiner W. Garrard, Jr. Management For Withhold 1.5 Elect Director Sidney E. Harris Management For For 1.6 Elect Director William M. Isaac Management For For 1.7 Elect Director Mason H. Lampton Management For For 1.8 Elect Director Connie D. McDaniel Management For For 1.9 Elect Director H. Lynn Page Management For For 1.10 Elect Director Philip W. Tomlinson Management For For 1.11 Elect Director John T. Turner Management For For 1.12 Elect Director Richard W. Ussery Management For For 1.13 Elect Director M. Troy Woods Management For For 1.14 Elect Director James D. Yancey Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNIT CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Michael Adcock Management For For 1.2 Elect Director Steven B. Hildebrand Management For For 1.3 Elect Director Larry C. Payne Management For For 1.4 Elect Director G. Bailey Peyton, IV Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require a Majority Vote for the Election of Directors Shareholder None For VALERO ENERGY CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jerry D. Choate Management For For 1b Elect Director Joseph W. Gorder Management For For 1c Elect Director William R. Klesse Management For For 1d Elect Director Deborah P. Majoras Management For For 1e Elect Director Donald L. Nickles Management For For 1f Elect Director Philip J. Pfeiffer Management For For 1g Elect Director Robert A. Profusek Management For For 1h Elect Director Susan Kaufman Purcell Management For For 1i Elect Director Stephen M. Waters Management For For 1j Elect Director Randall J. Weisenburger Management For For 1k Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against For 5 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For W. R. BERKLEY CORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:WRB Security ID:084423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George G. Daly Management For For 1.2 Elect Director Jack H. Nusbaum Management For Against 1.3 Elect Director Mark L. Shapiro Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For W.W. GRAINGER, INC. Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian P. Anderson Management For For 1.2 Elect Director V. Ann Hailey Management For For 1.3 Elect Director William K. Hall Management For For 1.4 Elect Director Stuart L. Levenick Management For For 1.5 Elect Director Neil S. Novich Management For For 1.6 Elect Director Michael J. Roberts Management For For 1.7 Elect Director Gary L. Rogers Management For For 1.8 Elect Director James T. Ryan Management For For 1.9 Elect Director E. Scott Santi Management For For 1.10 Elect Director James D. Slavik Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For XEROX CORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glenn A. Britt Management For For 1.2 Elect Director Ursula M. Burns Management For For 1.3 Elect Director Richard J. Harrington Management For For 1.4 Elect Director William Curt Hunter Management For For 1.5 Elect Director Robert J. Keegan Management For For 1.6 Elect Director Robert A. McDonald Management For For 1.7 Elect Director Charles Prince Management For Against 1.8 Elect Director Ann N. Reese Management For Against 1.9 Elect Director Sara Martinez Tucker Management For For 1.10 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For XYLEM INC. Meeting Date:MAY 06, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:XYL Security ID:98419M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sten E. Jakobsson Management For For 1b Elect Director Steven R. Loranger Management For For 1c Elect Director Edward J. Ludwig Management For For 1d Elect Director Jerome A. Peribere Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Provide Right to Call Special Meeting Management For For 7 Stock Retention Shareholder Against Against ZIMMER HOLDINGS, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:ZMH Security ID:98956P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher B. Begley Management For For 1b Elect Director Betsy J. Bernard Management For Against 1c Elect Director Paul M. Bisaro Management For For 1d Elect Director Gail K. Boudreaux Management For For 1e Elect Director David C. Dvorak Management For For 1f Elect Director Larry C. Glasscock Management For For 1g Elect Director Robert A. Hagemann Management For For 1h Elect Director Arthur J. Higgins Management For For 1i Elect Director Cecil B. Pickett Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For Franklin Small Cap Value Fund A. SCHULMAN, INC. Meeting Date:DEC 12, 2013 Record Date:OCT 18, 2013 Meeting Type:ANNUAL Ticker:SHLM Security ID:808194104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eugene R. Allspach Management For For 1b Elect Director Gregory T. Barmore Management For For 1c Elect Director David G. Birney Management For For 1d Elect Director Howard R. Curd Management For For 1e Elect Director Joseph M. Gingo Management For For 1f Elect Director Michael A. McManus, Jr. Management For For 1g Elect Director Lee D. Meyer Management For For 1h Elect Director James A. Mitarotonda Management For For 1i Elect Director Ernest J. Novak, Jr. Management For For 1j Elect Director Irvin D. Reid Management For For 1k Elect Director John B. Yasinsky Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AAR CORP. Meeting Date:OCT 09, 2013 Record Date:AUG 19, 2013 Meeting Type:ANNUAL Ticker:AIR Security ID:000361105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman R. Bobins Management For Withhold 1.2 Elect Director Ronald R. Fogleman Management For Withhold 1.3 Elect Director James E. Goodwin Management For For 1.4 Elect Director Marc J. Walfish Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For APOGEE ENTERPRISES, INC. Meeting Date:JUN 25, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL Ticker:APOG Security ID:037598109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Marzec Management For For 1.2 Elect Director Donald A. Nolan Management For For 1.3 Elect Director David E. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Non-Employee Director Omnibus Stock Plan Management For For 4 Approve Outside Director Stock Awards/Options in Lieu of Cash Management For For 5 Ratify Auditors Management For For APPLIED INDUSTRIAL TECHNOLOGIES, INC. Meeting Date:OCT 29, 2013 Record Date:AUG 30, 2013 Meeting Type:ANNUAL Ticker:AIT Security ID:03820C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director L. Thomas Hiltz Management For For 1.2 Elect Director Edith Kelly-Green Management For For 1.3 Elect Director Dan P. Komnenovich Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For APTARGROUP, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:ATR Security ID:038336103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George L. Fotiades Management For For 1.2 Elect Director King W. Harris Management For For 1.3 Elect Director Peter H. Pfeiffer Management For For 1.4 Elect Director Joanne C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 13, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director Frank E. English, Jr. Management For For 1d Elect Director J. Patrick Gallagher, Jr. Management For For 1e Elect Director Elbert O. Hand Management For For 1f Elect Director David S. Johnson Management For For 1g Elect Director Kay W. McCurdy Management For For 1h Elect Director Norman L. Rosenthal Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASPEN INSURANCE HOLDINGS LIMITED Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:AHL Security ID:G05384105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher O'Kane Management For For 1.2 Elect Director Liaquat Ahamed Management For For 1.3 Elect Director Albert Beer Management For For 1.4 Elect Director John Cavoores Management For For 1.5 Elect Director Heidi Hutter Management For Withhold 1.6 Elect Director Gary Gregg Management For For 1.7 Elect Director Bret Pearlman Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For ASSURANT, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:AIZ Security ID:04621X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Elaine D. Rosen Management For For 1b Elect Director Howard L. Carver Management For For 1c Elect Director Juan N. Cento Management For For 1d Elect Director Elyse Douglas Management For For 1e Elect Director Lawrence V. Jackson Management For For 1f Elect Director David B. Kelso Management For For 1g Elect Director Charles J. Koch Management For For 1h Elect Director Jean-Paul L. Montupet Management For For 1i Elect Director Robert B. Pollock Management For For 1j Elect Director Paul J. Reilly Management For For 1k Elect Director Robert W. Stein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASTEC INDUSTRIES, INC. Meeting Date:APR 24, 2014 Record Date:FEB 14, 2014 Meeting Type:ANNUAL Ticker:ASTE Security ID:046224101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William D. Gehl Management For For 1.2 Elect Director William G. Dorey Management For For 1.3 Elect Director Charles F. Potts Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ATWOOD OCEANICS, INC. Meeting Date:FEB 19, 2014 Record Date:DEC 20, 2013 Meeting Type:ANNUAL Ticker:ATW Security ID:050095108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deborah A. Beck Management For For 1.2 Elect Director George S. Dotson Management For For 1.3 Elect Director Jack E. Golden Management For For 1.4 Elect Director Hans Helmerich Management For For 1.5 Elect Director Jeffrey A. Miller Management For For 1.6 Elect Director James R. Montague Management For For 1.7 Elect Director Robert J. Saltiel Management For For 1.8 Elect Director Phil D. Wedemeyer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For Against 4 Ratify Auditors Management For For AUTOLIV, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ALV Security ID:052800109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Carlson Management For For 1.2 Elect Director Lars Nyberg - WITHDRAWN Management None None 1.3 Elect Director James M. Ringler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Ratify Auditors Management For For BENCHMARK ELECTRONICS, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:BHE Security ID:08160H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Dawson Management For For 1.2 Elect Director Gayla J. Delly Management For For 1.3 Elect Director Peter G. Dorflinger Management For For 1.4 Elect Director Douglas G. Duncan Management For For 1.5 Elect Director Kenneth T. Lamneck Management For For 1.6 Elect Director David W. Scheible Management For For 1.7 Elect Director Bernee D.L. Strom Management For For 1.8 Elect Director Clay C. Williams Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For BRIGGS & STRATTON CORPORATION Meeting Date:OCT 16, 2013 Record Date:AUG 19, 2013 Meeting Type:ANNUAL Ticker:BGG Security ID:109043109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William F. Achtmeyer Management For For 1.2 Elect Director Patricia L. Kampling Management For For 1.3 Elect Director Todd J. Teske Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BRISTOW GROUP INC. Meeting Date:AUG 01, 2013 Record Date:JUN 13, 2013 Meeting Type:ANNUAL Ticker:BRS Security ID:110394103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Amonett Management For For 1.2 Elect Director Stephen J. Cannon Management For For 1.3 Elect Director William E. Chiles Management For For 1.4 Elect Director Michael A. Flick Management For For 1.5 Elect Director Lori A. Gobillot Management For For 1.6 Elect Director Ian A. Godden Management For For 1.7 Elect Director Stephen A. King Management For For 1.8 Elect Director Thomas C. Knudson Management For For 1.9 Elect Director Mathew Masters Management For For 1.10 Elect Director Bruce H. Stover Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For BROWN SHOE COMPANY, INC. Meeting Date:MAY 29, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:BWS Security ID:115736100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Lee Capps, III Management For For 1.2 Elect Director Carla Hendra Management For For 1.3 Elect Director Patricia G. McGinnis Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BRUNSWICK CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:BC Security ID:117043109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nancy E. Cooper Management For For 1b Elect Director Dustan E. McCoy Management For For 1c Elect Director Ralph C. Stayer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For CABOT CORPORATION Meeting Date:MAR 13, 2014 Record Date:JAN 17, 2014 Meeting Type:ANNUAL Ticker:CBT Security ID:127055101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Juan Enriquez Management For For 1.2 Elect Director William C. Kirby Management For For 1.3 Elect Director Henry F. McCance Management For For 1.4 Elect Director Patrick M. Prevost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 06, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Bohn Management For Withhold 1.2 Elect Director Terry D. Growcock Management For Withhold 1.3 Elect Director Gregg A. Ostrander Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CARPENTER TECHNOLOGY CORPORATION Meeting Date:OCT 15, 2013 Record Date:AUG 16, 2013 Meeting Type:ANNUAL Ticker:CRS Security ID:144285103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director I. Martin Inglis Management For For 1.2 Elect Director Peter N. Stephans Management For For 1.3 Elect Director Kathryn C. Turner Management For For 1.4 Elect Director Stephen M. Ward, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHEMICAL FINANCIAL CORPORATION Meeting Date:APR 21, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:CHFC Security ID:163731102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary E. Anderson Management For For 1.2 Elect Director Nancy Bowman Management For For 1.3 Elect Director James R. Fitterling Management For For 1.4 Elect Director Thomas T. Huff Management For For 1.5 Elect Director Michael T. Laethem Management For For 1.6 Elect Director James B. Meyer Management For For 1.7 Elect Director Terence F. Moore Management For For 1.8 Elect Director David B. Ramaker Management For For 1.9 Elect Director Grace O. Shearer Management For For 1.10 Elect Director Larry D. Stauffer Management For For 1.11 Elect Director Franklin C. Wheatlake Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COHU, INC. Meeting Date:MAY 14, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:COHU Security ID:192576106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Ciardella Management For Withhold 1.2 Elect Director William E. Bendush Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For DREW INDUSTRIES INCORPORATED Meeting Date:MAY 22, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:DW Security ID:26168L205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward W. Rose, III Management For For 1.2 Elect Director Leigh J. Abrams Management For For 1.3 Elect Director James F. Gero Management For For 1.4 Elect Director Frederick B. Hegi, Jr. Management For For 1.5 Elect Director David A. Reed Management For For 1.6 Elect Director John B. Lowe, Jr. Management For Withhold 1.7 Elect Director Jason D. Lippert Management For For 1.8 Elect Director Brendan J. Deely Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For EMCOR GROUP, INC. Meeting Date:JUN 11, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:EME Security ID:29084Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen W. Bershad Management For For 1.2 Elect Director David A.B. Brown Management For For 1.3 Elect Director Larry J. Bump Management For For 1.4 Elect Director Anthony J. Guzzi Management For For 1.5 Elect Director Richard F. Hamm, Jr. Management For For 1.6 Elect Director David H. Laidley Management For For 1.7 Elect Director Frank T. MacInnis Management For For 1.8 Elect Director Jerry E. Ryan Management For For 1.9 Elect Director Michael T. Yonker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ENERGEN CORPORATION Meeting Date:APR 23, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:EGN Security ID:29265N108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth W. Dewey Management For For 1.2 Elect Director M. James Gorrie Management For For 1.3 Elect Director James T. McManus, II Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against ENERSYS Meeting Date:AUG 01, 2013 Record Date:JUN 07, 2013 Meeting Type:ANNUAL Ticker:ENS Security ID:29275Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Craig Management For For 1.2 Elect Director Howard I. Hoffen Management For For 1.3 Elect Director Joseph C. Muscari Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For ENPRO INDUSTRIES, INC. Meeting Date:APR 30, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:NPO Security ID:29355X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen E. Macadam Management For For 1.2 Elect Director Thomas M. Botts Management For For 1.3 Elect Director Peter C. Browning Management For Withhold 1.4 Elect Director Felix M. Brueck Management For For 1.5 Elect Director B. Bernard Burns, Jr. Management For For 1.6 Elect Director Diane C. Creel Management For For 1.7 Elect Director Gordon D. Harnett Management For For 1.8 Elect Director David L. Hauser Management For For 1.9 Elect Director Kees van der Graaf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For FRANKLIN ELECTRIC CO., INC. Meeting Date:MAY 02, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:FELE Security ID:353514102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David T. Brown Management For For 1.2 Elect Director David A. Roberts Management For For 1.3 Elect Director Thomas R. VerHage Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GAMESTOP CORP. Meeting Date:JUN 24, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL Ticker:GME Security ID:36467W109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Kelly, Jr. Management For For 1.2 Elect Director Gerald R. Szczepanski Management For For 1.3 Elect Director Lawrence S. Zilavy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GENERAL CABLE CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:BGC Security ID:369300108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sallie B. Bailey Management For For 1.2 Elect Director Gregory B. Kenny Management For For 1.3 Elect Director Gregory E. Lawton Management For For 1.4 Elect Director Craig P. Omtvedt Management For For 1.5 Elect Director Patrick M. Prevost Management For For 1.6 Elect Director John E. Welsh, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against GENESCO INC. Meeting Date:JUN 26, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:GCO Security ID:371532102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joanna Barsh Management For For 1.2 Elect Director James S. Beard Management For For 1.3 Elect Director Leonard L. Berry Management For For 1.4 Elect Director William F. Blaufuss, Jr. Management For For 1.5 Elect Director James W. Bradford Management For For 1.6 Elect Director Robert J. Dennis Management For For 1.7 Elect Director Matthew C. Diamond Management For For 1.8 Elect Director Marty G. Dickens Management For For 1.9 Elect Director Thurgood Marshall, Jr. Management For For 1.10 Elect Director Kathleen Mason Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GENESEE & WYOMING INC. Meeting Date:MAY 21, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mortimer B. Fuller, III Management For For 1.2 Elect Director John C. Hellmann Management For For 1.3 Elect Director Robert M. Melzer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GENTEX CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pete Hoekstra Management For For 1.2 Elect Director James Hollars Management For For 1.3 Elect Director John Mulder Management For For 1.4 Elect Director Mark Newton Management For For 1.5 Elect Director Richard Schaum Management For For 1.6 Elect Director Frederick Sotok Management For For 2 Increase Authorized Common Stock Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Stock Option Plan Management For For 6 Amend Non-Employee Director Stock Option Plan Management For For GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 02, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brinn J. Lipke Management For For 1.2 Elect Director William P. Montague Management For For 1.3 Elect Director Arthur A. Russ, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GRAINCORP LTD. Meeting Date:FEB 25, 2014 Record Date:FEB 23, 2014 Meeting Type:ANNUAL Ticker:GNC Security ID:Q42655102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve Remuneration Report Management For For 3.1 Elect Peter J Housden as Director Management For For 3.2 Elect Simon L Tregoning as Director Management For For GRANITE CONSTRUCTION INCORPORATED Meeting Date:JUN 05, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:GVA Security ID:387328107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary M. Cusumano Management For For 1b Elect Director James H. Roberts Management For For 1c Elect Director Gaddi H. Vasquez Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GROUP 1 AUTOMOTIVE, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:GPI Security ID:398905109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lincoln Pereira Management For For 1.2 Elect Director Stephen D. Quinn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For H.B. FULLER COMPANY Meeting Date:APR 10, 2014 Record Date:FEB 12, 2014 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Michael Losh Management For Withhold 1.2 Elect Director Lee R. Mitau Management For For 1.3 Elect Director R. William Van Sant Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Meeting Date:DEC 04, 2013 Record Date:OCT 07, 2013 Meeting Type:ANNUAL Ticker:HAR Security ID:413086109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Adriane M. Brown Management For For 1b Elect Director John W. Diercksen Management For For 1c Elect Director Ann M. Korologos Management For For 1d Elect Director Jiren Liu Management For Against 1e Elect Director Edward H. Meyer Management For For 1f Elect Director Dinesh C. Paliwal Management For For 1g Elect Director Kenneth M. Reiss Management For For 1h Elect Director Hellene S. Runtagh Management For For 1i Elect Director Frank S. Sklarsky Management For For 1j Elect Director Gary G. Steel Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HCC INSURANCE HOLDINGS, INC. Meeting Date:MAY 21, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:HCC Security ID:404132102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emmanuel T. Ballases Management For For 1.2 Elect Director Frank J. Bramanti Management For For 1.3 Elect Director Walter M. Duer Management For For 1.4 Elect Director James C. Flagg Management For For 1.5 Elect Director Thomas M. Hamilton Management For Withhold 1.6 Elect Director John N. Molbeck, Jr. Management For For 1.7 Elect Director Susan Rivera Management For For 1.8 Elect Director Hans D. Rohlf Management For For 1.9 Elect Director Robert A. Rosholt Management For For 1.10 Elect Director J. Mikesell Thomas Management For For 1.11 Elect Director Christopher J.B. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HELIX ENERGY SOLUTIONS GROUP, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:HLX Security ID:42330P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nancy K. Quinn Management For For 1.2 Elect Director William L. Transier Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HILL-ROM HOLDINGS, INC. Meeting Date:MAR 07, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director William G. Dempsey Management For For 1.3 Elect Director James R. Giertz Management For For 1.4 Elect Director Charles E. Golden Management For For 1.5 Elect Director John J. Greisch Management For For 1.6 Elect Director William H. Kucheman Management For For 1.7 Elect Director Ronald A. Malone Management For For 1.8 Elect Director Eduardo R. Menasce Management For For 1.9 Elect Director Joanne C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HILLENBRAND, INC. Meeting Date:FEB 26, 2014 Record Date:DEC 20, 2013 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas H. Johnson Management For For 1.2 Elect Director Neil S. Novich Management For For 1.3 Elect Director Joe A. Raver Management For For 1.4 Elect Director W. August Hillenbrand Management For For 1.5 Elect Director Joy M. Greenway Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For HOOKER FURNITURE CORPORATION Meeting Date:JUN 05, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:HOFT Security ID:439038100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul B. Toms, Jr. Management For For 1.2 Elect Director W. Christopher Beeler, Jr. Management For For 1.3 Elect Director John L. Gregory, III Management For For 1.4 Elect Director E. Larry Ryder Management For For 1.5 Elect Director Mark F. Shreiber Management For For 1.6 Elect Director David G. Sweet Management For For 1.7 Elect Director Henry G. Williamson, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INGRAM MICRO INC. Meeting Date:JUN 04, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:IM Security ID:457153104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard I. Atkins Management For Against 1.2 Elect Director Leslie Stone Heisz Management For For 1.3 Elect Director John R. Ingram Management For Against 1.4 Elect Director Dale R. Laurance Management For For 1.5 Elect Director Linda Fayne Levinson Management For Against 1.6 Elect Director Scott A. McGregor Management For For 1.7 Elect Director Alain Monie Management For For 1.8 Elect Director Wade Oosterman Management For For 1.9 Elect Director Joe B. Wyatt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For INSPERITY, INC. Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:NSP Security ID:45778Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael W. Brown Management For Against 1.2 Elect Director Eli Jones Management For Against 1.3 Elect Director Gregory E. Petsch Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For KENNAMETAL INC. Meeting Date:OCT 22, 2013 Record Date:AUG 30, 2013 Meeting Type:ANNUAL Ticker:KMT Security ID:489170100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carlos M. Cardoso Management For For 1.2 Elect Director William J. Harvey Management For For 1.3 Elect Director Cindy L. Davis Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For LA-Z-BOY INCORPORATED Meeting Date:AUG 21, 2013 Record Date:JUN 28, 2013 Meeting Type:ANNUAL Ticker:LZB Security ID:505336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kurt L. Darrow Management For For 1.2 Elect Director John H. Foss Management For For 1.3 Elect Director Richard M. Gabrys Management For For 1.4 Elect Director Janet L. Gurwitch Management For For 1.5 Elect Director David K. Hehl Management For For 1.6 Elect Director Edwin J. Holman Management For For 1.7 Elect Director Janet E. Kerr Management For For 1.8 Elect Director Michael T. Lawton Management For For 1.9 Elect Director H. George Levy Management For For 1.10 Elect Director W. Alan McCollough Management For For 1.11 Elect Director Nido R. Qubein Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For LINCOLN ELECTRIC HOLDINGS, INC. Meeting Date:APR 24, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:LECO Security ID:533900106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David H. Gunning Management For For 1.2 Elect Director G. Russell Lincoln Management For For 1.3 Elect Director Christopher L. Mapes Management For For 1.4 Elect Director Phillip J. Mason Management For For 1.5 Elect Director Hellene S. Runtagh Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For LINDSAY CORPORATION Meeting Date:JAN 27, 2014 Record Date:DEC 02, 2013 Meeting Type:ANNUAL Ticker:LNN Security ID:535555106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael N. Christodolou Management For For 1.2 Elect Director W. Thomas Jagodinski Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For M.D.C. HOLDINGS, INC. Meeting Date:MAY 19, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:MDC Security ID:552676108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David D. Mandarich Management For For 1.2 Elect Director Paris G. Reece, III Management For Withhold 1.3 Elect Director David Siegel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For M/I HOMES, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:MHO Security ID:55305B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph A. Alutto Management For For 1.2 Elect Director Phillip G. Creek Management For Withhold 1.3 Elect Director Norman L. Traeger Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify Auditors Management For For MAIDENFORM BRANDS, INC. Meeting Date:OCT 03, 2013 Record Date:AUG 23, 2013 Meeting Type:SPECIAL Ticker:MFB Security ID:560305104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For MCGRATH RENTCORP Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:MGRC Security ID:580589109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Dawson Management For For 1.2 Elect Director Elizabeth A. Fetter Management For For 1.3 Elect Director Robert C. Hood Management For For 1.4 Elect Director Dennis C. Kakures Management For For 1.5 Elect Director M. Richard Smith Management For For 1.6 Elect Director Dennis P. Stradford Management For For 1.7 Elect Director Ronald H. Zech Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MONTPELIER RE HOLDINGS LTD. Meeting Date:MAY 16, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:MRH Security ID:G62185106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Henry R. Keizer as Director Management For For 1.2 Elect Michael R. Eisenson as Director Management For For 1.3 Elect Christopher L. Harris as Director Management For For 1.4 Elect Nicholas C. Marsh as Director Management For For 1.5 Elect Ian M. Winchester as Director Management For For 2.1 Elect Christopher L. Harris as Director for Montpelier Reinsurance Ltd. Management For For 2.2 Elect Jonathan B. Kim as Director for Montpelier Reinsurance Ltd. Management For For 2.3 Elect Christopher T. Schaper as Director for Montpelier Reinsurance Ltd. Management For For 3 Amend Bylaws Management For For 4 Approve PricewaterhouseCoopers Ltd. Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MSA SAFETY INCORPORATED Meeting Date:MAY 06, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:MSA Security ID:553498106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane M. Pearse Management For For 1.2 Elect Director L. Edward Shaw, Jr. Management For For 1.3 Elect Director William M. Lambert Management For For 2.1 Elect Director Rebecca B. Roberts Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MUELLER INDUSTRIES, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:MLI Security ID:624756102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory L. Christopher Management For For 1.2 Elect Director Paul J. Flaherty Management For For 1.3 Elect Director Gennaro J. Fulvio Management For For 1.4 Elect Director Gary S. Gladstein Management For For 1.5 Elect Director Scott J. Goldman Management For Withhold 1.6 Elect Director Terry Hermanson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For MULTI-FINELINE ELECTRONIX, INC. Meeting Date:MAR 05, 2014 Record Date:JAN 06, 2014 Meeting Type:ANNUAL Ticker:MFLX Security ID:62541B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda Yuen-Ching Lim Management For For 1.2 Elect Director James McCluney Management For For 1.3 Elect Director Sam Yau Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For NORDSON CORPORATION Meeting Date:FEB 25, 2014 Record Date:DEC 27, 2013 Meeting Type:ANNUAL Ticker:NDSN Security ID:655663102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph P. Keithley Management For For 1.2 Elect Director Michael J. Merriman, Jr Management For For 1.3 Elect Director Mary G. Puma Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NV ENERGY, INC. Meeting Date:SEP 25, 2013 Record Date:AUG 19, 2013 Meeting Type:SPECIAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For OFG BANCORP Meeting Date:APR 23, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:OFG Security ID:67103X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Juan C. Aguayo Management For For 1.2 Elect Director Rafael F. Martinez Management For For 1.3 Elect Director Francisco Arrivi Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OIL STATES INTERNATIONAL, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:OIS Security ID:678026105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cindy B. Taylor Management For For 1.2 Elect Director Christopher T. Seaver Management For For 1.3 Elect Director Lawrence R. Dickerson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 23, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James C. Hellauer Management For For 1.2 Elect Director Arnold L. Steiner Management For For 1.3 Elect Director Fredricka Taubitz Management For For 1.4 Elect Director Aldo C. Zucaro Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PENTAIR LTD. Meeting Date:MAY 20, 2014 Record Date:APR 30, 2014 Meeting Type:ANNUAL Ticker:PNR Security ID:H6169Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glynis A. Bryan Management For For 1b Elect Director Jerry W. Burris Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director T. Michael Glenn Management For For 1e Elect Director David H.Y. Ho Management For For 1f Elect Director Randall J. Hogan Management For For 1g Elect Director David A. Jones Management For For 1h Elect Director Ronald L. Merriman Management For For 1i Elect Director William T. Monahan Management For For 1j Elect Director Billie Ida Williamson Management For For 2 Elect Randall J. Hogan as Board Chairman Management For For 3a Appoint David A. Jones as Member of the Compensation Committee Management For For 3b Appoint Glynis A. Bryan as Member of the Compensation Committee Management For For 3c Appoint T. Michael Glenn as Member of the Compensation Committee Management For For 3d Appoint William T. Monahan as Member of the Compensation Committee Management For For 4 Designate Proxy Voting Services GmbH as Independent Proxy Management For For 5 Accept Financial Statements and Statutory Reports Management For For 6 Approve Discharge of Board and Senior Management Management For For 7a Ratify Deloitte AG as Statutory Auditors Management For For 7b Ratify Deloitte & Touche LLP as Auditors Management For For 7c Ratify PricewaterhouseCoopers as Special Auditors Management For For 8a Approve the Appropriation of results for the year ended December 31, 2013 Management For For 8b Approve Dividends Management For For 9 Advisory Vote to Ratify Names Executive Officers' Compensation Management For For 10 Approve Renewal of the Authorized Share Capital of Pentair Ltd Management For For PENTAIR LTD. Meeting Date:MAY 20, 2014 Record Date:APR 30, 2014 Meeting Type:SPECIAL Ticker:PNR Security ID:H6169Q111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change State of Incorporation [from Switzerland to Ireland] Management For For 2 Approve Proposal to Eliminate the 20% Voting Cap in Pentair-Ireland's Articles of Association Management For For 3 Approval to Create Distributable Reserves of Pentair-Ireland Management For For PEOPLES BANCORP INC. Meeting Date:APR 24, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:PEBO Security ID:709789101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tara M. Abraham Management For For 1.2 Elect Director James S. Huggins Management For Withhold 1.3 Elect Director Brenda F. Jones Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For PIER 1 IMPORTS, INC. Meeting Date:JUL 02, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker:PIR Security ID:720279108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Claire H. Babrowski Management For For 1.2 Elect Director Cheryl A. Bachelder Management For For 1.3 Elect Director John H. Burgoyne Management For For 1.4 Elect Director Hamish A. Dodds Management For For 1.5 Elect Director Brendan L. Hoffman Management For For 1.6 Elect Director Terry E. London Management For For 1.7 Elect Director Alexander W. Smith Management For For 1.8 Elect Director Cece Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PIER 1 IMPORTS, INC. Meeting Date:JUN 20, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:PIR Security ID:720279108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Claire H. Babrowski Management For For 1.2 Elect Director Cheryl A. Bachelder Management For For 1.3 Elect Director Hamish A. Dodds Management For For 1.4 Elect Director Brendan L. Hoffman Management For For 1.5 Elect Director Terry E. London Management For For 1.6 Elect Director Cynthia P. McCague Management For For 1.7 Elect Director Michael A. Peel Management For For 1.8 Elect Director Ann M. Sardini Management For For 1.9 Elect Director Alexander W. Smith Management For For 2 Amend Nonqualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For POWELL INDUSTRIES, INC. Meeting Date:FEB 26, 2014 Record Date:JAN 03, 2014 Meeting Type:ANNUAL Ticker:POWL Security ID:739128106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eugene L. Butler Management For Withhold 1.2 Elect Director Christopher E. Cragg Management For For 1.3 Elect Director Bonnie V. Hancock Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PROTECTIVE LIFE CORPORATION Meeting Date:MAY 12, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:PL Security ID:743674103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert O. Burton Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director Thomas L. Hamby Management For For 1d Elect Director John D. Johns Management For For 1e Elect Director Vanessa Leonard Management For For 1f Elect Director Charles D. McCrary Management For For 1g Elect Director John J. McMahon, Jr. Management For For 1h Elect Director Hans H. Miller Management For For 1i Elect Director Malcolm Portera Management For For 1j Elect Director C. Dowd Ritter Management For Against 1k Elect Director Jesse J. Spikes Management For For 1l Elect Director William A. Terry Management For For 1m Elect Director W. Michael Warren, Jr. Management For For 1n Elect Director Vanessa Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For REGAL BELOIT CORPORATION Meeting Date:APR 28, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:RBC Security ID:758750103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas J. Fischer Management For For 1b Elect Director Rakesh Sachdev Management For For 1c Elect Director Jane L. Warner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For REGIS CORPORATION Meeting Date:OCT 22, 2013 Record Date:AUG 26, 2013 Meeting Type:ANNUAL Ticker:RGS Security ID:758932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel G. Beltzman Management For For 1.2 Elect Director James P. Fogarty Management For For 1.3 Elect Director David J. Grissen Management For For 1.4 Elect Director Daniel J. Hanrahan Management For For 1.5 Elect Director Mark S. Light Management For For 1.6 Elect Director Michael J. Merriman Management For For 1.7 Elect Director Stephen E. Watson Management For For 1.8 Elect Director David P. Williams Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RELIANCE STEEL & ALUMINUM CO. Meeting Date:MAY 21, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:RS Security ID:759509102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sarah J. Anderson Management For For 1.2 Elect Director John G. Figueroa Management For For 1.3 Elect Director Thomas W. Gimbel Management For For 1.4 Elect Director David H. Hannah Management For For 1.5 Elect Director Douglas M. Hayes Management For For 1.6 Elect Director Mark V. Kaminski Management For For 1.7 Elect Director Gregg J. Mollins Management For For 1.8 Elect Director Andrew G. Sharkey, III Management For For 1.9 Elect Director Leslie A. Waite Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ROFIN-SINAR TECHNOLOGIES INC. Meeting Date:MAR 13, 2014 Record Date:JAN 24, 2014 Meeting Type:ANNUAL Ticker:RSTI Security ID:775043102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Wirth Management For For 1.2 Elect Director Stephen D. Fantone Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROWAN COMPANIES PLC Meeting Date:APR 25, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Thomas P. Burke as Director Management For For 2 Elect William T. Fox, III as Director Management For For 3 Elect Graham Hearne as Director Management For For 4 Elect Lord Moynihan as Director Management For For 5 Elect John J. Quicke as Director Management For For 6 Elect W. Matt Ralls as Director Management For For 7 Elect Tore I. Sandvold as Director Management For For 8 Ratify Deloitte & Touche LLP as U.S. Auditors Management For For 9 Reappoint Deloitte LLP as U.K. Auditors Management For For 10 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 11 Approve Remuneration Policy Management For For 12 Approve Remuneration Report Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RPM INTERNATIONAL INC. Meeting Date:OCT 10, 2013 Record Date:AUG 16, 2013 Meeting Type:ANNUAL Ticker:RPM Security ID:749685103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Daberko Management For Withhold 1.2 Elect Director Craig S. Morford Management For For 1.3 Elect Director Frank C. Sullivan Management For For 1.4 Elect Director Thomas C. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For SENSIENT TECHNOLOGIES CORPORATION Meeting Date:APR 24, 2014 Record Date:FEB 28, 2014 Meeting Type:PROXY CONTEST Ticker:SXT Security ID:81725T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Hank Brown Management For For 1.2 Elect Director Edward H. Cichurski Management For For 1.3 Elect Director Fergus M. Clydesdale Management For For 1.4 Elect Director James A. D. Croft Management For For 1.5 Elect Director William V. Hickey Management For For 1.6 Elect Director Kenneth P. Manning Management For For 1.7 Elect Director Paul Manning Management For For 1.8 Elect Director Elaine R. Wedral Management For For 1.9 Elect Director Essie Whitelaw Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Green Card) 1.1 Elect Director James R. Henderson Shareholder For Did Not Vote 1.2 Elect Director James E. Hyman Shareholder For Did Not Vote 1.3 Elect Director Stephen E. Loukas Shareholder For Did Not Vote 1.4 Elect Director William E. Redmond, Jr. Shareholder For Did Not Vote 1.5 Management Nominee - Hank Brown Shareholder None Did Not Vote 1.6 Management Nominee - Edward H. Cichurski Shareholder None Did Not Vote 1.7 Management Nominee - Fergus M. Clydesdale Shareholder None Did Not Vote 1.8 Management Nominee - Paul Manning Shareholder None Did Not Vote 1.9 Management Nominee - Elaine R. Wedral Shareholder None Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management None Did Not Vote 3 Amend Executive Incentive Bonus Plan Management None Did Not Vote 4 Ratify Auditors Management None Did Not Vote SIMPSON MANUFACTURING CO., INC. Meeting Date:APR 22, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:SSD Security ID:829073105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas J Fitzmyers Management For For 1b Elect Director Karen Colonias Management For For 1c Elect Director Celeste Volz Ford Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SKYWEST, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:SKYW Security ID:830879102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry C. Atkin Management For For 1.2 Elect Director J. Ralph Atkin Management For For 1.3 Elect Director W. Steve Albrecht Management For For 1.4 Elect Director Margaret S. Billson Management For For 1.5 Elect Director Henry J. Eyring Management For For 1.6 Elect Director Ronald J. Mittelstaedt Management For For 1.7 Elect Director Robert G. Sarver Management For For 1.8 Elect Director Keith E. Smith Management For For 1.9 Elect Director Steven F. Udvar-Hazy Management For For 1.10 Elect Director James L. Welch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For STANCORP FINANCIAL GROUP, INC. Meeting Date:MAY 12, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:SFG Security ID:852891100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick W. Buckman Management For For 1.2 Elect Director J. Greg Ness Management For For 1.3 Elect Director Mary F. Sammons Management For For 1.4 Elect Director Timothy A. Holt Management For For 1.5 Elect Director Kevin M. Murai Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STEEL DYNAMICS, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:STLD Security ID:858119100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark D. Millett Management For For 1.2 Elect Director Richard P. Teets, Jr. Management For For 1.3 Elect Director John C. Bates Management For Withhold 1.4 Elect Director Keith E. Busse Management For For 1.5 Elect Director Frank D. Byrne Management For For 1.6 Elect Director Traci M. Dolan Management For For 1.7 Elect Director Paul B. Edgerley Management For For 1.8 Elect Director Jurgen Kolb Management For For 1.9 Elect Director James C. Marcuccilli Management For For 1.10 Elect Director Bradley S. Seaman Management For For 1.11 Elect Director Gabriel L. Shaheen Management For For 2 Ratify Auditors Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STEPAN COMPANY Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:SCL Security ID:858586100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joaquin Delgado Management For For 1.2 Elect Director F. Quinn Stepan, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For STERIS CORPORATION Meeting Date:JUL 25, 2013 Record Date:MAY 28, 2013 Meeting Type:ANNUAL Ticker:STE Security ID:859152100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Breeden Management For For 1.2 Elect Director Cynthia L. Feldmann Management For For 1.3 Elect Director Jacqueline B. Kosecoff Management For For 1.4 Elect Director David B. Lewis Management For For 1.5 Elect Director Kevin M. McMullen Management For For 1.6 Elect Director Walter M Rosebrough, Jr. Management For For 1.7 Elect Director Mohsen M. Sohi Management For For 1.8 Elect Director John P. Wareham Management For For 1.9 Elect Director Loyal W. Wilson Management For For 1.10 Elect Director Michael B. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TELEFLEX INCORPORATED Meeting Date:MAY 02, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director George Babich, Jr. Management For For 1b Elect Director William R. Cook Management For For 1c Elect Director Stephen K. Klasko Management For For 1d Elect Director Benson F. Smith Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For THE CATO CORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:CATO Security ID:149205106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas B. Henson Management For For 1.2 Elect Director Bryan F. Kennedy, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THE HANOVER INSURANCE GROUP, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:THG Security ID:410867105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael P. Angelini Management For For 1.2 Elect Director Richard H. Booth Management For For 1.3 Elect Director Karen C. Francis Management For For 1.4 Elect Director David J. Gallitano Management For For 1.5 Elect Director Wendell J. Knox Management For For 1.6 Elect Director Robert J. Murray Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Stock-for-Salary/Bonus Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Ratify Auditors Management For For THE MEN'S WEARHOUSE, INC. Meeting Date:SEP 10, 2013 Record Date:JUL 22, 2013 Meeting Type:ANNUAL Ticker:MW Security ID:587118100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David H. Edwab Management For For 1.2 Elect Director Douglas S. Ewert Management For For 1.3 Elect Director Rinaldo S. Brutoco Management For For 1.4 Elect Director Michael L. Ray Management For For 1.5 Elect Director Sheldon I. Stein Management For For 1.6 Elect Director Deepak Chopra Management For For 1.7 Elect Director William B. Sechrest Management For For 1.8 Elect Director Grace Nichols Management For For 1.9 Elect Director Allen I. Questrom Management For For 2 Amend Omnibus Stock Plan Management For For 3 Report on Sustainability Shareholder Against Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For THE MEN'S WEARHOUSE, INC. Meeting Date:JUN 18, 2014 Record Date:APR 30, 2014 Meeting Type:ANNUAL Ticker:MW Security ID:587118100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David H. Edwab Management For For 1.2 Elect Director Douglas S. Ewert Management For For 1.3 Elect Director Rinaldo S. Brutoco Management For For 1.4 Elect Director Sheldon I. Stein Management For For 1.5 Elect Director William B. Sechrest Management For For 1.6 Elect Director Grace Nichols Management For For 1.7 Elect Director Allen I. Questrom Management For For 1.8 Elect Director B. Michael Becker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THE PEP BOYS - MANNY, MOE & JACK Meeting Date:JUN 11, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:PBY Security ID:713278109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jane Scaccetti Management For Against 1b Elect Director John T. Sweetwood Management For Against 1c Elect Director M. Shan Atkins Management For Against 1d Elect Director Robert H. Hotz Management For Against 1e Elect Director James A. Mitarotonda Management For Against 1f Elect Director Nick White Management For Against 1g Elect Director Michael R. Odell Management For Against 1h Elect Director Robert Rosenblatt Management For For 1i Elect Director Andrea M. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Amend Executive Incentive Bonus Plan Management For Against 5 Amend Omnibus Stock Plan Management For Against THOR INDUSTRIES, INC. Meeting Date:DEC 10, 2013 Record Date:OCT 21, 2013 Meeting Type:ANNUAL Ticker:THO Security ID:885160101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter B. Orthwein Management For For 1.2 Elect Director James L. Ziemer Management For For 1.3 Elect Director Robert W. Martin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TIDEWATER INC. Meeting Date:AUG 01, 2013 Record Date:JUN 13, 2013 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Richard A. Pattarozzi Management For For 1.8 Elect Director Jeffrey M. Platt Management For For 1.9 Elect Director Nicholas J. Sutton Management For For 1.10 Elect Director Cindy B. Taylor Management For For 1.11 Elect Director Dean E. Taylor Management For For 1.12 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For TRINITY INDUSTRIES, INC. Meeting Date:MAY 05, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:TRN Security ID:896522109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John L. Adams Management For For 1.2 Elect Director Rhys J. Best Management For For 1.3 Elect Director David W. Biegler Management For For 1.4 Elect Director Leldon E. Echols Management For For 1.5 Elect Director Ronald J. Gafford Management For For 1.6 Elect Director Adrian Lajous Management For For 1.7 Elect Director Charles W. Matthews Management For For 1.8 Elect Director Douglas L. Rock Management For For 1.9 Elect Director Dunia A. Shive Management For For 1.10 Elect Director Timothy R. Wallace Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TRUSTCO BANK CORP NY Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:TRST Security ID:898349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony J. Marinello Management For For 1.2 Elect Director William D. Powers Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For UNIT CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Michael Adcock Management For For 1.2 Elect Director Steven B. Hildebrand Management For For 1.3 Elect Director Larry C. Payne Management For For 1.4 Elect Director G. Bailey Peyton, IV Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require a Majority Vote for the Election of Directors Shareholder None For UNIVERSAL FOREST PRODUCTS, INC. Meeting Date:APR 16, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:UFPI Security ID:913543104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary F. Goode Management For For 1.2 Elect Director Mark A. Murray Management For For 1.3 Elect Director Mary E. Tuuk Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VALIDUS HOLDINGS, LTD. Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:VR Security ID:G9319H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph E. (Jeff) Consolino Management For For 1.2 Elect Director Matthew J. Grayson Management For For 1.3 Elect Director Jean-Marie Nessi Management For For 1.4 Elect Director Mandakini Puri Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers, Ltd., Hamilton, Bermuda as Independent Auditors Management For For WABASH NATIONAL CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:WNC Security ID:929566107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard J. Giromini Management For For 2 Elect Director Martin C. Jischke Management For For 3 Elect Director James D. Kelly Management For For 4 Elect Director John E. Kunz Management For For 5 Elect Director Larry J. Magee Management For For 6 Elect Director Ann D. Murtlow Management For For 7 Elect Director Scott K. Sorensen Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Ratify Auditors Management For For WATTS WATER TECHNOLOGIES, INC. Meeting Date:MAY 14, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:WTS Security ID:942749102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Ayers Management For For 1.2 Elect Director Bernard Baert Management For For 1.3 Elect Director Kennett F. Burnes Management For For 1.4 Elect Director Richard J. Cathcart Management For For 1.5 Elect Director W. Craig Kissel Management For For 1.6 Elect Director John K. McGillicuddy Management For For 1.7 Elect Director Joseph T. Noonan Management For For 1.8 Elect Director Merilee Raines Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WEST MARINE, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:WMAR Security ID:954235107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randolph K. Repass Management For For 1.2 Elect Director Matthew L. Hyde Management For For 1.3 Elect Director Dennis F. Madsen Management For For 1.4 Elect Director James F. Nordstrom, Jr. Management For For 1.5 Elect Director Robert D. Olsen Management For Against 1.6 Elect Director Barbara L. Rambo Management For Against 1.7 Elect Director Alice M. Richter Management For Against 1.8 Elect Director Christiana Shi Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WINNEBAGO INDUSTRIES, INC. Meeting Date:DEC 17, 2013 Record Date:OCT 15, 2013 Meeting Type:ANNUAL Ticker:WGO Security ID:974637100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Chiusano Management For For 1.2 Elect Director Jerry N. Currie Management For For 1.3 Elect Director Lawrence A. Erickson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Value Investors Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
